               Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 1 of 137



        :-JUL-26-2002               14:51                      INS ADHIN CTR fiCLCfiP                                                                     949 360 3013           P. 02

                                                                                                                                                                            Of
          SDUaTATiQN, OFFER ANO AWARD                                                                                                                                  Tf
                                                  iSCUCrTATIOMNCI.                                iTvreafscajCtrATioK
               ACL-2-C-Q004
                                                  ML a-R-00?5
                                                          COOg                                         a. ACOfiSSS Of SsR TO 19               «««l> n
                                                                              WRO.
         IMMIGRATICH & HaTyRALIZATIOK SVC
         ADKIN e r a lAGOHA NlGtJEl. (HOCM)
         B.Q. Bos 30080

                                                                          SOUCnA-ncM
        9. SaaledOHarainofigtn«iand          1_     "copies»rf«rnwing th« .uppfle^or S^^duie willb, rac.iv«la.tn«     .p.^fi.d ,n
                                                    -                                 _umuSa.                  „!0=al«tne _QAZlftZll.
                                                                                                                                (Dstei
           »em a, at il barwicarfied. in She d«pi»itor/ fisud m
        rAimoN IATESubmi**i««,itediii=asions,andV«*<1««^ S«eS*ctlonU P'=^««on Mo.52.ai4., ofSa.215.10,


         ia l=0filNFOnMAtSQN TXHJKE                                                                                        f 949^60-3180                                     .
                    CALL:         JOHN WO&gSLAS, IV
                                                                                    11. TABLE QP CONTENTS
                                                                                         I PAGES go jS£C,|                              DSSCaiPTlON               I PAGES
                                                C^SCRiPTlQN
         W) tSEC]                                                                                                                   PART U • CONTRACT OAUSeS,
                                                                                                                     i CONTR/gr CLAUSES
                        "<iin)tr7rATioN/CC>n-SACTFam<i                          ,
                                                                                                                   FAHT ll! - 'JST OF OOCUMSNTa EXHIBITS AND OTHSR ATTACH.
                        'aUPPUES Oft SeWlCa ANO PHlCSS/COSTS                                                       J i UST OF ATTACHMENTS                           |425
                         ofeSCRlPTlOH/SfgCS-.'WOSK STATEMENT                                      70
                         PACKASING A^B3 MAflKlNG                                                     RSmSSNtATSy^. CERTIrtCATK!«a ANO'                                                   10
                   i ~ " iNSPeCnON AND ACC£PTAh<CS                                                   {jrHe=i StATEMBtTS OF OFFEFCTS
                         DB.iVERiESORPe"^f»IANCg                                                  11
                                                                                            3        TiffiS:;'CONOS.. AMP NOTICES TO 0PPEH0H5
                         CONTRACT ADMINISTRATION DATA                                                SVALUATION FACTORS FQH AWAflO
                         ^^^^g^T^^I^uiRSMENTS                                         n ^ I . X I M I SVAiyATlONPAC
                    H

         "El^Bliance witntn" abo-».und«*!s<«d «9««, rf** " . ^ " ^ l i o f u r n i s h »ny or i»ittm^"Pon which prises ire

          13.    CISCOUNT FOR       PaOMPT      ^^VWfcNI
                                                                                AMENDMENT NO.                  j        0AT6'                           AMeNOMENT NG              UATe
          itACKNOWUDGMeNT Of
                                                                                                                                      I                                •
                                                                                                                          1B, NAME AM3 m s or PSBSON «^^^^0«^£0 TO BGN OeiS4«
           tSA. NAi'S                                                       T                                                                   ja»es F. Slattery
                  Mid                Correctional Services Corpation
                                                                                                                                                President/CEO
                  AOC«SS             L a i 9 M a i n S t . , S u i t e J.OO0
                                     S a r a s o t a , F L 34236

          "Ii. mE
                jFHONS NQ. llnsluM M». «««>                •       SllCH*BCTfeS3!HSCH£0mS..-
                                                                         AWARD            f o bo eamplBtad BV_g;
                                                                                                            3i.*ccaii
                                                                                                              Funding to b« issued on individual delivery
                   A L L
                                                                                     .JUL
                                                                                                            ai'l^ijE^^iWVOlCSS TO ACOfiESSSrtDWN IN
                                                                                                                    f4 copjgs uniMS caiBwwa; ipggiBadj
                                                                                                                                                                           T
                                                                                                                                                                           IEM
                                                                         0006                              • i ; S ^ ; ; | \ f o " r r Naturalization
                                                                                                              Dallas Finance Center
                                                                                                               lij^O Prudential Drive. Dallas, TX 752^7
                                                                                                            IT.~
                                                                                                               UXfTEOST.^'^Jl, ..JM                                ~-—    TjIawaMOMS
                                           I                                                                              iStyiSin ol Com iKWaOB^
                      C A R O L      A M A N O        ,        _          :^.„^„^       ^.^^        or Bv'otnat a u m w i w H i g « i e i » ' writttft r«tic«.
            i^PORTANT •A»a«iv.Wba mad^oft                 ! h « ^ r > » , or ort standard f ^ m                                                                  STANOARD FORM 33 iW.>i-o>
               sfisvcus goTOM NOT u a » * 4 .



                                                                                                                                                                          TDTfl. P . 0 2
                                                                                                                             EXHIBIT                        5


                                                                                                                            DATE:_^l_ir_i5_
                                                                                                                           IC. Deci(er, CCR
Confidential                                                                                                                                                             GEO-State 00270649


                                                                                                                                                                 Ex. 1 to Martin Decl.
                                                                                                                                                                        Page 1 of 137
               Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 2 of 137




Confidential                                                               GEO-State 00270650


                                                                    Ex. 1 to Martin Decl.
                                                                           Page 2 of 137
               Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 3 of 137



         ., JiJL-26-2e02 14:50             INS ADMIN CTR ACLCAP                          949 3S8 3013     P,01




                                                                      U.S. Department of Justice
                                                                     Immigration & Naturalization       Service
                                                                     Administrative Center Lagma        Niguel




                   FACSIMILE TRANSMITTAL COVER SHEET
           24000 AvUa Rd, 5"" Floor                           Mailing Address:   P.O. Box 30080
           Laguna NigmhCA     92677                                              Laguna Nigueh CA 92607-0080
                                                                                 Fax: (949)360-3013



           TRANSMITTED TO:



           Commercial Number:

           Facsimile Number:


           TRANSMITTED FROM:



                                                Plione:
                                                Fax: (

           COMMENTS:                  (^^\aj^^             C j ^ ^ ^ ^ a ^




               Date Transmitted:      2^     <oZ^         Number of Pages Transmitted:         )         + Cover

                                            P L E A S E D E L I V E R IMMEDIATELY




Confidential                                                                                        GEO-State 00270651


                                                                                            Ex. 1 to Martin Decl.
                                                                                                   Page 3 of 137
               Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 4 of 137




Confidential                                                              GEO-State 00270652


                                                                    Ex. 1 to Martin Decl.
                                                                           Page 4 of 137
               Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 5 of 137




                                                                        ACL-8-R-0076




                      SECTION B . SUPPLIES O R S E R V I C E S AND PRICES/COSTS




                                                  B-1




Confidential                                                                      GEO-State 00270653


                                                                        Ex. 1 to Martin Decl.
                                                                               Page 5 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 6 of 137




                                                                                               ACL-8-R-0076



          S E C T I O N B - S U P P U E S OR S E R V I C E S AND P R I C E S / C O S T S


          BACKGROUND AND NEED:

          Th. immigtaiion and Naturalization Service (INS), an agency of the United States Depanm^t of
          Justice (DOJ), seeks to obtain a Indefinite Deliveiv/IndefinUe_QuaimiI contract for the temporary
          housing safekeeping. u ^ s p o r t a t i S H r S r a S S ^ ^ ^              ietainees ^     ^   ^     ^
          in its i s i o d y . The successful offeror is responsible for acqumng and operating a facibty which is
          capable of housing up to a total of 500 (estimated maximum) detainee aliens. The INS is
          responsible for the detention of illegal aliens apprehended at the border and elsewhere.

          The faciUty must be located within a radius of twenty-five miles of the Sea-Tac International
          Airport in the Stale of Washington. The Govemment will consider offers that can reasonably
          demonstrate the offeror's ability to acquire (either through construction, lease or other arrangement)
          a fadlity. if it can be ready and available for occupancy 240 days after contract award or sooner.

           The Contractor shaO operate tbe facility in compliance with the State of Washington law and the
           standards of the most recent edition of the American Correctional AssoaaUon (ACA), Standards for
           Adult Local Detention FaciHties; and the most recent edition of the Natiomi Commission on
           Correctional Health Care (NCCHC). Standards for Health Services in Jails. Tbe Contractor shall
           obtain ACA accreditation within 24 months of contract award and NCCHC accreditanon wittoUZ
           months of contract award.
               ^   „ n .in, 1 ~ . 1,   I, imnii ii]|-i«,iin ifffi I n rrrii IP   n'lrn


           The INS requires the contractor to provide a safe and secure environment for staff and detainees
           through effective operational procedures and physical security. Tbe contractor shaU conUnuousy
           momtor programs and seek ways lo reduce and control violence in the facility, respond effectively
           to emergencies, control the introduction of contraband/narcotics, control tools and other dangerous
           equipment, and maintain and operate secure posts/assignments for staff and detainees. Additionally
           the contractor shall provide effective monitoring of detainee programs and staff perfonnance and
           provide effective communication of policy, procedures, and operational practices through wntten
           instructions, post orders, policy statements and training.


           P A R T L BASE PERIOD:

           THE CONTRACT SHALL COMMENCE WTTHIN TWO HUNDRED f ^ ^ ^ i ^ S l ^ ^ ^ n f
           AFTER AWARD AND EXTEND FOR A PERIOD OF ONE (1) YEAE^ ™                 ?n
           SHALL RECRUrr STAFF. OBTAIN SUFHOENT S U t T A B I I J r ^ O ^ ^ C E ^ ^
           COMPLETELY STAFF THE POSTS A N D COMMENCE OPERATIONS WTTHIN THAT TWO
           HUNDRED FORTY (240) DAYS.


                                                                                         B-2




Confidential                                                                                                GEO-State 00270654



                                                                                                  Ex. 1 to Martin Decl.
                                                                                                         Page 6 of 137
               Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 7 of 137




                                                                                                   ACL-8-R-0076

                     riEM                      EST.                        UNTT               TOTAL

                     nF,•^^RIF^ON              OTY          UNIT           PRICE               m m
                0001. Detention Services                    manday         $       .          5

                0002. Off-Site Guard Svcs                                                  • „      j    .   »i,
                     [These hours are for guard services per detainee, while detainee is allowed outside the
                     detention facility for medical purposes. Transportation mUes to be reimbursed at a maxunum.
                     the approved federal travel allowance rate, which is currently $031/mi.]

                      a. Guard Services                      manhour        $_                 $

                      b. Transportation                         mile       $                  $


                      TOTAL ESTIMATED COST FOR THE BASE PERIOD:


                 P A R T n . FIRST OPTION PERIOD:

                 COMMENCES UPON EXPIRATION OF THE BASE PERIOD A N D EXTENDS FOR A
                 PERIOD OF ONE YEAR.


                      ITEM                      EST                         UNTT               TOTAL
                      DRSCRIPnON                OTY          UNTT           PRICE              PRICE

                 0001. Detention Services                    manday         $                  5

                 0002. Off-Site Guard Svcs                                              .     . „     ^ .      ,k
                      {These hours are for guard services per detainee, while detainee is allowed outside the
                      detention facility for medical purposes. Transportation miles to be reimbursed at a maximum,
                      the approved federal travel allowance rate.]

                       a. Guard Services                      manhour          $                  $             _

                       b. Transportation                         mile          $         ,


                  TOTAL ESTIMATED COST FOR THE FIRST OPTION PERIOD:




                                                                B-3




Confidential                                                                                            GEO-State 00270655


                                                                                               Ex. 1 to Martin Decl.
                                                                                                      Page 7 of 137
               Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 8 of 137




                                                                                         ACL-8-R-0076


          P A R T m . SECOND O P T I O N PERIOD:

          COMMENCES UPON EXPIRATION OF T H E RRST OPTION PERIOD A N D EXTENDS FOR
          A PERIOD OF ONE YEAR-

                 ITEM                    EST                        UNIT               TOTAL
                 nF<^rRrpnnN             OTV          UNIT          PRICE              EEICE

          0001. Detention Services                    manday         $.

          0002. Off-Site Guard Svcs                                             .    . „      ,   ^   tv,-
               [These hours are for guard services per detainee, while detamee is allowed outside the
               detention facility for medical purposes. Transpoitation mUes to be reimbmsed at a maximum,
               the approved federal travel allowance rate.]

                 a. Guard Services                    manhour        S                 S

                 b. Transportation                        mile       $                  $


           TOTAL ESTIMATED COST FOR THE SECOND OPTION PERIOD:                           $                   —



           PART rv. THIRD OPTION PERIOD:

           COMMENCES UPON EXPIRATION OF THE SECOND OPTION PERIOD AND EXTENDS
           FOR A PERIOD OF ONE YEAR.

                 ITEM                     EST.                        UNTT              TOTAL
                 DFJSCRIFTIQN             QTY          UNTT           PRICE             PRICE

           OOOl. Detention Services                    manday         $                 $             _

           0002. Off-Site Guard Svcs                                            .    . „      j        tK^
                [These hours are for guard services per detainee, while detainee is allowed outside the
                detention fadlity for medical puiposes. Transporution miles to be reimbursed at a maximum,
                the approved federal travel allowance rate.)

                  a. Guard Services                    manhour           S                  S.

                  b. Transportation                        mUe           $__                S.


           TOTAL ESTIMATED COST FOR THE THIRD OPTION PERIOD:




Confidential                                                                                              GEO-State 00270656


                                                                                                 Ex. 1 to Martin Decl.
                                                                                                        Page 8 of 137
               Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 9 of 137




                                                                                        ACL-8-R-0076




               ^ A R T V . F O U ^ - ^ r t P n O N PERIOD:

               ™ C E S « O N E X P « A T . O N O P ™ E T ™ o o n , O N P E K I O D ^ ™ S F O R

               A PERIOD OF ONE YEAR.
                                                                            UjqXX      TOTAL
                  ™ ^     K,                                  UNn____PEiCE____PEICE
               __DESCB£noN__..                  OH            ymi—    -—
                OOOL Detention Ser/ices                       manday                     -

                0002. Off-Site Guard Svcs                                           is allowed outside the


                      the approved federal travel allowance iate.)

                      a. Gu^rd Services                        nianhour      S          S__        _

                      b. Transportation                              mile    $__        S


                 TOTAL ESTIMATED COST FOR THE FOURTH OFHON PERIOD:                      % ^




                  T O T A L ESTIMATED COSTS F O R T H E BASE PEMOD
                  IS^^fSNPERIODS,AGGREGATETOTAL:

                                                          End of Section B




                                                                      B-5




Confidential                                                                                      GEO-State 00270657


                                                                                         Ex. 1 to Martin Decl.
                                                                                                Page 9 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 10 of 137




                                                              ACL-8-R-0076




   (::.




                                         B-6




Confidential                                                            GEO-State 00270658


                                                                 Ex. 1 to Martin Decl.
                                                                      Page 10 of 137
               Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 11 of 137




                                                                         ACL-8-R-0076




                                           •SFCnON c
                                    STATEMENT OF WORK
                                           ACL-8-R-0076

                         D E T E i m O N SERVICES, S E A T T L E WASHINGTON




                                                   C-1



Confidential                                                                    GEO-State 00270659


                                                                         Ex. 1 to Martin Decl.
                                                                              Page 11 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 12 of 137




                                                                                        ACL-8-R-0076


                                 T A B L E OF CONTENTS - SECTION C

           1.     Introduction                                                                  C-2
                  A.    Background                                                          ....C-2
                  B.    Explanation of Terms                                                    C-6
                  C.    INS Mission                         „                                   C-7
                  D.    Objectives                                                              C-7
                  E.    Scope of Work                           ,                               C-8
                  F.    ACA Accreditation                                                       C-8
                  G.    NCCHC Accreditation          „                                          C-9
                  H.    Conflicts                           1                                   C-9
                  I.    Plans...                                    ,                           C-9

           n.     Requirements                                            ,                 ...C-10

           Chapter 1 - General Administration. Organization and Management                      C-lO
                 A.      Quality Control Plan                                                   C-10
                  B.     Quality Assurance Plan                                                 C-11
                  C-     Policies and Procedures Manual..;                                      C-13
                 D. ' Facility Staffing Plan, Organizational Chart, Key Personnel               C-13
                 E.      Background Investigations                                              C-14
                 F.      Training Program                  .T:                                  C-14
                 G.      OperaUons Manual                 r::                                   C-14
                 H.      Health Care Services Program     :..                                   C-15
                 I.      Physical Plant                                                         C-15
                 J.      Fire Safety, Emergency Plans and Equipment                             C-15
                 K,     Salutation & Hygienic Living Conditions                             ....C-15
                 L      Food Services Plan             ."„~1.                                   C-15

          Chapter 2 - Personnel                                                                C-16
                A.      Monthly Meetings                 .;                                    C-16
                B.      Standards of Employee Conduct.....;                                    C-16
                C.      Random Drug Testing                                         _          C-17
                D.      Health Requirements for Security Officers                              C-17
                E.      Removal from Duty                                                      C-18
                F.      Tour of Du ty                                                          C-19
                G.      Notification of Adverse Personnel Actions                          „,..C-20
                H.      Conflicts of Interest         .^^.t.                                   C-20
                I.      Personnel Files                .~.                                     C-20
                J.      Minimum Personnel Qualification"Standards                              C-20
                KL      Professional Personnel Requirements                                    C-21
                L       Collective Bargaining Units    „                                       C-24




                                                      C-i


Confidential                                                                                     GEO-State 00270660


                                                                                        Ex. 1 to Martin Decl.
                                                                                             Page 12 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 13 of 137




                              ^Sflimum Staffing Requirements                                                             ^^ 25
                      B.      Supervisory Staffing                                                   Z I . I             C-25
                      C.      Female Staffing...                                                                         C-25
                      D.      Key Personnel                                                                              C-25
                      E.      Additional Key Personnel                        •
                                                                                                                          C-26
               r h . p f ^ r 4 - Background Clearance.ProcedMXg                       ;                                   c-26
               ' .          ji     Background Investigation Required                                                       ^
                            B.     Chief of Security                                                        " '"          c-26
                            C.     Initial Drug Testing                                       ..'....-".-"..-I            C-27
                            D.     Procedures               -                                                             C-27

                       R       Sact;;;7ud;^nSac/iS^
                                                                                                                        C-29
                r^^pif^T5-Training                                •            '                                    ....C-29
                       A.    Training (General)                                                                         C-29
                       B.    Certified Instructors                                                                      c-29
                       C.    Documentation                             ' '                                              C-29
                       D.    Clerical/Support Employees                                                      Z I "..""..0-29
                       E.    Support Employees                            •                                             c-30
                       F     Security Personnel                     -                                                   C-30
                       G.    Managerial and Administrative Personnel
                       H      Mandatory Training Subjects                                                                c-31
                        r       Luminary    Medical Assistance and Health Care                              ^'^•"•^^^^^^^^ZlJy^
                        J.    Proficiency Testing                                                                        C-32
                        K.    Transportation Training                                                       •            c-32
                        L.    Keys and Locks
                                                                                                                              C-32
                 Phapter 6-Seoirit^LaadCgntroi             -                          "                                        c-32
                        A.    Security and Control (General)                                                                  ^^.32
                        B.     Direct Supervision of Detainees            •                                    ...."...........0-33
                        C.     Detainee U b o r (INS)                                                 ZZIZZZ.                  C-33
                        D.     Control Center                                                          ' " "^                  C-33
                        E.     Log Books                                                          I.."....,
                         F.    Detainee Counts                                                        ' ^                      C-34
                         G.    Daily Inspections                              "                       ZZZ.                     C-34
                         H.    Control of Contraband                                      •                                     c-34
                         I.     Keys and Locks           -                                                                      C-35
                         J.     Tools and Culinary Equipment                      -                                              ^.35
                         K.     Control of Chemicals                                                 ZZZZZ.                     C-35
                         L.     Post Orders                                                          ......^1.                  C-35
                          M.    Use of Force...-                                                                                C-36
                          N.    Use of Restraints                                                " ....".Z...                   C-37
                          O.    Searches                                                         .Z..Z                           ^-38
                          p.    Weapons



                                                                   C-ii


Confidential                                                                                                              GEO-State 00270661


                                                                                                              Ex. 1 to Martin Decl.
                                                                                                                   Page 13 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 14 of 137




                                                                                     ACL-8-R-0076


                Q.      Post Shooting Incidents                                                  C-38
                R.      Administrative/Segregation Housing (SHU)                 -               C-38
                S.      Perimeter Security                                                       C-38
                T.      Intelligence Information    ,                                            C-39
                U.      Release of Information to Public/News Media                              C-39
                V.      Judicial Communication                                   -          .....C-39
                W.      Immigration Court Security                                               C-39

         Chapter 7 — Detainee Transportation and Guard Services                                   C-39
                A.    ENS Requirements          „                                                C-39
                B.    Cost of Transportation Separatel y Priced                                  C-40
                C.    Commumcations System           «                                       ....C-40
                D.    Transportation Procedures                                                  C-40
                E.    Rest Stops                                                                 C-40
                F.    Vehicle Transportation Staffing                                            C-41
                G.    Vehicle Loads                                                              C-41
                H.    Vehicles                                                                   C-41
                L     Vehicle Security                                                      .....C-41
               J.     Requirements for Stationary/Hospital Guard Services                        C-41

         Chapter 8 - Health Care Services                                                      C-42
               A.      Plans, Policies, and Procedures for Medical Emergencies                 C-42
   (   ;        B.     Space                                                                   C-42
               C       Instructions                                                            C-42
               D.      Emergency Procedures                                                    C-43
               E.      Security                                                                C-43
               F.      First Aid                                                               C-43
               G.      Off-Site Medical Services                                               C-43
               H.      Communicable or Debilitating Physical Problems                          C-43
               I.      Detainee Death                                                          C-43
               J.      Emergency Evacuation                                                    C-43
               K.      Heaith Compliance                                                       C-43
               L.      Protection of Medical Records                                           C-44
               M.      Record of Medication                                                    C-44
               N.     Administering Medications            „                            ,      C-44
               O.      On-Site Health Care                                                     C-44
               P.      Off-Site Facilities                                                     C-44
               Q.      BilUng                                                                  C-44
               R-      Protection of Employees                                                 C-44
               S.     Training                                                                 C-44

        Chapter 9-Physical Plant                                                                C-45
              A.     Activation Period                                                          C-45
              B.     Contractor Responsibilities (General)                                      C-45
   ^           C.    Constmction Drawings                                                       C-45
              D.     Licensing Requirements and-Certificates of Compliance                      C-45



                                                      C-iii


Confidential                                                                                       GEO-State 00270662


                                                                                      Ex. 1 to Martin Decl.
                                                                                           Page 14 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 15 of 137




                                                                                                                   ACL-8-R-0076


                                                                                                                           C-45
                   V               Habitability                  v • • •                                                   C-46
                   F               Physical Plant (Geiteral ^^'5"^^""^'"''^ " : " ; : ; " " t ^                            C-48
                   c               Physical Plant (Safety and Emergency Requirements
                    H              S s S l Plant (INS/EOIR Administrative Space)                               —
                    f               Replacement of Property and Eqmpment                                                   ^.50
                    J.             Preventative MainlenanceAnspections                            ""ZZZ                    ^-51
                    K              Physical Damage                                                                         C-51
                    L.'            Smoking/Non-smoking Facility                                                            C-51
                    M              NEPA Compliance
                                                                                                                            C-52
               ChamerlOr:M£tXi^^                               rrir/I-^rr."-!'.-                                              c-52
                   A.   Documentation                •    "                      _                                            C-52
                   B.   Fire Prevention Plan                            '                                                     C-52
                   C.   Weekly Inspections                                                                                    C-52
                   D.   Injury Reports               ;•••                                                                  ...C-52
                   P    Smoke Free Environment (optional)..-..                                                                ^.52
                   F    E^crgencies/EscapesA^acilities/Dismrbances                 -                                          ^^^^
                    G.  Intervention/Emergency Assistance                                                                      ^-54
                    H.   Evacuation Plan                                                                                       C-55
                    I.   Storage                                                                                               C-55
                    I    Interior Furnishings                                                                                  C-55
                    K.   Fire Alarm Systems and Equipmenl
                                                                                                                             C-55
                ChaoteLlVSan^^                                                                     I       l   l   "            C-56
                         Trash Removal                                                                                          C-56
                          B^           Environmental Control/Recydmg                              Z'ZZ'ZZ                      C-56
                          C            Pest Control                                       '                                 ,..C-56
                          D.           Water Supply                                           "ZZZZ.                        ^'^^
                          E.           Housekeeping                                                                             C-56
                          f]           Waste Disposal                                              "                            ^'^^
                          G.           Qothing                                         7............                            ^'^^
                          H.           Laundry                                                                                  C-57
                           1            Linen                                                                                   C-57
                           J.          Personal Hygiene Items                                          -                        C-57
                           K.           Water Temperatures                                                 "                    C-57
                           L.           Hair Care Services



                           B.            Records                                                                                 C-59
                           C             Personal Property                                                                       C-60

                               ^                 ^       ^       ^          ^      "          ^        .       C       -    6          0
                   aiaEtga3,::De^^                                                                                               C-61
                               A.         Discrimination                                                                        ...C-61
                               B.         Discipline                    •


                                                                                C-iv




Confidential                                                                                                                GEO-State 00270663


                                                                                                                   Ex. 1 to Martin Decl.
                                                                                                                        Page 15 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 16 of 137




                                                                                        ACL-8-R-0076


                      C        Pro-Bono Legal Representation                                      C-61
                      D.       Religious Practice                                                 C-61
                      E.       Detainee Communication/Reporting Misconduct                        C-61
                      F.       Prohibited Conduct                                               ..C-62
                      G.       Law Library                                                        C-62
                      H.       Detainee Complaints                                                C-62
                      I.       Recreation and Activities....                                      C-62

               Chapter 14 -   Food Service                                                       C-62
                     A.        Certifications                       ,                            C-62
                     B.        Menus                                                             C-63
                     C.        Monthly Evaluations                         „.                    C-63
                     D.        Emergency Food Service Plan                                  ,    C-63
                     E.        Meal Preparation                                                  C-63
                     F.        Special Dietary Needs                       ,                     C-63
                     G.        Meal Service                                                      C-63
                     H.        Altefnadve Meals       ,        .,                                C-63
                     L         Inspections                                                       C-64
                     J.        Local Health Standards                               ,            C-64
                     K_        Supplies                    ,                                     C-64
                     I-        Livestock                                                         C-64
                     M.        Sampling                                                          C-65

           Chapter 15 -       MaiWisitation/Telephones/Detainee Accounts                        C-65
                  A.           Correspondence                                                   C-65
                  B.           Postage                                     _                    C-65
                  C.           Inspections of Mail                                              C-65
                  D.          X-ray Equipment                                                   C-65
                 E             Non-contact Visitation (optional)                            ^   C-66
                 F.           Contact Visitation      ,                                 ,       C-66
                 G.           Telephones                                                        C-66
                 H.           Fiscal Responsibility.......                                      C-66
                 L            Detainee Accounts                                                 C-66
                 J.           Commissary                                                        C-67
                 K.           Commissary Proceeds                               ,               C-68

          Chapter 16 - Logs. Records and Reports                                                 C-68
                A.      General Requirements - Logs, Records and Reports                         C-68
                B.      Custody Records                                                          C-68
                C.      Daily Control Post Log                                                   C-69
                D.      After Incident Reports                                                  .C-69
                E       Authorized Access to Records                                             C-69
                F.      Daily Manifest                                                           C-69
                G.      Freedom of Information Act (FOIA)/Privacy Act (PA) Documents             C-70
                H.      Contract Completion/Termination                                          C-70




                                                           C-v


Confidential                                                                                      GEO-State 00270664


                                                                                        Ex. 1 to Martin Decl.
                                                                                             Page 16 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 17 of 137




                                                                                                    ACL-8-R-0076


               I.          TNTTtOPUCnON

               A-           Background.



               border and elsewhere. INS detainees traditionally are housed m Service Processing Centers
               (SPCs) and a variety of state, local and pnvate facilities.




                detention services with the pnvate sector.

                    B.       Explanation of Terms.

                    A C A Standards - Hie American Correctional Association Standards for Adult Lx,cal Detention
                    Facilities, latest Edition.
                    Administrative segregation - A unit of housing for detainees whose continued presence in the
                    ^en'^popu^^^^^^^^^^      a serious threat to life, property, self, staff, or other inmates.

                    Bureau of Alcohol, Tobacco and Firearms (ATF) - an agency of the United States Department of
                    Revenue.

                    Body cavities - Body cavities include the mouth, ears, nostrils, vagina, and recmm.

                     Center for Disease Control (CDC) - A public health service agency within the United States
                     Department of Health and Human Resources.



                     according to their needs and existing resources.




                     Commissary - A n area or system where approved items are available for purchase by detainees,




                         problems.
                                                                        C-2

                         Contracting Officer (CO) - Tbe INS employee empowered to award, amend, administer, and
                         terminate contracts.
Confidential                                                                                              GEO-State 00270665


                                                                                                   Ex. 1 to Martin Decl.
                                                                                                        Page 17 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 18 of 137




                                                           /:                              ACL-8-R-0076
         Contracting Officer's Technical Representative (COTR) - The INS employee(s) named in the
         contract who assist the CO in the performance of duties.

         Contractor - The firm, individual or entity, following contract award, with whom the INS enters
         into this contract; the provider of services described in the statement of work.

          Credentials - Documents providing primary s o ^ e verification inciuding education, training,
          licensure, experience, board certification and expertise of an employee-
          Department of Justice (DOS) - Refers to the Department of Justice, a department of the United
          States Govemment.
          Designated Service Officer - Refers to the INS Officer-in-charge located on site.

          Detainee - An individual confined within the faciUty under the authority of either the INS.

          Detainee Records - biformation conceming the detainee's personal, criminal and medical history,
          behavior and activities while in custody, including but not limited to detainers, personal property
          receipts, visitor list, photographs, fingerprints, disciplinary infractions and actions taken,
          grievance reports, miscellaneous correspondence, and forms prescnbed as necessary by the
          USMS and the INS.

          Detention Officers - Contractor's Uniformed stiff members responsible for the security, care,
          transportation, and supervision of detainees during all phases of activity in a detention facility.
          The officer is also responsible for the safety and security of the facility. (INS Detention Officers
          are designated by including INS before delentioQ pfficer.)

          Digital intrasion - A n intrusion of a body cavity by anyone, other than the detainee being
          searched, using a finger, thumb, tongue depressor,_simple otoscope or short nasal speculum.

          DIHS - Division of Immigration Heaith Sendees.

          Disciplinary detention - A unit housing detaineelwho commit serious rule violations.

           Dnig Enforcement Administration (DEA) - An agency of DOJ.

           Emergency - Any significant dismption of nonnal faciUty procedure, policy or activity caused by
           riot, strike, escape, fure, natural disaster or other serious incident.

           Emergency Care - Care for an acute illness or u^xpected serious health care need that cannot be
           deferred until the next scheduled sick call.

           Employee - Refers to a person employed by the_cpntractor.

           E.O.D. - [Entry on Duty]. The first day the employee begins peiformance at a designated duty
           station on this contract.

                                                           C-3




Confidential                                                                                            GEO-State 00270666


                                                                                               Ex. 1 to Martin Decl.
                                                                                                    Page 18 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 19 of 137




                                                                                                   ACL-8-R-0076

               Executive Office o f Immigratioa Review (EOIR) - an agency of DOJ.

               Federal Bureau of Investigation (FBI) - An agency of DOJ.

               Federal Bureau of Prisons (BOP) - An agency of DOJ.

               FTS System - Federal telephone system.

               Final completion (altematively. " ^ - ^ - f ^ ^ ^ J , ™                          ror^eVirt^e^
                Completion," (signifying that constmction of the faahty is compieteo),
                estate records of the County of Seattie, Washington.

                First Aid - Care for a condition that requires immediate assistance from an individual trained in
                first aid care and the use of the facility's first aid kits.

                Footcandle - A unit for measuring the intensity of illumination. Amount of light thrown on a
                surface one foot away from the light source equal to the lumen.

                Govemment - Refers to the United States Govemment.


                 ^ ^ ^ ^ s ^ ^ ^ s ^                                                ^ ^ ^ ^ ^ ^
                 description.




                  detainees on an ambulatory or observation basis.

                  teidc-    ^ o n - A wri,»n tamcn. reporting a special evea. (e.g., the use o, force. » e of
                  chemical agents, discharge of fireanns).

                  Immigration and Naturalization Service (INS)- An agency of DOJ.

                   fatnision - Entrance into any of tbe body cavities.

                   lusdce Prisoner and Alien Transportation System (JPATJ) - DOJ's prisoner transportation
                   system operated by the ^SMS sometim jrefen^^^^^^                                   ^^^^ ^^^^ ^ ^ ^ ^



                                                     ,    Wl-      K„ th^ Narional Fire Protection Association (NFPA)



                                                                        C-4




Confidential                                                                                               GEO-State 00270667


                                                                                                  Ex. 1 to Martin Decl.
                                                                                                       Page 19 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 20 of 137




                                                                                                ACL-S-R-0076
           Manday - The rate charged for each individual detainee per day. Manday to indude all costs (All
           costs to be inclusive of. but not limited to, direct & indirect costs, overhead and profit) to provide
           the required detention services as described in the Statement of Work.

           Medical records - Separate records of aU medical examinations, diagnoses, and treatments
           maintained by a responsible Health Authority. Upon transfer of the detainee to another facility,
           the medical record will be copied and made a part of the detainee case record.

           Medical screening - A system of structured obseivation/inidal health assessment to identify
           newly arrived adult inmates who pose a health or safety threat to themselves or others.

           Non-contad visitation - A program that restricts detainees from having physical contact with
           visitors Physical barriers usually separate the detainee from the visitors with screens and/or
           glass. Voice communications between the parties are typically accomplished with phones or
           speakers.

               Office of Personnel Management (OPM) - An agency of the United States Govemment.

               On-Call Guard Posts - Posts that shall be operated on demand by the COTR and shall include
               but are not limited to, guarding detainees while awaiting hearings, consular inteiviews, INS
               inteiviews, awaiting arrival or departure of JPATS, other aircraft or vessels, and any other
    ^          location requested by the COTR.

               Pat down search - A quick patting of the prisoner's outer clothing to determine the presence of
               weapons.

               Public Health Service (PHS) - A n agency of the United States Department of Health and Human
               Services.

               Physidan - A n authorized practitioner who is a ^aduate from a recognized college of medicine
               or osteopathv and licensed by the appropriate state board. This definition shall include
               "residents" who are qualified graduates of a recognized college (school) of medicine or
               osteopathy undergoing specialty training but who may be state licensed.

               Policy - A definite written course or method of action which guides and determines present and
               future decisions and actions.

               Preventive maintenance - A system designed to enhance the longevity and/or usefiilness of
               buildings and equipment in accordance with a planned schedule.
               Prisoner Day - For purposes of determining per diem "prisoner day" means day in or day out and
               all days in between. The contractor may charge for day of arrival or day of departure but not
               both.
               Procedure - The detailed and sequential actions that must be executed to ensure that a policy is
               implemented. It is the method of perfomiing an operation or a manner of proceeding on zcouise
               of action. It differs from a policy in that it directs action required to perfomi a specific task
               within the guidelines of that policy.
                                                              C-5




Confidential                                                                                               GEO-State 00270668


                                                                                                  Ex. 1 to Martin Decl.
                                                                                                       Page 20 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 21 of 137




                                                                                                    ACL-8-R-0076
               P^fcssional         - Conttactor staH employed ta the Medical. Educational. Religious and
               Psychoiogical disciplines.

               Property - Refers to personal property belonging to a detainee.

               Proposal - Tbe written plan submined by the contractor for consideration by the INS in response
               to the Request For Proposal (RFP).

               Restrain. Equipment - this includes bu, U no, M e d „ handcuffs, beUy chains, leg irons,
               straight jactels, fleici-cufis, soft Oeather) cuffs, and leg weights.




                contractor shaU inspect all existing safety equipment for operational readiness,




                information.

                Service Process Centers (SPO) ™ Refers to INS owned and operated facilities for housing
                 detainees.
                 Sick call - A system through which a detainee reports and receives individualized and
                 appropriate medical services for non-emergency illness or injury.
                 Spedal Housing Unit (SHU) - H.e space set aside witbin the fadlity for administrative detention
                 or disdplinary segregation.

                 Standards for Health Services In Jails (NCCHQ - Publication of the National Commission on
                  Correctional Health Care (latest edition).

                  Statement of Work (SOW) - Tbat portion of the contract (Section C) which describes the
                  services to be performed under this contract


                  ^^riruutirc^^^^^^^^
                  while it is not being worn.

                  Training - An organ^d, planned. ^ ^ ^ ' ^ ^
                  Objectives. Training may occur on site, at an academy                            . ^   . supervised

                   ^ S h e ^ = i r « p X ^ ^ ^ ^
                   clear evidence of thc above elements.


                                                                  C-6



Confidential                                                                                               GEO-State 00270669


                                                                                                   Ex. 1 to Martin Decl.
                                                                                                        Page 21 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 22 of 137




                                                                                          ACL-8-R-0O76
         United States Customs Service (USCS) - An agency of the United States Department of
         Treasury.

          United States Marshals Seivice (USMS) - An agency of DOJ.

          X-ray search - A photographic search by use of x-rays.

          C.     INS Mission

          The mission of the INS is to detain illegal aliens apprehended at the border and elsewhere, ta
          implementing its mission, the INS Detention and Deportation Division is responsible for
          cairying out all orders for the required departure of aliens handed down m deportation
          proceedings, or prior thereto, and arranging for detention of aliens when such become necessary.

          D-      Objectives.

          The ENS is seeking a detention services contract for the housing and safekeeping of prisoners.
          The contractor must provide management, oversight, planning, maintenance and repau" programs
          that assure maximum efficiency of the facility consistent with this contract and the missions ot
          the INS.

          The Contractor shall fumish, twenty-four (24) hours-per-day, seven (7) days per week, the
          necessary physical strucmre, equipment, facilities, personnel and services to provide a program
          of temporary residential care of detainee aliens of all nationalities in federal custody. The
          Contractor shall fumish separated living quarters as follows:

                  1. Adult male detainees -       beds, as follows:

                          a-     beds divided into multiple occupancy rooms, no room to house more than
                          twenty     detainees.

                         b.      beds divided into multiple occupancy rooms, no room to house
                         more than fifty    detainees.

                  2. Adult female detainees -      beds, as follows:

                          a.     beds divided into multiple occupancy rooms, no room to house
                          more than twenty      detainees.

                          b.    . beds divided into multiple occupancy rooms, no room to house
                          more than fifty     detainees.

           NOTE-      EXACT RATIOS CANNOT ALWAYS BE MAINTAINED. UNDER NO
           CIRCUMSTANCES ARE M A L E A N D F E M A I E DETAJNEE'S TO BE HOUSED mTim
           SAME ROOM THERE S H A I X BE NO PROVISION IN THIS CONTRACT TO HOUSE
           JUVENILES. INS COTR RETAINS THE DISCRETION TO ASSIGN DORM PLACEMENTS.

                                                          C-7




Confidential                                                                                         GEO-State 00270670


                                                                                             Ex. 1 to Martin Decl.
                                                                                                  Page 22 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 23 of 137




                                                                                                      ACL-8-R-0Q76

               E.             Scope of W o r k .

               The term of this contract w i l l be one base year with 4 option years.




               the following nationally recognized standards:
                               standards for Adult Local Detention Facilities, latest editiorr. Commission on
                1.
                               l ^ e ? £ t i o r f o r Corrections. American C

                               S^ndards for Heal* Scmces in Jails, latest edidoa. National Conmtissio. on
                2-
                               Correctional Health Care.

                3.             Life Safety Code, current edition, National Fire Protection Agency.

                 Additionally, the contractor's facility and operations shaU be consistent with the foUowing
                    locaUy recognized standards and laws:

                    1.          Washington Administrative Code,

                    2.          Washington State Energy Code,

                    3.          Uniform Fire Code,

                     4.          Intemational Plumbing Code,

                     5           Uniform Mechanical Code,




                     r^=sfi„reea&^^^^^^^^^

                         F.       A C A Accreditation.

                         The contractor is required to perfonn in ^ ^ ^ ^ ^ c T s l ^ ^ ^ ^ ^ ^
                         of the American Correctional Association (ACA) ^^^^^^^^^^^                        24 months of
                         Facilities, latest edition. The contiactor                                  compliance with all
                         contract award and shall remain ACA ^^^^f^'^^J"^"^'!^^^^                      unless otherwise
                         ACA standards and supplements dunng the perfomiance of this con
                         specified by the INS.
                          The c o n t « , ™ s.al, notif, the CO and ~         ^^^^^^
                          contractor shall also notify the CO and C01K i U aays pn
                                                                        C-8



Confidential                                                                                                  GEO-State 00270671


                                                                                                     Ex. 1 to Martin Decl.
                                                                                                          Page 23 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 24 of 137




                                                                                                    ACL-8-R-0076
           and/or renewal      Failon: to perform in aceordance with .he A C A standards or to obtain ACA




           forth in Section II.A (page C-10)

           G.        N C C H C Accreditation.

           The contractor is required ,0      P ^ ' ? ™ ^

           ? c J ™ c " r ' S i n ° ™
           " r S S l u n n a l conrpliance with al. N C C T C stand^ds and supplements durrng the
           perfomiance of this conttact, unless odierwise speeded by the INS.
                           ». 11 „,;f,. ,1,. r n and COTR when NCCHC accreditation has been achieved-
               ^.'=;^.':SXcoT.COr.                                      30 days P n o - ^ ^ ^ ^ ^

               :&s?^:r^atir^^^^^^^^
               'per~nh^^^^^^                  shall, at a tninimunt. result in a - ^ ^ j - « ^
               accordance with the contractor's Inspection of Services Clause and the Quahty Assurance Plan
               and Incentives set forth in Section II.A (page C-10)

               H.     Conflicts.

               A l l services and programs must comply with the SOW, and all applicable state and local laws
               r ^ T a S S a n d ^ e ^ n e e court orders.    Should a conflict exist between any of the
               X m e n t i ^ n e d standards, the most stringent shall apply. When a coi^ic^          ^^^^,,1
               conclusion camiot be made as to which standard is more stnngent. the CO shall determine the
               appropriate standard.

               The C O T R does not have the authority to modify the stated terms of the ^ ^ l * "
               approve any action that would result in additional charges to the govemment The C O
               must make all such changes ia writing.

               L      Plans.

               The solicitation and resulting contract requires the contractor to pro^ride - - ^ ' j ^ m i l ^ ^ ^ ^ ^
               maintain various plans. Examples of these types of plans include, but axe                      f ^°L^^
               Operations Manual, the Policy and Procedures Manual. Quahty Assurance Plan. Facibty S ^ g
               Han, and Training Plan. Whether required by this SOW or mcorporated in this «>ntracj j t o ^e
               ^ ^ ^ o r ' s Proposal, the contractor shall adhere to all plans requested and incorporated m the
               resulting contract.




                                                                 C.9




Confidential                                                                                                GEO-State 00270672


                                                                                                    Ex. 1 to Martin Decl.
                                                                                                         Page 24 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 25 of 137




                                                                                                       ACL-8-R-0076

               n . RPniTTREMEm-S
               r^.rrrr.^          1                      ^    AT.^fTNTSTRATION           ORGAmZATON               AND
               MANAGEMENT.

               •a.     INS ,e,„i,es me co,..e,or .o provide .         a„d^^^        — " ' S e " ^ " ' * "
               .hrough e f - i v e operauon^ . f : ^ ^ ^ ^ , " r c S ^ a u d Z t t o . violence i„ .he facility,
               continuously monitor programs and               '° , . •      „ ( contMband/naicoScs, conttol




                statements and training.

                A-         Quality Control Plan.




                 and timely implementation plans(s) to the COTR.




                 program.


                 L        C ^ X ^ r n - ' T c Q A P ) has heen developed pursuant .o ,he te,uire^=n. of the ^^^^

                     L „ i c e will use in evaluadng the technical                                          .,e

                     tonttactor so d,at he/she will t » a w a r e ^ t h e meUiods that the Govemmen. will employ .n
                     evaluating hisAier perfonnance.

                     A.      PitPPn^F OF THE QAP

                             1.       The QAP is intended to accomplish the following:

                                             Define the roles and responsibilities of participating Govemment officials;
                                      a
                                      b.     Define the types of work to be perfonned;

                                                                     C-10




Confidential                                                                                                  GEO-State 00270673


                                                                                                     Ex. 1 to Martin Decl.
                                                                                                          Page 25 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 26 of 137




                                                                                                 ACL-8-R-0076
                              c.      Describe the evaluation methods that will be employed by the Government
                              is assessing the Contractor's performance;
                              d.      Provide copies of the quality assurance monitoring form that will be used
                              by the Govemment in documenting and evaluating the Contractor's performance;
                              and
                              e.      Describe the process of performance documentation.

                      2.     The Contractor has developed a Quality Control Plan (QCP) which sets forth
               procedures and responsibilities for controlling high quality work. The Contractor has designated
               his employee, Assistant Facility Administrator, to be responsible for impiementation of the QCP.

               B.   ROLES AND RESPONSIBILrnES OF PARTTCIFATING GOVERNMENT
               OFRCIALS

               The following Government officials will participate in assessing the quality of the Contractor's
               perfonnance. Their roles and responsibiiiries are described as follows:

                      1.      George L . Morones, Blake H. Brown and Teri Tremper will serve as the
                      Contracting Officer's Technical Representative and Quality Assurance Specialist
                      (COTR/QAS) and be responsible for monitoring, assessing, recording and reporting on
                      the technical perfonnance of the Contractor on a day-to-day basis. The will have primary
                      responsibility for completing "Quality Assurance Monitoring Fonns" which they will use
                      to document their inspection and evaluation of the Contractor's work performance. It is
                      extremely important for the COTR/QAS:

                      To establish and maintain a congenial line of communication with the Contractor's
                      Warden and the Warden's office staff because ofthe constant daily contact that is
                      necessary in perfonning monitoring functions. The COTR/QAS, CO, and Warden must
                      work together as a team to ensure that required work is accomplished in an efficient and
                      proper manner. There should be no hesitation to call special meetings to discuss and
                      resolve serious problems. Less serious problems should be discussed and resolved at
                      regularly scheduled meetings.

                      2.      John Wolfslau will serve as the Contract Administrator (CA) and have overall
                      responsibility for overseeing the Contractor's performance. He will also be responsible
                      for the day-to-day monitoring of the Contractor's performance in the areas of contract
                      compliance, contract administration, cost control and property control; reviewing the
                      COTR/QAS's assessment of the Contractor's performance; and resolving all differences
                      between the COTR/QAS's version and the Contractor's version. A l l planned additions
                      and modifications resulting in additional bed space and facility's stmcture or must be
                      approved by the CO prior to commencement. The CO may call upon the expertise of
                      other Govemment individuals as required. The Contracting Officer's procurement
                      authorities include the following:



                                                              C-11




Confidential                                                                                              GEO-State 00270674


                                                                                                 Ex. 1 to Martin Decl.
                                                                                                      Page 26 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 27 of 137




                                                                                                  ACL-8-R-0076
                            a.        Final authority for any decisions which produce an increase or decrease in
                            the scope of the contract;
                            b      Final authority for any actions subject to the "Changes clause;
                            c.      Finai authority for any decisions to be rendered under the "Disputes"

                            clause,         ^mjjQ^jy     negotiation and determination of indirect rates to be
                            appUed to the contract;                                              r i. n • ,
                            e.      Final authority to approve the substitution or replacement of the Project
                            Manager and other key personnel;
                            f.      Final authority to monitor and enforce Department of labor promulgated
                            labor requirement;                                        ..
                            g       Authority to arrange for and supervise QA activities under thc contract,
                            h       Final authority to approve the Contractor's Quality Control Plan;
                            i.      Signatory authority for the issuance of all modifications to the contract

               C.     MFTHODOLOGV TO BE USED TO MONITOR THF, CONTRACTOR'S
               PERFORMANCE

               The Govemment through its COTR/QAS will be monitoring the Contractor's performance on a
               continuous basis.

                      1        100 Percent hispection: This is usually the most appropriate method only for
                      infrequent tasks or tasks with stringent performance requirements, e.g., where safety or
                      health is a concern. With this method, performance is inspected/evaluated at each
                      occurrence. One hundred percent inspection is too expensive to be used m most cases.
                      2        Random Sampling: This is usually the most appropriate method for recurnng
                      tasks With random sampling, services are sampled to determine i f the level of
                      perfonnance is acceptable. Random samphng works vest when the nmnber of instances
                       of the services being perfonned is very large and a statistically valid sample can be
                       obtained.

                       3       Periodic Inspection: This method, sometimes called "planned sampling." consists
                       of the evaluation of tasks selected on other than a 100 percent or random basis. It may be
                       appropriate for tasks that occur infrequently, and where 100 percent mspecuon is neither
                       required nor practicable.

                       4       Customer Complaint: This method is reserved for highly visible items of
                       performance. Tbese items will be readily noticeable when not performed, hi perfonnmg
                       ihe daily personnel accountability inspections (contract employees and die detainees)
                       these issues will be readily observed or disclosed.

                D.     n i ] A ! . r r Y ASSURANCE REPORTING FORM

                        1      The COTR/QAS will use one quality assurance-monitoring fomi (Section J -
                        attachment 7) to document and evaluate the Contractor's perfonnance under the contract.

                                                                C-12




Confidential                                                                                            GEO-State 00270675


                                                                                              Ex. 1 to Martin Decl.
                                                                                                   Page 27 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 28 of 137




                                                                                                  ACL-8-R-0076
                 The form when completed will document lhe COTR/QAS's understanding of what the
                 S n t ^ o r w L supposed to do. what was actually done, and lhe impact or consequences
                 of what was done.
                 2.      The COTR/QAS will judge each event in accordance with the followmg
                 definitions of contractor performance:
                         a.      Satisfactory
                         b.      Unsatisfactory

                 3.      The COTR/QAS must substantiate all items, which he/she judges to be indicative
                 of "Unsatisfactory."

                 4      The COTR/QAS wiU forward copies of all completed QA monitoring forms to the
                 CO and Contractor by close of business on the day thc forms were pi-epared The
                 Contractor is required to respond in writing to any negative QA monitonng fonn(s)
                 within 5 working days after receipt of thc fonn(s).

          E-      ANALYSIS OF         rnVHILLANCF.       RESULTS

                  1        The CO will review each QA monitoring form prepared the COTR/QA. When
                  appropriate, ihe CO may investigate the event further to detennine i f all the facts and
                  circumstances surrounding the event were considered in the COTR/QA's opmions
                  outUned on the fonn. The CO will immediately discuss every event receiving a
                  substandard rating with the Contractor to assttre that con-ecnve action is promptly
                  initiated.

          C.      Policies and Procedures Manual.

          A t a minimum, the Policies and Procedures Manual shall address the following matters:
          organization, recmitment procedures, equal employment opportumty. job qua^ifica^^^^^^^^
          s c L n i n g , job descriptions and responsibilities, salanes and fringe benefits, hohdays. leave and
          work hours, pet^oLel records, employee evaluations, training, P^^mox^o^ ^^^^^
          resignation and termination, employee-management relauons, standards o f conduct, hostage
          p o r y ! S i p l i n a r y procedures, and grievance procedures. The Policy and P ^ - ^ u r ^ ^ , ^ - ^ ^ ]
          L y also addresTthe subjects listed in Chapter 2 of this SOW A copy of * ^ ^'"^/'^ f^^
          Procedures Manual must be made available to employees at the facility. The contractor shall
          provide documentation demonstrating that all employees have received a copy of the manual.

           D.     Facility Staffing Plan, OrganizadoBal Chart, Key Personnel.

           The contractor shall provide a staffing plan that addresses minunum staffing
           minimum personnel quaHfication standards, special personnel reqmrements. and key personnel
           to be employed in connection with this contract and as outlined in Chapter 3 of this SOW.

           The contractor shall provide an organizational chart that describes the stnicmre of authority
           S p o n S t y and accountability within the fadlity. This chart shall be updated as necessary and
                                                             C-13




Confidential                                                                                                   GEO-State 00270676


                                                                                                     Ex. 1 to Martin Decl.
                                                                                                          Page 28 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 29 of 137




                                                                                                ACL-8-R-0076
               available for review by the CO upon request. A l l changes to the facility's organizational chart
               shall be reviewed and approved by the CO prior lo implementation.

               The contractor shall provide resumes for ail key personnel defined in Chapter 3 of this SOW.
               The CO must approve all key personnel before they perform any duties under this contract

               E.     Background Investigations.

               It is essential that all employees meet the highest standards of professionalism and personal
               integrity. The contractor shall perform limited background investigations for all employees and
               prospective employees as required in Chapter 4 of this SOW.

               F.      Training Program.

               Tbe contractor shall establish an overall training program for all employees which incorporates,
               at a minimum, the training requirements set forth in ACA Standards and Chapter 5 of this SOW.
               The contractor's training plan shall establish training requirements for all categories of personnel,
               includmg clerical/support employees, support employees, security/conectional officers, and
               administrative and managerial employees. The training plan sball include course descriptions,
               detailed lesson plans that include subject matter and methods of presentation, course objectives,
               smdent evaluation procedures, proficiency testing (if required), uistructor(s) and instructor
               qualifications, and the location and duration of training. The training plan shaO be submitted to
               the COTR for review and approval by the COTR no less than 30 days after contract award.

                G.     Operations Manual.

                Tbe contiactor shall provide an Operations Manual (Manual) that delineates the contractor's
                written policies and procedures for operating and maintaining the facility. The Manual shall
                describe the purpose, programs, services, policies and procedures of the facility for aU elements
                of work under this contract, including, but not limited to, security and control of mmates
                (Chapter 6), transi3ortation and stationary guard services (Chapter 7), health care seivices
                (Chapter 8), the physical plant (Chapter 9), fire safety, emergency plans and equipment (Chapter
                10) sanitation and hygienic living conditions (Chapter 11), detainee admission and release
                (Chapter 12), detainee rights, rules, discipline and privileges (Chapter 13), food services plan
                (Chapter 14), mail, visitation, telephones, conunissary, and detainee accounts (Chapter 15), and
                logs, records and reports (Chapter 16). The policies and procedures must meet INS ACA
                Standards, Section J, and must be consistent with INS policy as directed by the CO.

                 1      The contractor shall operate according to the Manual and shall provide a system that
                        ensures all written plans, policies, and procedures are reviewed at least annuahy and
                        updated as necessary. The contractor shall provide written certification to the COTR that
                        the review has been conducted.

                 2      The Manual shall be made available to all employees. Every employee shall certify in
                        writing that he or she has read, fiilly understands and agrees to comply with the
                        procedures outlined in the Manual. The contractor shall maintain certifications and make
                        tiiem available to the COTR upon request.
                                                             C-14




Confidential                                                                                             GEO-State 00270677


                                                                                                Ex. 1 to Martin Decl.
                                                                                                     Page 29 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 30 of 137




Confidential                                                            GEO-State 00270678


                                                                 Ex. 1 to Martin Decl.
                                                                      Page 30 of 137
              Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 31 of 137




                                                                                             ACL-8-R-0075


         3-

                    award.

         H.         Health Care Services Program.

         The Coottaaor shah provWe fo. U,e necessBr, spa^ ' ' ^ ^ ^ ^ oHhc           ^ ' '      "   —    e S
         ,he conm>l of . designated health anthonty to         = °". ^ ^ ' ^ ^ ^ ^ ^                    Policy
         fte NCCHC guidelines and the ' ' ' 1 " ' ' " - ^ , ^ ^ ^ ^ " p S ^ ^ ^                             »'
         Manual, as amended ln-hon.e, o^premis^heaM c ^ ^ ^                           ^^^^              ^


          rsnnd"rdi=h.^f5^^^^
          Health Care (NCCHC).



          T . e contracto, shall provide a cur„nt " ^ t X L l o f A & r S e L ^
          comphance wi,h the requrrement, of ^ ^ f ^ ^ ™ ^ f ( , ° a i , 7 3 K a l l be capable of providing
          and aU applicable state, coun^         ' ? f i „ ^ t „ d meet fte^^^^^^^




              r,.    contractor shall provide the GOTO with copies of all        f^^^^^^^^^^^^
              that the facility has met aU apphcable federal, s^e and local fire safe^J and health c <l^^^ ^^^^^


               10 of this SOW.

               K-     SanitaUon & Hygienic Living Conditions.


               —=tt»i^fS^^^^^
               thc requirements set forth in Chapter 11 of this SOW.

               L      Food Services Plan.

               The contraaor shal, provide meals              ^^^^r!:'Si:^^^^/^t^i"Zt
                      ™ - ^ ' . " o r t h " l ~                        ^ » ~                              -'•"^




Confidential                                                                                              GEO-State


                                                                                                 Ex. 1 to Martin Decl.
                                                                                                      Page 31 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 32 of 137




                                                                                                  ACL-8-R-0076
               and documentation that a registered dietician or nutritionist has reviewed the menu and shall
               cerdfy compliance with the dietary allowances published by the National Academy of Sciences,
               The documcntadon shall be provided to the COTR prior to occupancy by the INS or within 30
               days after contract award.

               CHAPTER 2 - PERSONNEL.

               The contractor shall furnish managerial, administrative, and security personnel to accomplish all
               work required. The contractor shall provide full time and/or part time personnel lo assure
               continuity of staff coverage, to accept, house, supervise, discharge, and perform all ancillary
               functions of this contract while in custody of detainees 24 hours a day, 7 days a week. The INS
               reserves the right fo require the contractor to remove, suspend or reassign employees under this
               contract

               A.     Monthly Meetings.

               The contractor shall participate in monthly meetings of a liaison committee, established by the
               INS. This committee may consist of representatives of die following: EOIR, die United States
               Attomeys Office for the Western District of Washington and appropriate INS personnel.

               B.      Standards of Employee Conduct.

               The contractor shall develop standards of employee conduct and specific disciplinary actions that
               are consistent with the following Federal Standards of Conduct The contractor shaU hold
               employees accountable for their conduct based on tiiese standards, which are not restricted to,
               but must include:

                1.     Employees shall not display favoritism or preferential treatment to one detainee, or group
                       pf detainees, over another.

                2.     No employee may deal with any detainee except in a relationship tiiat supports the
                       approved goals of tiie facility. Specifically, employees must never accept any personal
                       (tangible or intangible) gift, favor or service, from any detainee or from any detainee's
                       family or close associate no matter how trivial the gift or service may seem, for
                       themselves or any members of their family. In addition, no employee shall give any gift,
                       favors, or service to detainees, Uieir family, or close associates.

                3.     No employee shall enter into any business relationship witii detainees or their families
                       (example - selling, buying or trading personal property).

                 4      No employee shall have any outside ot social contact (otiier than incidental contact) with
                        any detainee, his or her family, or close associates, except for those activities which are
                        part of the facility program and a part ofthe employee's job description.

                 5.     All employees are requued to report to the Warden any violation or attempted violation
                        of these standards.

                                                               C.16




Confidential                                                                                            GEO-State 00270680


                                                                                               Ex. 1 to Martin Decl.
                                                                                                    Page 32 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 33 of 137




                                                                                            ACL-8-R-0076


                     conduct Cretetred to .n th.s        "''^S.™     t * ^ discretion of the WS.    Failure ou



                     dr^fSo^pfoldiS^^^^^^

                     . . e contracor shaU provide f      ^ X ' ^ - S t t           ^^^^^^^^^^
                                ::^TSZT..^^^l^^'^'^ I
          7.
                     n                                                    to    c o ™ pHor ,„ the employee s
                      beginning work under this contract




           C           Random Drug Testing.

               .„,scree„i„.forcausem.he^^^^^^^^^^



                       Health Requurements for Detention Officers.




                         disablement of other persons.

                         Detention Officers mus, have - - ^ ^ ^ ^ - f ^ ' ^ ^ ^ ^ ^
                         colors. Detention Officers mus be able t^'^^ » ' ^ ' ^ ^ ^          eye with corrective
                         r4rt;r™roS^r:S::^tr.l                          ucense requires corrective lenses mus.
                         wear them while on duty.

                3.       Detention Off.cers are required » ^ ^ ^ ^ ^ ^ ^ ^ ^ ^ ^




Confidential                                                                                              GEO-State 00270681


                                                                                                   Ex. 1 to Martin Decl.
                                                                                                        Page 33 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 34 of 137




                                                                                                    ACL-8-R-0076


                        No Detention Officer can be accepted who has heart, Inng. skeletal. O'' J*/;^ P^^;^^
                        defects that would impair his or her ability to perform effectively m either normal or
                        emergency situations.

                        A l l Detention Officers shall possess unimpaired use of hands, arms, J j f •
               5.
                        Detention Officers must be able to mn when necessary, and must be capable of handlmg
                        portable fire extinguishers, building fire hoses, and related eqmpment.

               6.       Detention Officers shall be able to wear all necessary equipment, or otiier protective
                        items for civil disorders or rescue work.

               7        Detention Officers must be mentally alert and emotionaUy stable; absence ofJ^te'^t^^le
                        neurotic or psychoneurotic conditions that would adversely affea their abihty to act
                        properiy during simations involving mental stress is required.

               8.       Any changes in a Detention Officer's heaith status as it pertains to items (1) through (7)
                        above, shal! be immediately reported to the COTR.

               E-        Removal From Duty.

                If the COTR or the contractor receives disqualifying information on a contractor employee the
                cont^Sor shall (upon notification by the CO) immediately remove                      ^^^^V^^l^l^^^
                performing duties under this contract or any other INS contracts. The contiactor must comply
                w S ^ S ^ such directions. When any employee is removed from duty under these circumstances
                T e contractor shall revoke tiie employee's identification credentials and properiy comp ete any
                r S q u ' S dtpositions. The con J c i o r shall immediately notify die CO when the employee is
                removed fiom duty.

                   1      Disqualifying information includes but is not limited to die following:

                         a.      Conviction of a felony, a crime of violence, or a serious misdemeanor,

                          h.     Possessing a record of arrests for continuing offenses,

                          c.     Falsification of information entered on suitability forms.

                    2     Thc INS may direct that the contractor immediately remove from assignment to this
                          " a n y employee who has been disqualified for either - - n t y masons o^^^^ bemg
                          unfit to perform his or her required duties as determmed by the COTR or CCX The
                          contractor shall immediately notify the COTR when the employee is removed from duty,
                          m t m ^ c t . must comply with this direction. A determiriation of bemg unfit for du y
                          may be made from, but is not limited to, incidents mvolvmg the most immediately
                           identifiable types of misconduct or delinquency set forth below:

                           a      Ncglea of duty, induding sleeping while on duty, loafing unreasonable delays or
                                  f Jlures to canry out assigned tasks, conducting F^sonal affairs dunng offiaal
                                                                  C-18




Confidential                                                                                              GEO-State 00270682


                                                                                                Ex. 1 to Martin Decl.
                                                                                                     Page 34 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 35 of 137




                                                                                                 ACL-8-R-0076
                             time, and refusing to render assistance or cooperate in upholding the integrity of
                             the security program al the work sites;

                    b        Falsification or unlawfiil concealment, removal, mutilation, or destruction of ^ y
                             official documents or records, or concealment of matenal facts by wdifiil
                             omissions firom official documents or records;

                    c.       Theft, vandalism, immoral conduct, or any other criminal actions;

                     d.      Selling, consuming, or being under the influence of intoxicants, dmgs. or
                             substances which produce similar effects;

                     e.      Unethical or improper use of official authority or credentials;

                     f.      Unauthorized use of communication equipment or Govemment
                             property;

                     g.       Misuse of weapons;

                     b.       Violations of security procedures or regulations;

                     i.       Recurring tardiness;

                     j.       Possession of alcohol or illegal substances while on duty;

                        k.    Undue fratemization witii detainees as detennined by the COTR;

                        1.    Repeated failure to comply with visitor procedures as detennined by the COTR;

                              Perfonnance, as detennined by investigation by the CO involving acquiescence,
                        m.
                              negligence, misconduct, lack of diligence, good judgement, and/or good common
                              sense resulting in, or contributing to, a detainee escape;

                              Failure to maintain acceptable      levels of proficiency or lo      fiilfill   tmining
                        n.
                              requirements;

                              Changes in an employee's ability lo meet tiie physical and/or mental healtii
                        o.
                              requirements of this contract

               F.       Tour of Duty.

               The contractor shall not assign nor pennit any unifonned employee .(^/tention ^ffic^^^^^^^
               under this contract more than a total of 12 hours of any 24-hour penod          T^f^^^^^Ts    hour
               employed not witiiin the scope of this contract A l l employees shall have a contmuous 8-hour
               rest period within each 24-hour period.


                                                               C-19




Confidential                                                                                                  GEO-State 00270683


                                                                                                  Ex. 1 to Martin Decl.
                                                                                                       Page 35 of 137
Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 36 of 137




                                                                                     ACL-8-R-0076
                     include: appropriate shirt, pants, belt, cap (optional), shoesA)Oots, and winter
                     equivalent with jack^ as necessary. The Contracting OfBcer shall have the
                     right to approve or disapprove any unifonn apparel.

                     Tbe design of the Contractor's unifonns shaU not be closely similar to those
                     worn by INS officers. The color ofthe Contr^or's uniforms shall be a color
                     that has been accepted for use by large Security organizations in the United
                     States. A l l protcctioa force persoimel performing under this contract shall
                     wear uniforms of the same style and color.

                    Appropriately lettered breast badges and cap insignia that indicate tbe
                    jurisdiction from which guard authority is derived shall be wom and be
                    promincndy displayed as part of each uniform. Shoulder patches with
                    lettering to show the identity of thc Contractor shall be worn on the left
                    shoulders of all imiform items. Identification nametags shall be worn over
                    the right breast shirt pocket Other identification of the Contractor shall
                    not be worn or be displayed on uniforms. These requircmeats also apply
                    to supervisors who perfonn contract woric A l l guards assigned to the INS
                    Service Processing Centers shall be required to wear uniforms at all times
                    while on duty.




                IdentificatioB Credentials

             The Contraaor shall ensure that its employees have all of the required identification
             credentials in their possession at aD times while on the premises. The Contractor
             identification credential document required by INS shall contain the foUovring for
             each employee:

                    1)   A photograph that is at least one inch square. Tbe photograph shall
                    show the fidl face and shoulders of die employee and shaU be ao more than
                    30 days old at the time the credential is issued.

                    2) A printed document tiiat contains personal data and description consisting
                    of the employee's name, sex, birth date, height, weight, hair color and eye
                    color.

                    3) Date of issuance.

                    4) Signamre of employee.

                                             C-22




                                                                                       GEO-State 00270684


                                                                              Ex. 1 to Martin Decl.
                                                                                   Page 36 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 37 of 137




                                                                                         ACL-8-R-0076



                            L e d by Federal or local Goverr-roem .genets " ^ ^ ' ' ^ ^ ^ ^          ,his
                           ,0 sadsfy this requiremeal, provided * ^      ^'^^^"^               a,. COTR

                           s ^ ' d . ^ ' j ^ o n ^ r ^ e " °
                            than three years old.

                     „ addUlona. forms of IdendficaUoo «                                         ^ ^ ^ ^


                     approval by the COTR prior to being issued.
                                      u n     A .r.A di.M)se of all identification credentials for employees
                     ^^'^T^^ z'^i:^:^"^^                                   any                 —
                     this contract.

                     c. Pnrmachment

                      ^.Conrracrors^nor^^h^-^^^^^^^^

                      dmwers or cabmets or use « > « ™           ^ employees shall nol enler any resmcted

                      " a ^ S l S t j ^ e i ^ " " ^ - - ^ —
                      d. p^r<r>nT^ftl Professionalism

                      •ae Counador shall assure ' ^ - ' ^ ^ ^ ' - J ^ S ^ t . Z ^ ^ ^ t ^ ^ ^
                      ^ t = - = o f X S ^ X > - "                                  o^ adverse a«l„u a ^ ,
                       employees who disregard those standards.



                                 u ,1 furnish install operate and maintain in acceptable condition, at no




                       COTR-
                       b. Buildings. Sttucnires or space for .he adminlsUadon of *e conuaC as dee^d
                        necessary by INS.



                                                         C-23




Confidential                                                                                         GEO-State 00270685


                                                                                           Ex. 1 to Martin Decl.
                                                                                                Page 37 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 38 of 137




                                                                                               ACL-8-R-0076
                              Govemment faciiity, nor shall they be reproduced or copied in any manner unless
                              authorized, in writing, by the COTR.

                              d. Disposable plastic gloves for search of detainees.

                              e. Forms and ledgers necessary to prepare reports and schedules.

                              f. Radio equipment necessary for communication within the Seattle Processing
                              Center.

                              g. One operational flashlight with batteries and belt holder for each officer,

                              fa. Inclement weather apparel.

               L.     Collective Bargaining Units.

               In the event the contractor negotiates coUective .bargaining agreements applicable to the work
               force under this contract, the contractor shall use its best efforts to ensure such agreements
               contain provisions designed to assure continuity of services. All such agreements entered into
               during the contract period of performance shall provide that grievances and disputes involving
               the interpretation or appiication of the agreement will be settled without resorting to strike,
               lockout, or other interruption of normal operations.

               For this purpose, each collective bargaining agreement should provide an effective grievance
               procedure with arbitration as its final step, unless die parties mumally agree upon some otiier
               method of assuring continuity of operations. As part of such agreements, management and labor
               should agree to cooperate fuUy vrith the Federal Mediation and Conciliation Service. ^ ^ ^ ^



               C H A P T E R 3 - STAFFING PLAN




               A.     Minimum S t a ^ n g Requirements.

               The contractor shall provide trained, paid, uniformly dressed and alen detention/security staff on
               site to provide for and maintain the security, control, custody, and supervision of detainees at the
               facility,

               1.      Detention Officers of both sexes shall be on duty at all times.

               2.      Security staffing must be sufficient to cover thc security posts outlined in the proposal.
                       Such staff must be complemented by on-site administrative staff.


                                                               C-24




Confidential                                                                                              GEO-State 00270686


                                                                                                Ex. 1 to Martin Decl.
                                                                                                     Page 38 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 39 of 137




                                                                                           ACL-8-R-0076




         4.

                    assignment for each post.

          5.        unless o,he..s= approve, in     • * - J „ C ™ ^ ^


                    the facility shall t,e snbmiaed in wmng to the CO tor approvaL

          6.        The stamng plan must include any and all subcontractor., and their relationship, if any.

                     to the contractor.

           B.        Supervisory Staffing.
                                              • A . t all times bv individuals who are fiiU time
           Employees shall be adequately ^^P^^'f^^.^^, " S e n t In the absence of the Warden, a


           during the times he or she is in charge.

              C      Female Staffing-

               S^security/detention officers of both sexes^^U^^^^^^^             fJ^^^irZ:^^^^^^
               provide a minimum of 3 female Retention Officers P « ^ ^ ^ ^            g       ^^^^^ ^ j ^ ^ ^ ,
               females are transported or arein         ^jS^^SS
               detention officer present,       ^^gm^^^^^^m^^^^
               0      Key Personnel.

               The following .ey         P=-"f• " ' S f , ; ^ " ; ^ . ^ ^ ^ ^ ^
               r;feS'r^::2:ir3r^=
               1       w a r d e n - Krtov.ledge of pro-am objectives. Pf^^-^^^^':^^           [ f ^ S n s ' S


                       Warden level or above.



                       .jpjm.iagem'gaC


                                                              C-25




Confidential                                                                                            GEO-State 00270687


                                                                                              Ex. 1 to Martin Decl.
                                                                                                   Page 39 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 40 of 137




                                                                                                      ACL-8-R-0076
               K         Additional Key Personnel.

               The 6 positions listed beiow are also considered key. Offerors who choose not to provide these
               positions must explain how required services will be provided i f awarded the contract

                         Correctional Supervisor
                         Physical Plant Co-ordinator
                         Designated Health Authority
                         Food Service Adtninistrator
                         Detainee Systems/records Administrator


               CHAPTER 4 - B A C K G R O U N D CLEARANCE PROCEDURE.

               It is essential that all employees meet the highest standards of professionalism and personal
               integrity.                 t       .      . -       .             . ,                J   :




               A.         Background Investigations Required.

               A l l employees (to include subcontractors, temporary, part-time, replacement employees, and any
               other vendor or volunteers) under the contract shall have a position sensitivity analysis
               periformed by the INS. AU background investigations shal! be processed through the INS
               Contract Security Office.

                B.        Chief of Security.

                   The conuactor shall appoint a senior official to act as the Detention Officer. This individual shall
                   interface with the CO tiirough tiie COTR on all security matters, to include physical, personnel,
                   background clearance procedures, and protection of all information and data accessed by the
                   contractor.

                   C.      Initial Drug Testing.

                   Initial drug screening for every employee and prospective employee hired by the contractor is
                   required under this contract Drug screening (urinalysis) tests shall be obtained from a National
                   Institute of Dmg Abuse (NIDA) approved laboratory and screened for the presence of the
                   following drugs or dmg classes: amphetamines, cocaine metabolites, opiates (morphine/
                   codeine), pfaencyclidine (PCP) and marijuana metabolites. The INS may expand the above list to
                   include additional dmg/drug classes. Tbe contractor must ensure that the confirmations are
                   correct and that an adequate chain of custody procedure exists and is followed for each
                   specimen. Drug screening shall be ordered and accomplished at the contractor's expense.

                                                                  C-26




Confidential                                                                                                GEO-State 00270688


                                                                                                   Ex. 1 to Martin Decl.
                                                                                                        Page 40 of 137
Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 41 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 42 of 137




                                                                                             ACL-8-R-0076
               2.     Standaid Fonn 85P-S - Supplemental questionnaire for selected positions (original and 1
                      copy). Note: This form is used for guards or Detention Officers oniy.

               3.     Form FD-258 - Fingerprint Card (3 copies).

               4.     Foreign bom relatives form (original and 1 copy)
               5.     1-9 Employment Eligibihty Verification or Birth Certificate (if a U.S. citizen).

               6.     Form G-736 - Verification of employment history. Tnis documentation shows that
                      previous employers of all new contract employees have been interviewed to ascertain the
                      following infonnation: dates, salary, job tides, duties for the most recent 5 years, reason
                      for leaving employment, would employer re-hire the applicant, name of person contacted,
                      and name of employee doing the interview on behalf of the contractor.

               Necessary forms shall be provided by the Government upon completion of successful negouation
               at the time of award of the contract. Only complete security packages shall be accepted by INS
               Contract Security. Specific instmctions on submission of packages shall be provided upon
               award of the contract.

               F.     Cootractor's Liaison/NCIC/NLETS cfaecks/Elngerprints.




               after final completion. The information listed below for additional employees, whether a
               replacement, an addition, a subcontractor employee, vendor or volunteer, is due to the COTR 30
               days prior to the employee's entry on duty date.

                1.    Full name (witb aliases, maiden name if applicable, or other names used),

                2.    Date of birth.

                3.     Gender,

                4.     Place of birth.

                5.     Social security number, and

                6.     Race.


   (


                                                             C-28



Confidential                                                                                             GEO-State 00270690


                                                                                             Ex. 1 to Martin Decl.
                                                                                                  Page 42 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 43 of 137




                                                                                                        ACL-8-R-0076

          f - t t APTER 5 - T R A I N I N G .




           A,           Training (General).
                                                          .   J       -u A        fhP A C A Standards and in this chapter
           The c o . . . . c » shall ensure tha. .he  ^^'l^X^^V^^^'^^'                                                  °'
           is provided h> all employees. R'f'"^,?''"'"^^^^^^^^                  „ q L e d .raining or have an ,ns..r»..on



                                                                      •j,




               B         Certified Instructors.




               C         Documentation.

               ^ a ^ e c . oe . e «in.ng and a„      o ~ ^ ^ ^ ^
               subiert to evaluation, momtonng, and ^PP^^^       ^ . - ^ ^ ^ ^ completed for each employee,
               training, and name of the instmctor.               .

                   D      Clerical/Support Employees.             ^

                   T . e contracror shaH ^ovide all -elencaVsuppo^                    Z^-^;^tT^^^^''^^
                   -:o\^rn?i;rra"n.:=^^^

                   b h e r S a l l         '      ^   ^   ^   '   ^         ^    ^                "                 "


                   E.      Support Employees.

                   The contractor shall provide all              ^ ^ I T l i S ^ ^ ^ ^
                   detainees with 56 hours of onentation and ^ ^ " ^ n r m o u s duties. A l l the mandatory trammg
                   employment and prior to "^^^"S t i , ^ ' ^ ^ ^ ^ ^ ^ ^        in die 56 hours of tr^oaing required
                   courses described in paragraph H be cnv ^                                ^ ^ ^ I refresher trammg
                   under this paragraph. A l l employees ^ ^ ^ ^ ^ ^ ^ ^ ^ below, excluding paragraph




Confidential                                                                                                        GEO-State 00270691


                                                                                                          Ex. 1 to Martin Decl.
                                                                                                               Page 43 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 44 of 137




                                                                                                   ACL-8-R-0076
               F,     Security Personnel.

               The contractor shall provide all "security personnel" with a total of 160 hours of training

               initial training shall consist of 40 hours of training, including 8 hours of orientation training,
               which must be completed within 30 days of employment and prior to being assigned to
               autonomous duties. A l l the mandatory training courses described in paragraph H below shall be
               included in the 40 hours of training required under this paragraph. All employees in this
               category shall be given annual refresher training. The forty hours of Refresher training shall
               consist of the mandatory training described below. Refresher training shall occur each
               subsequent year of employment.

               G.     Managerial and Administrative Personnel.

               The contractor shall provide each member of the facilities administrative and managerial staff
               with all of the mandatory ttaining courses described in paragraph H below, including 8 hours of
               orientation training. This training shall be compieted within 30 days after employment. In
               addition, the administrative and managerial personnel shall complete 24 hours of general
               management training during the first year and each subsequent year of employment.

               H.     Mandatory Training Subjects.

               The following is a list of mandatory training subjects and minimum hours of training that shall
               be included in die employees training program.

               1.     Constimtional Law
               2.     Ethics and Authority of Guards
               3.*    Personnel Identification, Entry, and Exit Condrol
               4.*    IdentibRcation and Control of Property
               5.     Methods of Sabotage and Espionage
               6.*    Note Taking and Report Writing
               ?.»    Telephone and Radio Communication
               8.     Security Patrol Methods and Observation
               9.*    Preliminary Emergency Medical Assistance, and Health Care Services
               10.    Detention and Use of Force
               11.    Self Defense
               12.    Response To Crimes and Conducting Incident Inquiries
               13.    Fingerprinting
               14.*   Human Relations
               15.    Handling Disorderly Conduct, Civil Disturbances and Other (riot) Incidents
               16.*   Roles of Local, State, and Federal Law Enforcement Agencies
               17.    Preserving a Crime Scene
               18.    Courtroom Demeanor
               19.*   Cultural & Ethnic Sensitivity
               20.    Escort of detainees including vehicular transport
               21.    Orientation

                                                             C-30




Confidential                                                                                         GEO-State 00270692


                                                                                            Ex. 1 to Martin Decl.
                                                                                                 Page 44 of 137
              Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 45 of 137




                                                                                                   ACL-8-R-0076
                                  . . U , o H „ ot S U P . . U O . an. Orsan^a.on Code of Condnc. and Fed»a.
                        a. *
                                            U m , a . o n and Speda, Ord.s for d.e FadUtUs ,0 be Protected Under
                        b. *
                                   S ^ % " ' ^ ; e n , s and operational procedures for tbe Premises tbat Sball Be
                        c*

                         d.*       O i ^ L a ! pLedu.es for the U>cat,ons to be Proteced.
                         e.        Transportation route famihaniaoon.          „„„j„,„
                         f.        Custody and detainee escort reqmremenls and procedures

          I              PrdiouuTT Medical AssisUuce and Health Care Teaming.



          in the following areas:

                          The abiUty to respond ,0 health related emergency simations within 4 minutes,
              1.
                          Recognition of signs and symptoms, and .owledge of aoio. required in potentral
              2.
                          emergency simations.

              3.          Administration of first aid and Cardiopulmonary ResusciUtion (CPR).

              4            Methods of obtaining medical assistance,
                           Kecosnition of signs and symptoms of mental ilbress, re.rda.ion, emotional dismrbauce
                              and chemical dependency,
                              P^cedures for padenttransfersto appropriate medical faciUdes or health care providers,
               6.
                               Administrafion of medication by non-medical persomiel.
               7.
               8.              Recognition of suicide risks, and

               9.              Use of universal precautions.

                   J           Proficiency Testing.




                   facility operation.
                   ,            r . . con.rae.or shall couduc. a wHtten proficiency exam for each employee under thrs
                                contract at least annually.
                                                     h.n be tested initially within the first 30 days of employment under
                   2.           A l l new employees shall be testeo mui<iuj
                                this contract.                          ^




Confidential                                                                                                    GEO-State 00270693


                                                                                                       Ex. 1 to Martin Decl.
                                                                                                            Page 45 of 137
            Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 46 of 137




                                                                                      ACL-8-R-0076
            ensure prompt response to emergencies or inquiries from detainees. A minimum of I officer
            must be assigned specifically to monitor each housing unit.

            C.     Detainee Labor.

            The contractor shall provide work oppormnities for detainee volunteers subject to the approval of
            the ENS.

            1.     The contractor may solicit volunteers. The number and activities of such volunteers shall
                   be controlled and approved by the COTR prior to the assignment of the activities. The
                   contractor shall provide direct supervision of detainees at all times while performing
                   these activities. (REF Section J. Attachment J-3.B)

            2.     The contractor remains fully responsible to perform all services required under this
                   contract with neither intemiptioQ nor diminishment of service regardless of the
                   availabihty of detainee volunteers.

            3.     Creation of work opportunides is viewed primarily as a benefit to the INS and the
                   detainees in custody. It should not be considered by the contractor as an opportunity to
                   diminish services or responsibilities.

            D.     Control Center.

        "   The contractor shall provide the facility with a control center and sufScient staff to provide fiill
            24-hour coverage of designated security posts, surveillance of detainees, and to perform all
            ancillary fiincdons including but not limited to escorting detainees to unmigration hearings and
            the medical unit Only Detention Officers shall perform around-die-clock supervision and
            regulation of detainee movement

            E.     Log Books.

            The contractor shall estabhsh control room and housing unit log books which contain a written
            record prepared by the control room officer, of the foUowing, for each shift:

            1.     Personnel on duty;

            2.     Detainee population chart (detainee counts, shakedowns etc.);

            3.     Detainee movement in and out of the facihty;

            4.     Shift activities (security checks, meals, recreation, reUgious services etc.);

            5.     Entry and exit of anomeys and odier visitors; and

            6.     Unusual occurrences,

    u
                                                           c-33




Confidential                                                                                             GEO-State 00270694


                                                                                                Ex. 1 to Martin Decl.
                                                                                                     Page 46 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 47 of 137




                                                                                                            ACL-8-R-0O76



                            stated mimmum level of competency.

               4.               ^   even, an employee fails lo mee. the       ^^^^^^^"^^ '^.I^MZ^I

                             •n,e n ^ n l u of *e employee's P"ficien=, u s _ ; _ s « be maintained by the contactor and
               5.
                             available upon request for review by the INS C U i K .

                6.           Tbe contractor's proficiency program is subject to the review and approval by the I N S
                             prior to being administered to the employees.

                K-            Transportation Training.

                ta addition to the twining                                   ^ ^ . ^ t f ^ h " - ^ ^ ^ ^
                ~ ^ : t ; S : i S i n = S ? ' S ? S:fs o n = e e                                   p^cessing. dis^c. policy
                and procedures and specific requirements of this contiact

                    L.        Keys and Locks.
                    C o n g ' s designated staff shall I . trained and cemfied from a school specializing in the
                    operation of locks and locking mechanisms.

                    C H A P T E R 6 - .'^iFr.imrrY A N D C O N T R O L .



                     shall address each of die followmg paragraphs A through X .

                     A.         Security and Control (General).

                              contractor's comprehensive security plan                                                   p f S

                     t^^:^^;:^^-^^^^^
                     televisfon; segregated cells; and a processingAiolding area.

                      B,         Direct Supervision of Detainees.

                         T . e contractor shall provide « - h o „ r ^ ' ^ ^ ^ —                   ^^^^
                         all deuinee housing and acuvuy area, to               „ \ ° X r of ™ r d posts within or immediately
                         ro emergency situations. TTrere will be y " * " ' " ; ^ ^ ^ ; , ° ' ^ . . e d outside of a detainee area.




Confidential                                                                                                      GEO-State 00270695


                                                                                                         Ex. 1 to Martin Decl.
                                                                                                              Page 47 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 48 of 137




                                                                                              ACL-8-R-0076
               The various logs kepE by Detention Officers shall be maintained throughout the duration of this
               contiact and must be available for inspection by the COTR at all times.

               F,      Detainee Counts.

               The contractor shall provide a system diat documents and monitors detainee movement and
               physically counts detainees at least 4 times per day with no less than 1 detainee count per 8-hour
               shift. The contractor's proposed system shall be subject to the approval of the COTR and
               submitted prior to implementation.

               G.      Daily Inspections.


                                        A l l bars, locks, windows, walls, floors, ventilation covers, glass panels,
               access plates, protective screens, doors and other security facihties shall be checked carefully f o r
               operational wear and detainee tampering. The contractor shall provide written reports of these
               inspections daily to the Warden and the COTR. A l l defective equipment shall be replaced or
               repaired immediately.

               H.      Control of Contraband.

               The contractor shall conduct thorough searches for contraband at least twice monthly of all
   (           detainee living quarters and other areas to which detainees have access. .All vehicular traffic and
               supplies entering and leavmg the facility shall be regularly searched. Searches shall be
               unannounced and irregulariy timed and shall be conducted witii minimum dishirbance to
               detainee possessions. Only contraband items shal! be confiscated. Records of searches shall be
               prepared and maintained. Copies of search records shali be provided to tiie COTR, upon request
               or as part of the daily incident or activity report.

               L      Keys and Locks.

               The contractor shall provide a written policy and procedure governing tiic control and use of
               keys. These procedures shall include but are not hmited to:

               1.     A method of inspection to expose compromised locks or locking mechanisms and method
                      of replacement for all damaged keys and locks;

               2.     A preventive maintenance schedule for servicing locks and locking mechanisms and
                      method of logging all work performed on locks and locking mechanisms; and

               3.     A policy for restricting security keys from 24-hour issue and removal from die institution
                      and method of issuing emergency keys. Emergency keys shall be available for all areas
                      of the facility to which emergency access or egress may be necessary.

               4.     A requirement to notify the COTR immediately in thc event a key or locking mechanism
                      is compromised,

                                                              C-34




Confidential                                                                                            GEO-State 00270696


                                                                                               Ex. 1 to Martin Decl.
                                                                                                    Page 48 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 49 of 137




                                                                                                 ACL-8-R-0076



           r/miS-?.S^taJSL'..a...a,ea.

           J             Tools and Culinary Equipment


           and culinary equipment The control sybiciu              f
           outside maintenance persons.

               IC        Control of Chemicals.


               flammabk, ,oxic and cansuc ' » > « ™ ' f , 1 1       n " « n possLon of terns such as lyc,
               S : c S S r , . c ' S : „ 1 " : n : L : d ^ = Sch-L.Ha.s-shaU he s » e d . seoare areas .ha.

               are not accessible lo detainees.

               L.         Post Orders.

               J , . c o n « c o . ShaU prepare - P " ' - " ^            brsubm^^^^^

               facUhy. POS. order, and changes .0 pos^ o t o shall be subm ^^^^^^^ ^              onfl-loyees..,^^

                S S ^ S r r s T h K t u J S " ^ ^ ^ ^ ^ ^

                s r . r . K i i ^ . S n X ^ " ^ ^ -
                M.        Use of Force.


                . . e use Of physical force by ~             fS^;:^:;^"-
                           fa „o rase shaU physical force be used as punishmen. or discipline.
                1.

                 2.


                    3.                                            ^^^^J^^^IJ'^^^
                                                      r • . ,nrf f^mereencv procedures shall identify appropriate
                           The contractor's written policies and                           .      confined areas, living




                    4.

                            on Detainees
                                                                  C-35




Confidential                                                                                               GEO-State 00270697


                                                                                                  Ex. 1 to Martin Decl.
                                                                                                       Page 49 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 50 of 137




                                                                                           ACL-8-R-0076
               5.     AJ! instances of use of force sfiall be communicated to the COTR when reasonably
                      practicable. A detailed written report reviewed and approved by the Warden shall be
                      provided to the COTR within 48 hours of the incident.

               6.     The responsible Detention Offjcer(s) prior to being relieved of their shift shall prepare a
                      written report.

               7.     The physical force report shall include:

                      a.      An accounting of the events leading up to the use of force;

                      b.      A n accurate and precise description of the incident and reasons for employing
                              force;

                      c.      A description of the injuries suffered, i f any, and the treatment given and/or
                              received, and;

                      d.      A list of all participants and witaesses to incident.

               N.     Use of Restraints.

               The contractor shall provide written policy and procedure goveming the use of restraint
               equipment on INS detainees. Instruments of restraint shall never be applied as punishment or for
               more time than is absolutely necessary. Insduments of restraint shall be used only as a precaution
               against escape during transfer, for medical reasons by direction of the Health Authority, or to
               prevent detainee self-injury to others or property damage. The contractor shall ensure that
               restraint equipment is accurately inventoried and recorded.

               1.     The restraining equipment routinely used consists of handcuffs, waist chains, and leg
                      irons. Disposable nylon straps may be used in lieu of handcuffs or leg irons only in
                      emergencies or mass arrest situations. They also may be used when a detainee's wrists or
                      ankles are too large for conventional restraints. Authorized supplemental restraining
                      devices are pad locks, lead chains, black or blue boxes, tape (to cover locks only) and,
                      under special circumstances, straight jackets and cargo straps. A l l odier devices are
                      prohibited.

               2.     A detainee should not be secured to a fixed object under circumstances that would
                      endanger the detainee's life.

               3.     Handcuffs and leg irons will be double locked when in use. The keyhole on handcuffs
                      will face away from the body. The keyhole on leg irons will face the ground. Restraints
                      will be inspected frequently to discourage escape manipulation.

               4.     Detention Officers responsible for detainee custody, production, and transport must
                      ensure the safeguarding of all security equipment and upkeep of such equiptnenL


                                                               C-36




Confidential                                                                                           GEO-State 00270698


                                                                                              Ex. 1 to Martin Decl.
                                                                                                   Page 50 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 51 of 137




                                                                                                 ACL-8-R-0076

           ;        When deuinees are „a„spo„=d hy - ' - ^ ^ ^ - J j - " S ' s e t o n L ' d "




                     handcuffs wUl be applied pnor to ^ ^ " ^ f                                  not be removed


                     medical reasons dictate, restraining devices wdi not be used.




                     practicable.
           8         A deuiled wrihen .port reviewed and approved by .he Warden shah be provided ,o Ore
                     COTR widiin 48 hours of the incident.

                     -n,e ronrine use of resuainrs for movenren. and indden.a. control of detainees does not
                     have to be reported to the COTR-

               O.    Searches.



               intrusion into body cavities, and X-ray searches.
                      Pa, down inspections are conduced when there is a reasonable belief that the detainee is
               1.
                      carrying contraband or odier prohibited matenal.

               2.     S,rip searches shall be perfonned dudng the     ^^^^J-^^^f^V^^^^rl'Lt
                      prisoner 6om the fadlity for purposes of a ' J ' ^ ^ i f ^ ^ ' ^ ^ ^ ^ ^           (S-ATS).

                      =r:LrLS:trSai=:o^^^^^^
                       appear in court or as otiieiwise directed by the COTR.

                       strip searches nrust t^e place in            'X;^::;^^^^^::^^:^:^^
                       same sex will conduct strip searches, if a, all possible.

                       A . intrusion or d i ^ t ^ intnision search wiU be -der.al.en only when fte^ is pi^bable
                       cause to believe that the prisoner J ' ^ ^ t d ' c f i S ™ *  and        inlsion
                       physician, physidan's assistant, or nurse                             „on-medical
                       Larches unless exceptional " ™ ' " " " « / „ " ^ ' s X J ^ S mst be documented in
                       r e r r n ^ ~ " * : , f b V ^ d r a J a t b r e ^ t r C O T . upon request. If




Confidential                                                                                               GEO-State 00270699



                                                                                                  Ex. 1 to Martin Decl.
                                                                                                       Page 51 of 137
       Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 52 of 137



199 Conduct that disrapts or interferes with the security       213 Engaging in or inciting a group demonstration
    and orderly operation of the facility (conduct must         214 Encouraging others to participate in a work
    be of the greatest severity.) This charge is to be              stoppage or to refuse to work
    used only i f another charge of greatest severity is        215 Refusing to provide a urine sample or otherwise
    not apphcable.                                                  cooperate in a drug test
                                                                216 Introducing alcohol in to the facility
                                                                217 Giving or offering an official or staff member a
                                                                    bribe or anything of value
                                                                218 Giving money to or receiving money from any
                                                                    person for an illegal or prohibited purpose, such as
                                                                    introducing / conveying contraband
                                                                219 Destroying, altering or damaging propertv' (facility,
Category 11 Offenses:                                               government or another person's) worth more than
                                                                    $100.00
These acts listed below shall be considered Categor}' I I       220 Being found guilty of any combination of three or
or High Offenses. The Discipline Committee may                      more high moderate or low moderate offenses
impose any combination of the following penalties:                  within 90 days
                                                                221 Signing, preparing, circulating or soliciting support
(1) Refer to ICE for criminal proceedings                           for prohibited group petitions
(2) Disciplmarv' transfer                                       222 Possessing or introducing an incendiary device, e.g.
(3) Disciplinary Segregation up to 30 days                          matches, a lighter, etc.
(4) Restitution                                                 223 Any act that could endanger person(s) and/or
(5) Loss of privileges                                              property
(6) Change of housing                                           224 Attempt to commit any of the above acts or assists
(7) Remove from programs / group activities                         other to commit any of the above acts.
(8) Loss of job                                                 298 Interfering with a staff member in the perfomiance
(9) Impound and store personal property                             of duties (conduct must be of highest severit}'). This
(10) Confiscate Contraband                                          charge is to be used only when no other charge of
(11) Restrict to living unit                                        highest severity is applicable.
(12) Warning                                                    299 Conduct that disrupts or interferes with the security
                                                                    or orderly operation of the facility (conduct must be
200 Escape from unescorted activities or escape from                of highest severity). Tliis charge is to be used only
    facilit\' without violence                                      when no other charge of highest severity is
201 Fighting, boxing, wrestling or any other form of                applicable.
    physical encotmter, including horseplay, that causes
    or could cause injury to another person; except
    when part of an approved recreational or athletic           Category III Offenses:
    activity'
202 Possession or introduction of an unauthorized tool          These are considered to be Category I I I or High
203 Loss, misplacement or damage of any restricted              Moderate Offenses. Any combination of the following
    tool                                                        penalties may be imposed:
204 Threatening another with bodily harm
205 Extortion, blackmail, protection; demanding or              (1) Refer to ICE for criminal proceedings
    receiving anything of value in retum for protection         (2) Disciplinary Transfer
    against others, avoiding bodily harm or avoiding a          (3) Disciplinary Segregation up to 72 hours
    threat of being informed against                            (4) Restitution
206 Engaging in sexual acts                                     (5) Loss of privileges
207 Making sexual proposals or tlireats                         (6) Change of Housing
208 Wearing a disguise or mask                                  Note: IDP must impose the above sanctions
209 Tampering with or blocking any lock device
210 Adulteration of food or drink                               (7)    Removal from Program
211 Possession, introduction or use of narcotics,               (8)    Loss of Job
    narcotic paraphernalia or dmgs not prescribed for           (9)    Impound and store personal property
    the individual by the medical staff                         (10)   Confiscate Contraband
212 Possessing a staff member's clothing                        (11)   Restrict to living unit
                                                       Page   of 42
                                                                                            4.1.4 Detainee Handbook 10/31/14




                                                                                                          GEO-Stale 002707


                                                                                             Ex. 1 to Martin Decl.
                                                                                                  Page 52 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 53 of 137




                                                                                                          ACL-8-R-0076
                              circumstances indicate that an intrusion search is justified, but not immediately required
                              for personal security reasons, the U.S. Attorney should be contacted regarding the
                              advisability of a search warrant in light of recent case law regarding intemal searches of
                              detainees.
               5.             A photographic search by use of x-rays for swallowed contraband, contraband hidden in
                              casts, prostheuc devices or prisoner's property. The reasons for this search and the results
                              thereof must be documented in detail in a report lhat shall be made available by the
                              COTR upon request. A physician must first authorize this medical procedure.

               P.             Weapons.

               The contractor shall have written policies and procedures governing the use of weapons.

               1.             The contractor shall not permit weapons of any kind to be taken inside the secmity
                              perimeter of the fadlity by any person.

               2.             The contractor shall ensure that ail weapons are checked and secured in appropriate
                              weapons lockers.

               3.             I f there is an internal attempt to breach secmity, and i f it becomes imperative for
                              contractor staff guarding detainees to arm themselves for the protection of staff or
                              detainees, weapons must be authorized by the Warden before being taken into the
                              affected area.

               Q.             Post Shooting Incidents.

               The carrying and use of firearms shal! meet all federal, state and local laws. Additionally,
               contractor shall provide written policy and procedures for the conduct of post-shooting incident
               reviews that substantially complies with Resolution 13, issued November 18, 1993, by Louis J.
               Freeh, Director of Investigative Agency Policies. The contractor shall cooperate with the EMS in
               the review of all incidents.

               R.             Administration/Special Housing Unit (SHU).
                    '••'••V


               The contractor shall immediately notify the COTR whenever any detainees are placed into the
               segregation unit and the reason for the acdon. The contractor shall provide a written report of
               the incident within 24 hours of the ocourence to the COTR. Tbe contractor shall also provide
               daily wrinen status reports of the detainees in the SHU to the COTR.

               The contractor shall maintain a detailed log of events on al! detainees housed in the SHU. This
               log shall be maintained for the duradon of the contract and must be available for inspection by
               the COTR at all times.

               S.             Perimeter Security.

               The contractor shall have written policies and procedures goveming the patrol and surveillance
               of perimeter security. Continuous perimeter surveillance of the facility is required.
                                                             C-38




Confidentiai                                                                                                  GEO-State 00270700


                                                                                                     Ex. 1 to Martin Decl.
                                                                                                          Page 53 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 54 of 137




                                                                                                      ACL-8-R-0076

          X             Intelligence Information.


           security and the orderiy operation of the faahty.

           U            Release of Information to Public/News Media.

           The CO Shall be notified when a request is   ^^^^^^^^^T^T^^^
           i S t s by any representadve of the -^^ta, a ^m^^^^^ m contractor shall ensure employees
           Federal Judge, or an official of a       ^^'l^^^;'^^^'^^,           ,^pioyees« opinions do not necessanly
           agree to use ^ P ^ ^ f f,f^^^^                      presentations they make or ^tcles^they
            reflect the posiuon of the INS or                submit, for advance review by the CO, he
            write. Contractor shall also ensu^ hat -T^oyees^bn^^^^^ ^^^^^.^^^^



               V         Judicial Communication.

                                               ^XSeTtSl^S^^tr^
               Written policy and procedures shall
               the Federal Judiciary.
               inquiries and program
                                          ^^^'^'^Zr^^l Z^tol^^^                                          '^'^ ^^^"^^
                                                                        related to a detainee, shall be made part
               judicial inquiries and contractor responses, speaticaliy
               of die detainee's central file.

               W          Immigration Court Security.

               T.*e contractor shall provide.two ^ a H i « s ^ m n . ^ ^ ^ ^ ^ ^ ^ ^ ^
               Emigration Court (EOm) ism session to e^^^^                                          telephonic
               xnainllin security while court is m ^ ^ f b a d i f i s for Multiple Accelerated Special
               courts. Tbe contractor shall P ^ ° f ^^^i^Hs m a i ^ ^ ^ ^ ^ i„ the courtrooms. The contractor
               Hearings (MASH) to « " « " « ; ^ ^ ? ^ ^ ^ t e ^ n l D ^ ^ S   be presented to the hearing room




                   A.      INS Requirements.
                   t W i * U.e „ » p « o n or medica, tn.ospoHaUoo aad                          guard            m S «...
                   supply its own transportation]
                   ^ e contractor shall be required to P - i a e                         transport detainees and to provide
                   stationary guard services for off-site medical purposes.


                                                                      C-39




Confidential                                                                                                    GEO-State


                                                                                                        Ex. 1 to Martin Decl.
                                                                                                             Page 54 of 137
            Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 55 of 137




                                                                                                  ACL-8-R-0076
               B.     Cost of Transportation Separately Priced.

               The cost of the transportation and the hourly rate for the guards (for transportation of detainees)
               shall be separately priced under Item 0002 (See Section B).

               C.      Communications System.

               The Contractor shall establish a communicadons system that has direct and immediate contect
               with all vehicles and transportation post assignments. Upon demand, die INS shall be provided
               with the current status of all vehicles and post assignment employees.

               D.      Transportation Procedures.

               1.      Detainees shall not be permitted to select places, routes of travel, rest stops, or in any
                       other manner to influence tbe travel itinerary.

               2.      Detention Officers shall be alert for conversadon by and between detainees vdiich
                       provide investigative leads or indications of escape attempts, and will prompdy report
                       such conversations to their immediate supervisor.

               3.      Detainees will not be pertnitted to possess or expend any funds while m transit

                4      Detainees will not be permitted to converse with anyone except other detainees and
                       ctistodial authorities while in transit.

                5.     Detainees wiil not be permitted to place telephone calls while in the custody of
                       Contractor personnel.
                6.     Detainees will not be permitted medication except that prescribed by a physician or as
                       indicated by a physician. Medication, which must be administered by hypodermic
                       syringe, will be injected only by medical personnel.

                7.      Handcuff and leg iron keys w i l l not be carried on the same key ring as motor vehicle
                        ignition keys or oUier general use keys,

                8.      Guests, hitchhikers, and persons not serving in an official capacity, or odier persons not
                        in die custody of die IMS, w i l l not be permitted in vehicles while detainees are bemg
                        transported.

                E.      Rest Stops.

                Vehicles will be parked as close to the rest rooms as possible. Police faciUties shouid be used
                when possible- Rest areas on interstate highways should be avoided and facilities should be
                selected at random after departing die interstate highway. Detainees will not be left unguarded at
                any time. All detainees will remain under close surveillance at rest stops, both in the vehicle and
    /   i       in lhe rest rooms. A thorough search of rest stop facilities will be conduaed for contraband and
                items that may be used as weapons, and any item that may be used in an escape anempi prior to
                permitting detainees use of the facility. Restraining devices will not be removed. Each time a
                                                                C-40




Confidential                                                                                          GEO-State 00270702


                                                                                             Ex. 1 to Martin Decl.
                                                                                                  Page 55 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 56 of 137




                                                                                                   ACL-8-R-O076

         aeu.ee . pUee. i . o. remove. Crom a ve.c,e, aU r e g a i n ,                 be . 0 , 0 . ^ . , cbeCe. .0

         determine that each device used is secured.

          F           Vehicle Transportation Staffing.

          ..e~..an,ov.ea.a„^e.dn^^^^^^^^^^^
          transporting detainees by bus. The                ^^^^^^^^       van or automobile. Addittonally,
          transportation/Detention OmcerjU^-^^^^^^^^'^^^^^                          , ^^ail have the same
          the ^ards hired for                                        S n e security clearances, and wear the
           qualifications, receive the same ™ f ' ' ^ ^ ^ t f r i n the other areas of this contract. Guards
           same unifomis as INS Detention O ® " / ^ f^^^^^^^                 sute licenses to carry firearms m


           proof of such licensure to tbe COTR upon request.

              G,       Vehicle Loads.

              . . e =a„.ae.or sHaU „o. a«emp, .0 -       P    -   t   a           ^rS^^^Te;" Z

              vehicle.

               H.       Vehicles.

               The contractor shall fumish ^ - " - - ^ ^ ^ ^ ^ ^ ^ ^                           S T m p ^ :
               INS, to safely provide the         .fj^'^f^^ts^^^^             The contractor shall ensure the
               ta use their privately owned - h i d e s to tran^^^^^^^ demn        ^            ^^^^^
               vehicle, whether bus, van or f          ^^^^^^on deSi^^ shah be air-conditioned, hiside rear
               the amied guards. A l l vehicles used ^° ^ ^ ^ ^ ^ ^ ^ ^ ^   ^^dans used for detamee transport

               ^d^^fa^r'^^d;^^^^^^^^^^^^^
               of Plexiglas or steel mesh.

               L         Vehide Security

               VebiCes wn, be sea.be. pHor .0 use                                        ^.SlSnSoj^bj
               seareli will include not only an .nspection of         f     4     ,    ,     , , „ o h shall be completed
               vehicle, front and back. I f the inP > " ™ ' ; « " r . L y . " d a" t ^ e^d of each day. The Contraaor


                and post assignments.
                J         Requirements For Stationary/Hospital Guard Services.


                   When detainees mus.                                    ^^l^^^J^t^:^
                   continue to be responsible for the secunty
                                                                  C-41




Confidential                                                                                                    GEO-State


                                                                                                      Ex. 1 to Martin Decl.
                                                                                                           Page 56 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 57 of 137




                                                                                                ACL-8-R-0076
               the detainee is hospitalized, the contractor shall place guards with the detainee


               1.     Standard hospital guard procedures require detainees in custody to have 2 armed guards.

               2.     Detainees shall be either handcuffed to the bed or in leg irons chained to the bed.

               3.     Guards shall keep the detainee under constant supervision 24 hours per day undl the
                      detainee is ordered released from the hospital.

               4.     Visits by family and friends will not be allowed without the approval of the designated
                      INS Detention Officer. Attomey visits may be permitted under condifions of appropriate
                      security. Designated ENS Detention Officers may authorize visits to detainees by family
                      members under certain circumstances such as terminal or major illnesses.

               5.     A list of approved visitors w i l l be developed by the contractor during intake/screening
                      process and provided in advance to guard personnel. Guards are to maintain a visitor
                      register showing name (established with proper identificadon), address, date, and time of
                      visit. Visits should be limited in length as dictated by INS policy and hospital policy.

               6.     Detention Officers and/or guards are to insimct hospital personnel that all packages, mad,
                      flowers, etc., must be carefully searched for contraband by guards prior to delivery to
                      detainees. Detention Ofiicers and/or guards are required to notify the Designated
                      Detention Officer regarding any item in question before delivery to a detainee. Guards
                      shall maintain a log of all articles given to a detainee and the name and addresses of
                      senders or providers. Any contraband found should be seized by the guard and a f u l l
                      written report submitted within 24 hours to the designated INS Detention Officer along
                      with requests for appropriate action (if appropriate).

               CHAPTER 8 - H E A L T H CARE SERVICES.

               A.     Plans, Policies, and lYocedures for Medical Emergencies. The contractor shall
                      provide written plans, poiides, and procedures for medical emergencies that may occur
                      while the detainees are in the custody of the contractor. In the event an emergency
                      condition arises, the contractor shall take the appropriate action as approved in their
                      policies and procedures.

               B.     Space. The contractor shall provide for space, equipment, and maintenance necessary to
                      operate a medical unit staffed and operated by an INS health care provider. The
                      contractor shall provide the equipment identified in attachment #11, and shall maintain
                      this equipment for use by the heailh care provider.

               C.     Instructions. The contractor shall provide the detainees written instructions for gaining
                      access to health care services during intake processing. The contractor shall ensure that
   (                  these instructions are explained in the detainees' native language, and they are explained
                      orally to detainees who are unable to read, in accordance with SUBSECTION 2,

                                                             C-42




Confidential                                                                                          GEO-State 00270704


                                                                                             Ex. 1 to Martin Decl.
                                                                                                  Page 57 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 58 of 137




                                                                                                      ACL-8-R-0076


                    other detainees be used 10 .nterprel or                  J ^ h i n g language interprelalton
                    "ruarions. Contractor shall be - J - f ' J ^ ^ ' ^ ^ S ' V o n e       language interpretive

                    rs:                               s'r^
                    hygiene, dental hygiene, grooming and health care,



          E.
                     duties at the facility.

                     detainee is present in the medical unit

                     ^     .   .   .   e   contractor shaU be „s^^^^^^^^^^^

                      S"=iSt;''l^S« r^pUr-r n t ^ r                                       the Ors, aid Itits shall be the
                      responsibility of the health authonty.

               G.
                      ^ ^ ^ ^ ^ ^ ^ ^ ^ ^ ^ ^ ^ H ^ f n      f u I L i ^ o n aid escort services for detamee(s)
                      contractor shall perform tran^ortation '^^^^^^^          -^^.i^^)     as directed by INS, m
                      receiving off-premise medical ueatment (mc^^                      requirements specified m
                      accordance with the post                                     health authority and the INS
                      Section C. The contractor shall immediately noniy
                      COTR within one (1) hour of the occurrence.



                         detainee frotn the e ^ " ' - ^ , ' ^ P ; ' ' " ° ° J i , S y notify the on-site medical authonty ami


                         -raL^r^t^tuS'ii^p------
                         ,,,,^..,heeve„tofade.ine^^^^^^^^^
                         •^^;^;^^;^^\ocz\ authonties and the COTR m




                          a schedule for delivery of the '^^"^Pl^^^ ™         ^ach detainee dorm/day room area fo
                          The contractor shaU provide secure               "'J            j^cal health authority shall
                          the deposit of detainee request for medical services, omy
                          have access to the lock boxes.

                                                                      C-43




Confidential                                                                                                        GEO-State 00270705


                                                                                                          Ex. 1 to Martin Decl.
                                                                                                               Page 58 of 137
          Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 59 of 137




                                                                                              ACL-8-R-0O76
               L.   Protection of Medical Records. The contractor shall provide written policy and
                    procedure for the protection, security, confidentiality, and release or dissemination of
                    information of a detainee's health status or medical records.

               M.   Record of Medication. The contractor shall provide written policy and procedure which
                    requires that records of ail medications distributed by non-medical staff are maintained
                    and audited monthly, and include the date, time and name of the detainee receiving
                    medications, and the name of the staff member distributing it.

               N.   Administering Medications. Contractor personnel administering medications shall do
                    so only under the direction of a responsible physician and after having received
                    appropriate training. They are accountable for administering medications according to
                    orders, and recording the administradon of medications in a manner and on a form
                    provided by the health authority.

               O.   On-Site Health Care. The health authority shall provide on-premises health care
                    including routine medical supplies and over the counter medications.

               P.   Off-Site Facilides INS reserves the right to designate health care facilities, (i.e.,
                    hospitals, labs, clinics) which the contractor shall use for outside detainee referrals.

               Q.   Billing. INS shall direct all off-premises health care providers, both in-patient and out-      (
                    patient, to submit bills direcdy to the INS COTR at the facility for review and payment.

               R.   Protecdon of Employees. The contractor shall provide a comprehensive plan and
                    procedure *to safeguard employees against exposure of bloodborac pathogens as
                    prescribed by OSHA. The contractor shall fumish ail necessary equipment to comply
                    with this requirement.

               S.   Training. INS shall establish a training program in cooperation with the Facility
                    Administrator to provide instruction to the facility staff, which shall include the following
                    topics:

                    1.   The ability to respond to health related situations within four minutes;
                    2.   Recognition of signs and symptoms, and knowledge of action required in potential
                         emergency situations;
                    3.   Re-certification in First aid and cardiopulmonary resuscitation (CPR);
                    4.   Methods of obtaining assistance;
                    5.   Recognition of signs and symptoms of mental illness; retardation, emotional
                         disturbance and chemical dependency and;
                    6.   Overview of communicable diseases and use of ura'versal precautions;
                    7.   Administration of medication by non-medical personnel;
                    8.   Procedures for patient transfers to appropriate medical faciUties or health care
                         providers;


                                                            C-44




Confidential                                                                                        GEO-State 00270706


                                                                                          Ex. 1 to Martin Decl.
                                                                                               Page 59 of 137
          Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 60 of 137




Confidential                                                           GEO-State 00270707


                                                                Ex. 1 to Martin Decl.
                                                                     Page 60 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 61 of 137




                                                                                               ACL-8-R-0076

          rWAFTER 9 - PHVSirAL PIANT.

          •n,.       c o „ „ « o , ShaU opera. a.d maintain ,he            'flP^^^'J^f^Jr^^^^^^^

          ;srs:s;-s^^s^^^^^^^^

          A.           Activation Period.

           PoUowi„sf-co„p>eUo„o™
           operation, maintenance and secunty ot the ra"»»y                      ,   ^      jj^s determines the

           ~ S e a % e " J a ^ i : ^ 3 ^ ^ ^ ^ ^
           simultaneously at an esdmated rate of 40 per week.

           B.           Contractor Responsibilities (General).

           The contractor is responsible f o r


           ^            s ; ' t ^ ^ r K - s T s : x ^                           P ^ f : ; r e ^ r s
                        utilities, energy conservation and all major operating umts.
               2.       S e bucJget, personnel and reporting compliance m accordance with the SOW.

                        Monitoring of enviromnental requirements of federal, state and local regulations.
               3.

               4.


                         storage tanks, etc.

               C         Construcdon Drawings.



               -:;errrwinr;r:^«^^^^^
               D         Licensing Requirements and CertiRcates of Compliance.


               s s ~ r - ! T o = x r ^ ^ ^ ^ ^ ^

               requirements to the COTR prior lo occupancy.

                E.       Habitability.


                                                                  C-45




Confidential                                                                                                GEO-State


                                                                                                  Ex. 1 to Martin Decl.
                                                                                                       Page 61 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 62 of 137




                                                                                                  ACL-8-R-0O76
               limited to: accessibility, habitability, and protection of the general welfare of the detainees as
               well as all persons requiring access to the facility. Failure of the contractor to provide a fully
               functional and operable facility for the use intended shall be considered a failure to perform the
               material aspects of this contract, unless such failure results from circumstances beyond the
               contractor's control.

               F.     Physical Plant {General Requirements).

               In addition to satisfying the requirements of INS A C A standards and/or the Washington Building
               Code applicable to the physical plant, the following are required:

               1.     The facility shall be capable of housing at least 500 detamees.

               2.     The facility shall be located within the physical boundaries of the Southem District of
                      Washington.

               3.     The facility shall allow periodic inspections to be performed by DOJ personnel. Findings
                      of the inspection wdl be shared with the W A R D H ^ in order to promote improvements to
                      facility operations, conditions of confinement and levels of services.

               4.     A n infirmary shall be provided to support 24 hour a day medical care. Clinical services
                      -shall be provided for the general population. There must be an examination room, a
                       records room, isolation rooms, a common bathing room which is handicap-accessible,
                       and a secure area (pharmacy) for drugs, medicines and supphes.

               5.     There shall be a vehicular accessible sally port to accommodate a 50 or more passenger,
                      over-the-road, commercial bus.

               6.     There shall be separate access to the facility for prisoners, services, and public entry.

               7.     There shall be a general library.

               8.     There shall be an administrative/segregation unit
               9.     There shall be an intake/release area located inside the security perimeter but separate
                      from tiie housing units, with thc following components:

                      a.      Processing area wath counter and space for ID/pholo/fingeiprint of detainees.

                      b.      A medical screening room.

                      c.      Shower facilities.

                      d.      1 or more temporary holding rooms.

                      e.      A secure vault or room with a property exchange counter for the storage of
                              detainee personal property.

                                                              C-46




Confidential                                                                                            GEO-State 00270709


                                                                                               Ex. 1 to Martin Decl.
                                                                                                    Page 62 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 63 of 137




                                                                                                  ACL-8-R-0076
                       f.        A detainee institutional clothing exchange and storage room.

                       g.        Telephone facilities, and

                       h          Interview/visitation rooms.

               10.

                       entrance.
                       When males and females are housed in the same facility, they shall be provided quartets
               11.
                       It  are     tpa^ti physically visually and acoustically and do not allow unauthortzed
                       access between the separate areas.

                        The fadlity design shall incorporate a security perirneter that prevents unauthorized
               12.
                        ingress and egress from either within or outside the facdity.

                        There shall be space for the secure storage of restraining devices and related security
               13.
                        IJu%menL U e ^ q u i p m e n t shall be located in an area that is readdy accessible to
                        authorized persons only.
                        The contractor shall provide space for its administrative, professional and clerical staff
               14.
                        wh chThrS^^^^^^^^^                — ' -P^°y-               - ^ f ^ ^ - f ^'^^'^
                        toUets, storage room for records, and a public lobby wtdi todet facdmes.

                            There shall be at least 1 muhipurpose room, in addition to tbe day rooms^ available for
                15.
                            detainee acdvides such as religious services, educational programs or library.

                            An area shall be dedicated for detainees to obtain hair care services. The area shall be
                16.
                            ^ c ^ d so t to pennit observation by staff and not be used for food preparation or
                            storage.

                17.         Storage areas to be avaOable for the storage of deaning 5 f P""!"^\ " e ' L d m v " ^ 1
                            ventilated and fumished with a sink and located m each pnncipal area of the aahty^ AE
                            Itoraee ^eas shall be tamper resistant, secure, and inaccessible to detainees. Cleamng
                            c t e X ^ h a l l no'be stored within the domi/dayroom areas. Access to storage are^
                            cSnS^Sg cleaning chemicals shall not be from within the
                            contractor personnel are authorized to dispense cleamng chemicals to the detainees.
                            m S c h e m S s shall be appropriatdy diluted prior to dispensing to die detainees.

                            For ms detainees, the contractor shall provide sufficient indoor recreational equipment
                18.
                            to support an active and passive recreation program.

                            For INS detainees, the contractor shall provide a separate indoor exercise area widi
                 19.
                            equipment appropriate for indoor exercise needs.

   u
                                                                   C-47




Confidential                                                                                               GEO-State 00270710


                                                                                                  Ex. 1 to Martin Decl.
                                                                                                       Page 63 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 64 of 137




                                                                                              ACL-8-R-0076
               20.   There shall be a minimum of 1 outdoor exercise area of a size consistent with the size of
                     the detainee population and scheduling requirements. Each outdoor recreation area shall
                     contain equipment appropriate to outdoor exercise needs.

               21.    Storage space for clothing, bedding and fadlity supplies and equipment. Areas shall be
                      secure and inaccessible to detainees. A l l materials shall be securely stored within the
                      designated storage rooms. Temporary storage of these items outside the designated
                      rooms shall not be permitted.

               22.    Separate and adequate space for all mechanical maintenance equipment, as well as
                      appropriate building and grounds maintenance equipment. This component includes
                      shop, storage spaces and staff work spaces required for the physical upkeep of the facility
                      and site.

               23.    The contractor shall provide sufficient parking spaces for contractor employees and
                      visitors either adjacent to or in close proximity to the facility.

               24.    The contractor shall provide a lunch room large enough to accommodate both contractor
                      and govemment employees.

               25.    There shall be a separate designated kitchen area for food preparation that fully meets all
                      state and local sanitation and health requirements.

               26-    Telephone hookups shall be located within the facility in compliance with A C A
                      standards.

               G.     Physical Plant (Safety and Emergency Requirements).

               The contractor shali ensure that the facihty has the fully functional equipment necessary to
               ensure automatic transfer of services for essential lights, power and communications in an
               emergency, including a suffident number of exits in housing units and lockdown systems.

               1.     The contractor shall provide a plan to the COTR 30 days after final completion detailing
                      the location of master control panels, valve shutoffs and all areas supported by the
                      emergency power and communications systems.

               2.     The contractor shall ensure that all exits are distincdy marked, kept clear and in usable
                      condition. There shall be at least 2 separate and identifiable exits in each detainee living
                      area and other high-density areas to permit the prompt evacuation of detainees and
                      employees under emergency conditions. These exits shall lead directly to a hazard free
                      area where direct supervision of detainees can be made in accordance with the
                      contractor's approved policies and procedures.

               3.     The contractor shall install an emergency fadlity lockdown system comprised of
                      electronic locking mechanism to control all entrances/ exits at the perimeter of the
                      facility. This system shall have a remote override system, with controls located at the
                      central control room. The facility shall also be equipped with electronic release
                                                           C ^




Confidential                                                                                           GEO-State 00270711


                                                                                             Ex. 1 to Martin Decl.
                                                                                                  Page 64 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 65 of 137




                                                                                          ACL-8-R-0076




                    possession of ihe control room.

           H        Physical Plant (INS/EOER Administrative Space).



           personnel:
                                                                 Office Type                Number
                    TiUe
                          .    - I j„„                           Private                    \
                     Immigration Judge                           ^                          6
                     Support Staff                               p^^^^^                     1
                     Court Admimstrator                          private                    ^
                     Attomeys                                    ^                          1
                     Attorneys'Clerical staff                    ^P^^^                       1
                      Officer hi Charge                                                      1
                      Supervisory Detention and
                     Officer                                      p^^^t^                     5
                     Detendon Officers                            ^                          10
                     Deportation Officers                           P                        5
                     Deportadon Clerical Staff                    ^J^^^^                     2
                      COTRs                                       Q^g^                        1
                      Receptionist/Secretary                       ^

                      ^ ,ddM0„ .0 , h . Office spac . l u i ^ d above. U,e conuactor sbal, provide the Mowing
               1.
                      administradve space for govemment areas:

                      Conference Room                     .
                      Private Male/Female Restroom Facilities
                      Break Room
                      Storage Room
                      Copy/Fax Room
                      Case File Room
                      Temporary Holding Rooms
                      Law library
                      Locker Rooms (male and female)
                      Fimess Room

                       The contractor shall provide 2


                        security perinreter. The coumt^ms s W l be equ^edj^^t ^^^^^^^



                        provide optimum acoustics.

                                                             C-49




Confidential                                                                                         GEO-State 00270712


                                                                                            Ex. 1 to Martin Decl.
                                                                                                 Page 65 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 66 of 137




                                                                                               ACX-8-R-0076
               3.     The contractor shali provide a telephonic/video conferencing hearing-conference room
                      that shall contain a large conference table capable of seating a minimum of 6 people, as
                      well as separate seating for 5 people within the room.

               4.     The contractor shall provide sufficient free parking spaces to accommodate both contract
                      and govemment staff. Parking areas must have lighting to allow for adequate security
                      during the night. Handicapped parking must be provided in accordance with local zoning
                      laws.

               5.     The contractor shall equip all govemment areas with sufficient conduit to ware for
                      computers and FTS system. Further, all government areas shall be equipped with
                      adequate and accessible power oudets including dedicated outlets as needed for INS
                      equipment, e.g., copiers, fax machines, computers, etc.

               L      Replacement of Property and Eqm'pment

               Equipment and material specifications and standards (such as paint, floor covering, building
               materials, doors, hardware, windows, etc.) specified in the master design and constmction
               specifications shall be followed when repairing, replacing and maintaining the equipment and
               property.

               J.     Preventive Maintenance/Inspections,

               The contractor shall manage the total work effort associated with the operation, maintenance,
               and repair of the physical plant in accordance with the following:

               1.     The contractor shall develop and maintain a preventive maintenance program and a
                      corrective maintenance plan. A copy of the preventive maintenance plan/corrective
                      maintenance plan shall be provided to the COTR 30 days after final completion.
                      Thereafter, complete service records of all instimtional equipment shall be maintained
                      and made available to the COTR upon request.

               2.     Thc contractor shall be responsible for aU preventive maintenance, corrective
                      maintenance, calibration and repair of all facility property in accordance with
                      manufacmrer instmctions and appHcable regulations and standards. A l l equipment shall
                      be maintained in a safe and proper manner free from damage, in operating condition and
                      in a state of cleanliness. Monthly reports on all maintenance activities, including
                      comparative information from the previous month shall be provided to the CXDTR.

               3.     I f the COTR determines the contractor has failed to comply with obligations regarding
                      maintenance, repair or replacement of facility or property thereon, he may notify the
                      contractor of that failure but is not obligated to do so. An omission by the INS not to
                      provide notification shall not relieve thc contractor of its obligations hereunder. In the
                      event the CO provides written notice of said failure, the contractor shall prompdy comply
                      with its obligation to remedy the failure within the time specified. Should the contractor
                      fail to effect the maintenance, repair or replacement within the specified time, die INS
                      may avail itself of any or all of the remedies described elsewhere in the contract.
                                                               C-50




Confidential                                                                                          GEO-State 00270713



                                                                                             Ex. 1 to Martin Decl.
                                                                                                  Page 66 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 67 of 137




                                                                                                                ACL-8-R-0076




               -          : t   f   S   %    T    .   =                     ^^^^^^^^^ .h^e             - ^ S n and c „ . . n . c . o „
               scilcations for the facility at no cost to the INS.

                                             smo^JiP-^^a^iitau^fcifisiLe determined]



                                            ,^   •            Pnlicv Act of 1969, as amended requires Federal agencies




                   kdquaners Faciliries Engineenng « . h e tom.^Mn and »                                        ^^^^^



                   I longer.

                   1         „ , „ . e proposed si.eshave a si^iiiean.       ''^P'^'^J'^^^^^lt^f^Z'^:^!, „ a y be
                       sessmen, but othe« do not the -         ^ J ^ J f ^"^J r n " ^ " ! ^ ^                  office, iffl

                   Lr^jsirwi^"—
                   i            .be Government Ends that A L L sites proposed          ^'^^^^^J^:^^^^'
                   W        would have arignilicautinrpact               ' ' " ' J J — , ^^^^^
                       •Sneering Branch of the • ' > » ' 8 ^ ' 7 ^ \ " t a c h t t e S ^ i e ^ Q m ^ ^ ^ ^          *=

               ^:;=asfs=;Sd^:^:=-.«»"—^
               i        Offerors are re<,»ired ,0 submit the following site infonnation .0 *e O^nbacdng Officer
               g o n g with the proposal:



                   • areas.

               ••; d. ^ ^ f ^ p r ^ t f c ^ b ^ ^ ^ ^ ^
                 . construction or alteraDon the site.                         p^vironmental hnpact Statements that have been
               y          e. Any EnvironmentaJ^A^s^^^^^^^

                   ^ecified^^^_^F^2^^^Q§4sJ£P|^^^^,^(^j^^


                                                                             C-51




Confidential                                                                                                                   GEO-State 00270714


                                                                                                                   Ex. 1 to Martin Decl.
                                                                                                                        Page 67 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 68 of 137




                                                                                                   ACL-8-R-0076
               CHAPTER 19 - SAJFETY AND EMERGENCY STANDARDS.

               The facihty shall comply with all applicable federal, stale and munidpal sanitation, safety and
               health codes. A l l alterations, constmction, renovation or use condition changes shall maintain
               fire safety at the level described in this chapter.
               A-       Documentation.

               The contractor shall provide the COTR with aspies of all certificates of compliance indicating
               that the fadlity has met all applicable federal, state and local fire, safety and health codes. These
               certificates shall be submitted within 30 days after final completion of construction of the
               faciiity.

               B.      Fire Prevention Plan.

               The contractor shali provide written plans, policies and procedures which outline the facility's
               locally approved fire prevention plan ensuring the safety of staff, detainees, and visitors. The
               plan shall include, but is not hmited to, provision for an adequate fire prevention service, a
               system of fire inspection and testing of equipment by a local fire offidal at least annually, and
               availability of extinguishers at appropriate locations throughout the facility. A locally certified
               fire alarm and smoke detection system shall be provided by the contractor covering every area of
               the fadlity.

               C.      Weekly Inspections.

               There shall be a fire and safety inspection of the faciiity at least weekly by a properly trained and
               qualified Safety Officer. Documentation of the weekly inspections shall be made available to the
               COTR for review. The INS may perform inspections as deemed necessary to assure compliance
               with all health, safety and emergency procedures.

               D.      Injury Reports.

               The contractor shall comply with all applicable federal, state, and municipal safety regulations in
               the perfonnance of this contract The contrador shall prepare a complete report and provide it to
               tiie COTR within 48 hours of any job-related injury.

                E.     Sraoitt Free Environment (optional).

                The contractor, at its option, may require the facility to be a smoke free environment. I f the
                contractor allows detainees to smoke, it shall not allow detainees to possess tobacco products
                when making court appearances.

                F.     Emergencies/Escapes/Facilities/Disturbances.

                The contractor shall provide written plans, poiides and procedures which have been fully
                coordinated with local ofildals and the EMS, that specify actions to be followed in emergency
                situations, induding, but not limited to fire, detainee disrurt)anccs, the taking of hostages, and

                                                               C-52




Confidential                                                                                             GEO-State 00270715



                                                                                               Ex. 1 to Martin Decl.
                                                                                                    Page 68 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 69 of 137




                                                                                                ACL-8-R-0076




                    Escapes,

                    a.


                    b-
                              custody.

                     c.       „ e c o „ . n » , Shan be         -^'i-^^Xr^.'^^^^
                              while a,e deuinee(s) are m >he "-'"/y  f ^^^^^^ ^           .ddirioa. the WS nray
                                                                                 -   - . - 0 . ela.e(s, o, . e

                               contract

                     d.


                         e.
                               after the escape.

                         f.     P,„cedares shaU r e „ . . e ,he   ^o-":,T^^:^^^^^^^^
                                :fisrasr»-=p-^^^^
                                after contract award

               2.         Emergencies.

                                 ne —         r    is resporrsible   ""Sl^bS^^""^^^^
                                 e ^ * ^ S e ^ ^ s : s ^ ^ - * - - —
                                 distarbance.
                                                                              th*- TNS 30 davs after final completion,
                                 TT.e contractor shall obtain and provtdeto              J        ..^ures have been
                                 written certification that ^"/"f^^J^f                      r e W officials. Tbe

                                  local officials to the INS.

                                  n e conrrac.0r shaU                ^^J^^^^T^^^


Confidential                                                                                               GEO-State 00270716


                                                                                                 Ex. 1 to Martin Decl.
                                                                                                      Page 69 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 70 of 137




                                                                                                 ACL-8-R-0076

                     d.      The contractor shall ensure that its emergency plans are fully operational 30 days
                             after final completion.

                     e.      Emergency response drills with law enforcement agencies, as appropriate, shall be
                             practiced prior to receipt of any detainees into the facility and at least twice
                             annually. It is tbe contractor's responsibility lo coordinate this requirement.

                     f.      Emergency protective clothing and equipment for any distarbance /control teams
                             shall be stored in a secure location outside of detainee housing and activity areas.
                     g.      TTic contractor's plans auid procedures shah include the following;

                             1)      Provisions for one or more disturbance control teams,

                             2)      Various altematives to ensure the preparation of food, shelter, security,
                                     and medical care for detainees during the emergency and the storage of all
                                     equipment and supphes.

                             3)      Prompt reporting ofthe emergency to the INS Designated Service Officer,
                                     duty officer or chief deputy, and COTR, and

                             4)      Monthly verification and updating of the names and phone numbers
                                     contained on the emergency notification list and checklist attached to all
                                     emergency plans for detainee escapes.

                             5)      Submission of a copy of the updated list and checklist to the COTR
                                     monthly. A copy of the first notification Ust and checklist for emergency
                                     notification shall be provided to the COTR 30 days after final completion
                                     of construction of the facility.

               G.     Intervention/Emergeacy Assistance.

               The contractor may request emergency assistance from the INS; however, die decision to provide
               such assistance, to direct any emergency intervention, or to request assistance fi^om other DOJ
               components shall be at the disaetion of die INS. The INS will seek reimbursement from the
               contiactor for any and all actual expenses incurred by the INS or other DOJ components during
               such intervention.

               H-     Evacuation Plan.

               The contractor shall prepare a written evacuation and altemate staging plan for use in event of
               fire or other major emergency or should the facihty become unfit for its intended use. The
               conlractor shall obtain written certification from a fire department inspector that the evacuation
               plan meets national fire safety codes. The contractor shall review the plan annually. The
               contractor shall update the plan as necessary and reissue to the local fire jurisdiction and the
               COTR. The plan shall include;

                                                             C-54




Confidential                                                                                          GEO-State 00270717


                                                                                             Ex. 1 to Martin Decl.
                                                                                                  Page 70 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 71 of 137




                                                                                                 ACL-8-R-0076
           1.        Location of building/room floor plans;

           2.        Use of exit signs and directional arrows for traffic flow;

           3.         Location of publicly posted plans;

           4.         A t least quarterly staff drills of atl facility locations;

           5.         Temporary sUging location and method of controlling detainees removed from the
                      facility during an emergency for a period not to exceed 12 hours or as directed by the
                      COTR; and

               6.     A primary and secondary means for the prompt release of detainees from locked areas in
                      case of emergency.

               I.     Storage.

               The contractor shall establish a written policy and procedure goveming the storage of all
               flammable, toxic and caustic materials in accordance with ail applicable laws, regulanons and
               A C A standards.

               J.     Interior Furnishings.

               The contractor shall provide to the COTR, when requested, evidence that the interior finishing
               material in all living areas, exit areas and places of public assembly is m accordance with
               recognized national fire safety codes. No facility furnishings, ceilings, partitions or floors shall
               be constructed of foamed plastics or foamed rubber unless the fire performance charactenstics of
               the materials are in conformance with all the applicable building and fire codes.

               K,      Fire Alarm Systems and Equipment.:

               A l l fire suppression, alarms, smoke detectprs and related equipment shali be operated
               maintained and tested in accordance with the| roost stringent federal, state or local codes and
               ACA standards.                              ^

               C H A P T E R 11 - SANTTATTON AND H Y G l l N i r T TVTNC CONDFnONS.

               The conlractor shall develop a safety program m compliance witii all applicable feder^, state and
               local laws, statutes, regulations and codes. Tbe contractor shall comply with the requiremente of
               the Occupational Safety and Health Act of 1970 and all codes and regulations associated with 29
               CFR 1910 and 1926. hi the event tiiere is'more than one reference to a safety, heaith or
               environment requirement in an applicable, law. standard, code, regulation. INS pohcy, policy,
               the most stringent requirement shah apply,     s




                                                                  ";q-55


Confidential                                                                                                GEO-State 00270718


                                                                                                   Ex. 1 to Martin Decl.
                                                                                                        Page 71 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 72 of 137




                                                                                                      ACL-8-R-0076
               A.      Trash Removal.

               The contractor shall maintain all interior and exterior common areas free from trash debris and
               litter.

               B.      Environmental Control/Recycling.

               The contractor shali be responsible for compliance with all applicable environmental laws,
               regulations and requirements.

               C.      Pest Control.

               The contractor shall provide a program for the control of vermin and pests. This program shall
               include monthly inspections and treatments as necessary. A l l inspections and controls shall be
               performed by a licensed pest control specialist. Copies of inspections and corrective actions
               taken shall be made available for review by the COTR upon request

               D.      Water Supply.

               The contractor shall maintain written certification that the facility water supply meets all
               applicable laws and regulations of the goveming jurisdiction.         Such certification and
               documentation shall be made available to the COTR for inspections and corrective actions taken
               upon request.

               E.      Housekeeping.

               The contractor shall have a daily housekeeping plan for the facility's physical plant. The
               contractor shall make arrangements and be responsible for periodic scheduled cleaning of floors,
               windows, furnishings, fixmres, and grounds necessary to confonn to the applicable health and
               sanitary requirements. A l l facility maintenance (inciuding janitorial service) is the responsibility
               of the contractor. Tbe contractor shall keep all facility floors, hallways, and exists free of
               barriers, impediments, and hazardous substances.

               F.      Waste Disposal.

               The contractor shall provide for bodi Hquid and solid waste disposal. The contractor shall
               maintain written certificadons demonstrating that die facility meets all applicable laws and
               regulations of die goveming jurisdiction. Such certification and documentation shall be made
               available to tiie COTR upon request.

               G.      Clothing.

               The contractor shall provide for the issuance of clean, suitable and presentable clothing to all
               detainees consisting of a uniform or jumpsuit which shall aid in identifying the detainees and
               their designated classification and work area assignments. Additionally, contractor shall provide
               footwear and socks, and 3 new sets of appropriate undergarments for each detainee upon being

                                                              C-56




Confidential                                                                                            GEO-State 00270719


                                                                                               Ex. 1 to Martin Decl.
                                                                                                    Page 72 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 73 of 137




                                                                                                          ACL-8-R-0076

           booked into the facility. Undergannents shall not be ^^'^^^^ -^^y                         ^^^^^^
           disposed in accordance with the contractor's pohcy and procedures.

               H.           Laundry.

               uniforms or iumpsuits shall be cleaned, ^ ^ ^ ^ ^                                                         ^f
               least 3 days apart, to each                                                              are retumed to the
               undergarments every other day and shal ^^f/ .                                       bags diat are idendfied
               appropriate detainee. TTie contractor shall use ' " ^ ; ^ ; . ^ ^ f ^ ^ " ^         j ^ r y is cleaned and
               wi?h the detainee's name/number. The contractor J^^" ^^^^^^^^^^                             Yn garments and
                dried using standard commercial practices. T^e     ^^^^'^I'^l^^""'^,                                  contractor shall
                footwear in good condition and             ^^'j^^^^^^J^^^^,                        I v e m ^ t of detahiee(s) outside

               S        t   y   .     ^    ^    -     ^   ^   '   ^   ^   -    ^   "   ^   ^   ^    ^    ^

               personal clothing.

                L            Linen.
                n e c o . « c o , shall provide for .he j - - "
                described below. The standard .ssue of M t a i shaa^m^^^^^^^^
                                                                              " ^ ^ t ^ i " T^^^^^
                weekly, scheduled at least 3 days apart, to each detainee.

                J            Personal Hygiene Items.



                Spiif
                n e conoactor ^t^^
                            ne
                                                          »
                                           c^,trrali*r;rovide''^o,
                                                                  ^ — b , r t r p a s ^ ^ ^ ^ ^ ^ ^ ^
                                                                             the special hygiene needs of wonren. The
                condactor shall provide shaving equipment upon request.

                K.           Water Temperatures.

                The contractor shall ensure die water temperamre for showers or bathing is thermostadcaUy
                   controlled to ensure die safety of the detainees.

                   L.        H a i r Care Services.
                                          u u       , -A. hoJr rare serviccs bv individuals skilled in hair care. The faciUdes



                    sanitation and health requirements.

                    C H A F T E R 1 2 - D K T A I N E E ADMISSION A N D R E L E A S E (INS DETAINEES).


                    r;™~rt^SJVS S " .       .         eh,n fh** rnntractor refuse to accept custody of detainees or perform
                                                                                The conh^aco, shall provide written plans.




Confidential                                                                                                        GEO-State


                                                                                                             Ex. 1 to Martin Decl.
                                                                                                                  Page 73 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 74 of 137




                                                                                                  ACL-8-R-0076
               policies, and procedures which govern the reception, orientation, subsequent release of detainees,
               and control of detainee property. This material shall include and address the items listed below.

               A.     Admission of New Detainees (orientation procedures).

               The contiactor shall have written procedures for admitting new inmates to the facility. Such
               procedures shall include the development and use of an orientation checklist, interview process,
               and group meedngs. Topics of reception and orientation shall include, but are not limited, to the
               following:

               1.     Complete search of the detainee.

               2.     Packing and storing of clothing and personal property.

               3.     Shower and hair care.

               4.     Issuance of clean, laundered clothing.

               5.     Review of photographs with notations of identifying marks and physical characterisdcs.

               6.     Record of basic personal data.

               7.     Assisting detainees in nodfying families of admission and procedures for mail and
                      visiting.

               8.     Discussion and issuance of detainee rights and responsibilides booklel.

               9.     Schedules of food service, laundry, commissary and reaeadon.

               10.    A written, itemized list is made of all personal property in the possession of a newly
                      admitted detainee. A copy of this list, which notes all property to be held undl release
                      and indicating what is mailed to parties outside the facility, wiil be given to the detainee.

               U.     Employment and educadonal oppormnities, i f any.

               12.    The personal property a detainee can retain in his possession will be identified, and
                      documentation of disposition provided. The contractor is responsible for mailing
                      unaudiorized property to an address designated by tbe detainee.

               13.    Procedures goveming the control and safeguarding of detainee personal property.

               14.    Disciplinary policy will be discussed with each detainee and the detainee will sign for
                      receipt of copies of the prohibited acts and rules and regulations.

               15.   Discussion of location of emergency exits and evacuation routes in case of fire or natural
                     disaster.
               16.   Assign housing unit
                                                             C-58




Confidential                                                                                           GEO-State 00270721


                                                                                              Ex. 1 to Martin Decl.
                                                                                                   Page 74 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 75 of 137




                                                                                                   ACL-8-R-O076

          B.              Records.
           n e c o „ , . c . o , Shan ,eeord ,he fCowing i„.a.= b o o i n g informadon for eve,, person ad.irred
           to the facility:

           1.             Picture,

           2.             Alien " A " fde number,

           3.             Date of admission,

               4.         Name of person,

               5           Place of apprehension,
                           Cnrren, address (o, .as. b,own address) and phone nunrher ot dose relatives or in .he
               6.
                           alternative, a responsible contact person,

                           Form 1-203, Order to Detain Or Release Of Alien,
               7.
               8.          Name, tide and signamre of delivering officer,

                9.         Name, titie and signamre of receiving officer.

                10.         Sex,

                11.        Age.

                12.        Dateofbirdi,




                   14.      Racx,

                    15.     Healdi slams (receiving screening).

                    16.     Notation of cash and all ^'^'^^^y^.^^f.^        .^.^^dy requirements (i.e., classification),
                    17
                    17      Additional —
                            Additional  information concerning  . ^special. cusioay lc^
                            service needs, or other identifying information.

                    C        Personal Property.



                    monetary credits to dieir accounts.


                                                                        C-59




Confidential                                                                                                  GEO-State 00270722


                                                                                                     Ex. 1 to Martin Decl.
                                                                                                          Page 75 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 76 of 137




                                                                                               ACL-8-R-0076
               1.     The contractor shall prepare a written, itemized inventory of all personal property of
                      newly admitted detainees and shal! provide for safe and secure storage, of their property,
                      including clothing, money and other valuables. The detainee shall be given a receipt
                      signed by the contractor and the detainee, for all property.

               2.     The property and valuables shall be retomed to the deUinee upon release from the fadlity
                      or within 1 hour advance notification by the COTR.

               3.      A l l negotiate instruments and legal tender shall be fully remmed to the detainee in the
                       same form as they were received by the contractor. The items shall be verified and, i f
                       cverytiiing is in order, the detainee shall sign a receipt for the property and valuables
                       retumed.

               4.      The contractor shall confiscate all contraband Items. A receipt signed by the contractor
                       and die detainee shall be provided to the detainee for the confiscated items. Upon
                       discovery of any other types of contrjrfjand items, the contractor shall unmediately notify
                       INS. A system of strict staff accountability shall be maintained to assure thc safety of
                       personal property, money and other valuables. Items, which the detainee may keep, shall
                       be specified. Detainee fimds shall be handled in accordance with INS accountiiig
                       procedures.

               5.      The contractor shall provide liability insurance for all staff having access to detainee
                       monies and valuables, in an amount sufficient to ensure reimbursement to the detainee by
                       the contractor, in case of loss prior to the detainee's release fiom the fadlity. Any costs
                       incurred as a result of delays in release of a detainee, due to missing property or
                       valuables, shall be at the contractor's expense. Thc contractor shall immediately
                       reimburse any detainee for any personal property, monies and/or valuables that the
                       contractor is unable to return to the detainee due to loss, theft, misplacement, etc., for
                       which the detainee has a property receipt.

                D.     Release-

                Upon the receipt of an Order to Release (1-203) the contractor shall ensure a posidve
                identification is made of the detainee prior to his or her release (1-385). To ensure positive
                identification, die contractor shall provide a digital identification system, approved in advance by
                tbe CO, to be used for comparison with tbe booking record. The contractor shall verify that die
                release order is accurate and complete.


                CHAPTER 13 - DETAINEE RIGHTS. RULES, D I S C I P L I N i : A N P PRIVILEGES.

                Thc contractor shall provide detainees protection from personal abuse, corporal punishment,
                personal injury, disease, property damage, and harassmenL




                                                               C-60




Confidential                                                                                             GEO-State 00270723


                                                                                                Ex. 1 to Martin Decl.
                                                                                                     Page 76 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 77 of 137




                                                                                                   ACL-8-R-0076




          violated.                                                      -

                      Discipline.




           adjacent to the cktafaiec
                                                       '^'"Z      « S S n g u r d l Onraddidooal phone Ust shaU
                                                      ? y ^ ^ ^ S S X r v i e S g by visitors and attorneys. Tbe

           ^ . ^ r ^ . ^ ^ ^ ^ ^ ^                       ^   ^   ^   ^          -         —    -   ^    ^   ^   -   —
           and dieir aodioriKd rcpresentadves.




               Every l e a s o i a b l e ^ r t slaU                          operadonal considciadons. AU detainees




               detainee has relipons opportumdcs.




                              shall provide             .^X^S^L^l^r^ffi^^
               detainees as wen as any odM^indi^adual a m e ^ ^
                                                                                                                SSt"
                                                                                                             .^^.^^^
               under this contracL The c o n ^ ^ r        JP"" ^                         l o h ^ a i ^ proidnxcs shall
               concerning incidents -
                ^r^u^?!^"                        Sr^SJ       ^ ^ ^ ^ ^ ^or problem ^entification and detail thc
                               i X i L l s ^ m of rcsolidon or referral to appropnate officials.




                                                                     C-61




Confidential                                                                                                    GEO-State 00270724


                                                                                                       Ex. 1 to Martin Decl.
                                                                                                            Page 77 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 78 of 137




                                                                                                  ACL-8-R-0076



               The contractor shaU provide written mles of detainee conduct, reviewed and approved by tfie
               INS which specify acts prohibited within the facility and penalties that may be ™posed for
               various degrees of violation. These mles shall be provided to all detainees, and procedums shall
               be in placTfor ensuring that ail detainees miderstand die mles. The wntten mles of detamee
               conduct are revised annuaUy and updated, if necessary, to ensure that they are consistent w i d i
               ENS policy.

               G.      Law Library.

               Thc contractor wiU provide library services diat. at a nunimum, contam materials responsive to
               die interests and educational needs of die detainees. The INS sbaU make available certam legal
               pubUcations on die subject of immigration law.

                BL     Detainee Complaints.

                The contractor shall provide plans, policies and procedures for d o « ^ e n t i n g all detainee
                complaints conceming food and odier livmg conditions. The procedures shall require die
                contractor to investigate die complaints, detennine i f they have merit, propose corrective acdons
                and provide a written report to die COTR. The contractor shall immediately noti^ the COTR of
                all such detainee complaints. Final approval of all conective actions shall rest wtdi die COTR.

                1.      Recreation and Activities.

                THe contractor shaU provide written poUcy and procedures for recreational programs that address
                the detainees use of indoor and outdoor reaeadon areas. The contractor shaU assure detainees
                are offered a minimum of 1 hom per day of recreation.

                 CHAPTER 14 - FOOD SERVICE.

                 The contractor shall prepare all meals on-site. Meals shall be nutritionally ^ f ^ ^ f j ^ ^
                 plamied, and prepared and served in a manner tiiat meets established governmental health and
                 safety codes. The contractor shall not use witiiholdmg of food as a means of disaplme or
                 pundshmenL

                 A-     Certifications.

                 Tbe contractor shall fiimish documentation to die COTR that a registered ^ i ^ " * ^ ^ "   J^^^^^^'
                 has reviewed die menu and shall certify compliance witii die i e t a t y allowances P«bb hed by the
                 National Academy of Sciences. The documentation and certification shall            submmed pno^^^
                 receiving detained and at least amiuaily thereafter. Preparation of the menu shall account for ^ e
                 S S r a l diversity and dynamics of the detainee population. The menu shaU be signed by die
                 registered dietician or nutritionist indicating approval of nutritional adequacy.



                                                                 C-62




Confidential                                                                                            GEO-State 00270725


                                                                                               Ex. 1 to Martin Decl.
                                                                                                    Page 78 of 137
            Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 79 of 137




                                                                                             ACL-8-R-0076

           B,             Menus.


           sWl prepare menu cycles or p r r ) p o s e d f ^ * " J f ^O^^ A minimum of a 2May eye e
                   inrplemenrarion ^ e ^ ' X : : ^ ^ : ! ' ^ ™ ; ! ! ^ ^ ; , changes m *e nreals .<»aU,




            D.             Emergency Food Senrict Plan,

            n e c»n.,acu,r shall p»vide > wnt«:" ern^gen^J^^rvte p^^^^^ ^eCOIR inU« even, of



                E.         Meal Preparation.

       '        Mealprepa.h.n*-emp^i.foM~
                Sn^ryfL^"!:                            ^ ^ . i t ^ U ^ c e . rempera^e and rexrure.


                n .       conlracor shall                ^•^f^^'^^l^^-^^^^^^Z
                mmm^m^^                            "              o n i pSato.     Spedal diets should be kepi as



                 G.          Meal Service.

                 n .contractor shaU provide three meab a.
                 SelhanHbo«t3h.tw«n.hect«mngn«^andbrc^^
                                                                ^^l^^'Z^t        m ^ - ^
                                                                         consist of the 6.11
                 24 homs Shan be allowed. A mrrurnnm"°^„;t<ted diim, allowance. Meal service
                . st:^^^^"^sr=te«-p---
                     H.       Alternative Meals.




Confidential                                                                                            GEO-State


                                                                                               Ex. 1 to Martin Decl.
                                                                                                    Page 79 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 80 of 137




                                                                                                ACL-8-R-0076
               because of court appearances, off site medical appointments, or travel. The contractor may, at its
               option, provide sack lunches for detainees awaidng appearances in the USMS cellblocks, or hold
               meals for those detainees away from the facility during regularly scheduled mealtimes. Tbe
               alternative meal must be nutritionally adequate to ensure good health.

               I.        Inspections.

               The contractor shall ensure there are:

               1.        Weekly inspections of all good service areas, including dining and food preparation areas
                         and equipment;

               2.        Sanitary temperature-controlled storage facilities for all foods;

               3-        Daily checks of refrigerator and water temperamre by administrative, medical or dietary
                         persoimel;

               4.        Adequate loading/unloading areas and garbage disposal facihties.

               The INS may conduct sanitary inspections and product examinations at any time and at any
               location where food or food products for this contract are processed, prepared, handled, stored,
               distributed from or served. Tbe contractor shall supply die COTR 30 days after final completion
               with a directory of all sources of supply, tiie time and date of receipt of raw materials, supphes,
               and schedules for food preparation and serving.

                J.        Local Health Standards.

                The contractor shall ensure that food service faciUdes, equipment, preparation and serving of
                meals as well as all cleanup and disposal meet all federal, stale and local safety and health
                standards, as applicable, and that food service personnel comply with applicable health
                regulations.

                K-        Supplies.

                The contractor shall ensure that die supplies delivered under dus condact comply with the
                Federal Food, Dmg, and Cosmetic Act, Meat hispection Act, and applicable regulations. This
                requirement shall apply regardless of whedier or not the supplies have been shipped in interstate
                commerce.
                L.     Livestock-

                The contractor agrees that livestock products purchased for consumption under this contract shall
                be purchased only from firms conforming to the requirements of the Humane Slaughter Act of
                1958 (7 U.S.C 1901-1906).
                M.     Sampling.

                    The INS may conduct, at its expense, laboratory sampling and analysis on any food, food
                    product, or component thereof provided under this contract. Frequency of govemment
                                                             C-64




Confidential                                                                                          GEO-State 00270727


                                                                                             Ex. 1 to Martin Decl.
                                                                                                  Page 80 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 81 of 137




                                                                                                      ACL-8-R-0076
          verification laboratory testing shaii be either on a lot by lot basis or .^^^ ^^^^^^^
          frequency sampling shall be at the discretion of the COTR and of sufficient extent to assure the




          r W A F T K R IS . M A n / V T S F T A T l O N ^ yPHONES/DFTATNEE ACCOUKTS.

          The contractor shall provide written plans, policy and procedures goveming detainee
          correspondence and mail, visitation, the use of telephones, and detamee accounts.

           A.        Correspondence.

           All leguladons pertmning to detainee correspondence shall be available to staff ' " ^ ^ ^ ^ ^
           o o s t r d ^ t h i a d e S ax^as. Detainees shall be pemdtted uncensored correspondence so long ^
           S       a ) « s ^ u d e n c e poses no threat to die safety and security of die msdmtion, public o f f i c i a ^
           ortr^Xl                p u b l i f T b e contractor shall ensure that all incommg and outgomg mad and
           correspondence is not held for more than 24 hours.



           There is to be no limitafion on die volume of mail a detainee may send J ^ ^ ; - * ^        ^
           provided in dus paragraph. The contiactor shah provide detainees who ^ widiout fimds^^a
           K f i e d ^ g e d I o S c e of two postage stamps per week for domestic first classJetle^ o ^
           ^ o r ^          In addition, Uie contactor shaU provide to detainees who are widiout fimds,
           unUmited fiist-class postage aUowance for attomey and court cotre^ndence.

           C          Inspection of MaiL
           Thc contmctor shall provide written policy and procedure providing for
           r ^ i ^ e maU in thc pKiscncc of the detamee to intercept cash, checks, money orders, idenUty
           S ^ e n S ^ d c^Xl             Cash, checks or money orders shaU be removed from
           S S ^ ^ s a f c l y . I f contraband is discovered in eidier incoming or outgomg mad, it shaU be
               confiscated.

               D.     X-ray Equipment

               Tbe contiactor shall provide X-ray equipment snd a magnetometer to screen mafl, deliveries, and
               ^ ^ S I I ^ ^ M T            conticSir shall ensure that aU personnel operating die scrcemng
               equipment are properly tramed.



                                                                  C-65




Confidential                                                                                                        GEO-State 00270728


                                                                                                         Ex. 1 to Martin Decl.
                                                                                                              Page 81 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 82 of 137




                                                                                                   ACL-S-R-0076
                E-      Non-coatact Visitation (optional).

                The contractor shall provide written policies and procedure governing visitation. The contractor
                shall provide Avritten notification of changes in visitation policy to all attomeys who regularly
                practice immigration law locally, attomeys who represent detainees in custody, as well as all firee
                legal service groups. The visitation policy shall be posted prominendy in the public waiting
                area. The contractor shall assure detainees are not denied access to visitation with persons of
                their choice, except where the contractor reasonably believes that such visits jeopardize the
                security of the facility or the safety of delainees or visitors. Tbe contractor shall have the
                discretion to allow
                contact visitation.

                 F.     Contact Visitation.

                 Legal counselors and religious advisers shall be allowed additional visiting privileges and
                 accommodations, including contact visitation. Privacy and space should be provided for these
                 contact visits. Any detainee who is denied visitation rights shall have the right to appeal that
                 decision to the COTR.

               ^i^jirj/z?<>Te!ephdneS;

                 The contractor shall provide a detainee pay phone system witlun the facility. A l l detainees, to
                 include those in the SHU, shall be permitted telephone privileges providing for a minimum of
                 one call per month. The contractor shall establish procedures that permit detainees to make
                 telephone calls to include cases of emergency or indigence.




                 H-     Fiscal Responsibility.

                 The contractor is fiscally responsible for all funds, valuables, and property under its control.
                 Detainee accounts, the commissary account, and any other accounts maintained by the contractor
                 shall be audited at least aimually by an independent Certified Public Accountant (CPA).

                ,L      Detainee Accounts -

                 A separate account shall be kept for each detainee. No money shall be kept by individual
                 detainees. A policy and procedure shall be in place whereby a detainee can draw upon his funds
                 for commissary purchases, to send money home, and to have his funds forwarded to the next
                 facility lo which be is to be transported. Undcliverable detainee funds must be maintained
                 indefinitely and therefore, at such time as the contractual relarionship is tenninated, funds held
                 shall be transferred along with a list ofthe amount due each detainee, to the COTR.

                                                               C-66




Confidential                                                                                            GEO-State 00270729


                                                                                               Ex. 1 to Martin Decl.
                                                                                                    Page 82 of 137
              Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 83 of 137




                                                                                                          ACL-8'R-0076




         J.    Conin^sary.
                          ,   . •     ^n^missarv for detainees over which strict operatiooal and fiscal
         The facility shall maintam a commissary lor aciai
         conlrols are established.                                                                              ,   ,e       -

          I.             ^      com^iss.,          be o p e . « d . . c c o . . c e w i . m S I>e,e..o» S u n d ^ a . (Secbo.


                         M deui^e. SbaU have .he oppo^ni-y .o pu^hase                      .he co^hissary a              —
          2.
                         once a wecL

          3,             ^ e eoabaco. s « esubiish        ^                         f   J ^ t . " " p ^ i ^ ^ a ^
                         from the commissary which ensmes ooe ocuu
                         account;

                             Detainees shall be provided a receipt for all purchases:
              4.


              5.


                             S;rsrJSaS'prittiU.i..hedisaeaoa                                 of *e eca.r«:.r.

                             •nc p n c o( .be ilcns shall . « be higher U » .       average comnrahi., re«il price.
               7.

               8.
                              products and services from die commissary.

               ,              Proc^rrres shaH b . esrabUshed for       -g^^^'S" S^'^tai'^-» »
                              transfer of funds.

                   10.         -Ibc CXym shall regularly review and approve die items to be sold.

                   K.          Cooimissary Proceeds.

                   The proceeds shall be placed in a a e u m e e ^ ^ t "                    r^^r^-o^y^^^^^
                   not    commingled widi any ^ ^ ^ ^ . ^ ^ t S t h t T e U b S ^ ^ ^ the detainees as designat^J by the
                   additional goods and set^;ceswhlch boiefit he w e U ^ |               ^^^^                    ^n^be
                   COTR and approved by the ^ .          f c o n t r a c t period or as directed by die CO. a

   (:              made with approval of me i^u.       u»c




Confidential                                                                                                             GEO-State 00270730


                                                                                                              Ex. 1 to Martin Decl.
                                                                                                                   Page 83 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 84 of 137




                                                                                                      ACL-8-R-0076
               check for any balance remaining in this account, along with any accrued interest, shall be made
               payable lo the ENS.

               C H A P T E R 16 - LOGS, RECORDS AND REPORTS.

               A.        General Requirements - Logs, Records and Reports.

               The contractor shal! provide written plans, policies and procedures that describe the format and
               reporting criteria for all records and reports, including die following:

                1         The contractor shall maintain all logs and records required to operate and document bodi
                          die operational and personnel aspects of die fadlity and to comply with the reqmrements
                          of this contract

                2.        A l l logs and records shall be maintained at die facility eidier in die control room housed
                          in a safe such as "Mosley" or equal type, or in locked cabinets located widtin a properiy
                          secured and controlled file room.

                3.        The file room shall be located within the administrative area of the facility.

                4.        INS officials shall have die right lo inspect any and all records, upon demand, al any time
                          during die term of the contract or tiiereafter as spedficd below.

                5.        A l l reporting requirements contained within diis contract shall comply with diis section.

                6.        The contractor shaU not destroy any logs and records pertaining to diis condacL At die
                          completion or termmation of dus contract, the contractor shall turn over all logs and
                          records as dhected by the CO.

                7          The contractor shah provide written policy and procedure govemmg record and report
                           management induding but not Umited to die establishment, utihzation, coment pnvacy,
                           security, preservation and transfer of records to DOJ.

                    B.     Custody Records.

                    Thc contractor shall maintain custody records on all detainees assigned to thc fadhty, diat
                    contain:

                    1.     Intake booking information;

                    2.     Cash and property receipts;

                    3.     Reports of disciplinary actions, inddenls or crime(s) committed while in custody; and

                    4.     Release information.


                                                                   C-68




Confidential                                                                                               GEO-State 00270731


                                                                                                  Ex. 1 to Martin Decl.
                                                                                                       Page 84 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 85 of 137




                                                                                                 ACL-8-R-0076

         C.         Daily Control Post Log.

         The contractor shall maintain a daily control post log of all aaivides. security checks, head
         S u n S ^ d daily manifest. These reports shall be provided to the COTR upon requesL

        "^ifc       A f t e r Inddent l ^ p f l r t s . , ^ ^

           There shall be written policy and procedure requiring
            inddents that result in physical harm to or direaten the safety, heaidi^and welfare of              P^!^
            in the L u t y . or that^tLaten die security of the i ^ ^ ^ ^ % - f ^ ^ m ^ ^ i ^ : S Z '
         , i L n « i i a t d y to die COTR W die^Design^teftgi^^e Officer f o t o e d ^ y ^ a m t e g f i P r t widim
          • one (1) business day of die occurrence. '*

          Tbe dedsion to im^esdgate any inddent remains w i d i the C O The contractor s ^ h aiopeme
          widi the INS m die review of aU serious inddents. For purposes of ^ ^ ^ ^ V
          ^ d d e m mams any inddent resulting in injury to a prisoner, contractor staff, or P ^ ^ P ^ ^ ^ S
          t o A e f dlity. hi L event h is necessary m the judgment of die CO, to ^ ^ ^ f ^ ^ ^ / " ^ " ^ ^
          Ster action Review team to evaluate the causes and effeds f J f - ^ ^ ^ ^ ^ ^
          shall pay aU reasonable travel and other expenses incurred by die individuals (not to exceed 5
          persons) serving on die after action review team.

           E.        Authorized Access to Records.

           There shaU be written policy and procedme identifying diose persons widiin die fadlity and
           odier audiorized persons who have direct access to detainee records.

           F.        Daily Manifest

           The contrador shall fiimish, on a daily basis, a manifest of all detamees currently detah«d m Ac
           S . l i ^ m manifest shall contain, at a minimum, die foUowing mformation for cadi detained
           aUem

           1.         FDe Number (Alien " A " file number, as appropriate.)

           2.         OfBce received from.

           3.         Name.

               4.     Date of birth.

               5.     Gender.

               6.     NationaUty.

               7.     Date of arrival.
   (
               8       Number of days die detainee has been in die facility.
                                                            C-69




Confidential                                                                                                  GEO-State 00270732


                                                                                                    Ex. 1 to Martin Decl.
                                                                                                         Page 85 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 86 of 137




                                                                                                 ACX-8-R-0075

               G.     Freedom of laformatioo Act (FOIA)/Privacy Act (PA) Documents.

               Busmess and fmancial records maintained by the contractor for die general function of its
               business, and not maintained as a close and necessary adjunct of this contract are not covered by
               die FOIA or die PA. For example, personnel records of contractor employees are not governed
               by the provisions of die FOIA and die PA.

               EL      Contract Completion/Tennlnation.

               At die compledon or teiminadon of diis contract, die contractor shall, upon written request of die
               INS, turn over such detainee records specified by the ENS, required for die operadon and
               performance of diis contracL

                                                    E N D O F SECTION C




                                                               C-70




Confidential                                                                                           GEO-State 00270733


                                                                                             Ex. 1 to Martin Decl.
                                                                                                  Page 86 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 87 of 137




                                                                ACL-8-R-0O78




                                           C-71




Confidential                                                            GEO-State 00270734


                                                                 Ex. 1 to Martin Decl.
                                                                      Page 87 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 88 of 137




                                                                   ACL-8-R-0076




                         SECTION D - DELIVERIES OR PERFORMANCE




                                             D-1




Confidential                                                            GEO-State 00270735


                                                                 Ex. 1 to Martin Decl.
                                                                      Page 88 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 89 of 137




Confidential                                                           GEO-State 00270736


                                                                 Ex. 1 to Martin Decl.
                                                                      Page 89 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 90 of 137




                                                                     ACL-8-R-O076




      )                     SECTION E - INSPECTION AND ACCEPTANCE




                                             E-1



Confidential                                                            GEO-State 00270737


                                                                 Ex. 1 to Martin Decl.
                                                                      Page 90 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 91 of 137




                                                                                                          ACL-8-R-0076


               SECTION E - INSPECTION AND ACCEPTANCE

               E-1 52246-4 I N S P E C n O N OF SERVICES-FIXED PRICE (AUG 1996)

                      (a)    Definition: "Services", as used in this clause, includes services performed,
                  workmanship, and material fumished or utilized in the perfomiance of services.
                      (b)    The Contractor shall provide and maintain an inspection system acceplat>Ie
                  to the Govemment covering the services under this contract Complete recor^ of all
                  inspection work performed by the Contractor shall be maintained and made available to,
                  the Govemment during contraa performance and for as long afterwards as the contract

                  '^'^"(cT'   The Govemmem has the right to inspect and test all services called for by
                  the contract, to the extent practicable at all times and places during the tenn of the
                  contract The Govemment shall perform inspections and tests m a manner that vail not
                  unduly delay the work.                                                         •     r ,1.
                      (d)     If the Govemment performs inspections or tests on the premises of the
                  Contractor or a subcontractor, the Contractor shall fiimish, and shall require
                  subcontraaois to fimiish. at no increase in contiact price, all reasonable faaUties and
                  assistance for the safe and convenient peiformance of these duties
                      (e)     If any of the services do not conform to contract requirements, the
                  Government may require the Contractor to perform the seivices again in conformity
                  with contract requirements, at no increase in comraa amount When the defects in
                  services cannot be corrected by reperfonnance, the Govemment may-
                                (1)   Require the Conttactor to take necessary action to ensure that future
                           performance conforms to contract requirements; and
                                (2)    Reduce the contract price to reflect the reduced value of the services
                            perfonned.
               (f) I f die Contiactor fails to promptly perform die services, again or to take die necessary
                   action to ensme fimire performance in conformity widi contract requirements, the
                   Govemment may-                                                            ^ .      .
                               (1)      By contract or othemise. perform tiie services and charge to the
                        Contractor any cost incurred by the Govemment diat is direcdy related to the
                        performance of such service; or

                              (2)      Terminate the contract for default

                                                       (End of clause)

                E-2    52246-U          RESPONSIBILTTY F O R S U P P L I E S              (APR 1984)
                (a) Tide to supplies fiimished under this contract shall pass to die Govemment upon
                    formal acceptance, regardless of when or where the Govemment takes physical
                    possession, unless the contract specifically provides for earlier passage of dde.
                (b) Unless the contract specifically provides odierwise. risk of loss of or damage to

                      won-
                    supplies shall remain with the Contractor until, and shall pass to the Govemment
                       (1)
                                                                                  .   .   i   u   -   •
                                 Delivery of the supphes to a carrier, transportation is f.o.b. ongm; or




                                                             E-2


Confidential                                                                                                    GEO-State 00270738


                                                                                                      Ex. 1 to Martin Decl.
                                                                                                           Page 91 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 92 of 137




                                                                                                  ACL-8-R-0076


                       (2)     Acceptance by the Govenunent or delivery of die supplies to the
                               Government at the destinadon specijBed in the contract, whichever is later,
                               if transportation is f.o.b. destination.
                (c) Paragraph (b) of diis section shall not apply to supplies diat so fail to conform to
                    conUact requirements as to give a right of rejection. The risk of loss or damage to
                    such nonconforaung supplies remains with die Contractor until cure or acceptance.
                    After sure or acceptance, paragraph (b) of diis section shall apply.
                (d) Under paragraph (b) of this seaion, the Contractor shall not be liable for loss of or
                    damage to supplies caused by die negligence of officers, agents, or employees of die
                    Govemment acting within the scope of their employment

                                                     (End of Qause)




     :)




                                                            E-3

Confidential                                                                                       GEO-State 00270739


                                                                                          Ex. 1 to Martin Decl.
                                                                                               Page 92 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 93 of 137




                                                                    ACL-8-R-0076


       )




                                           E-4


Confidential                                                           GEO-State 00270740


                                                                 Ex. 1 to Martin Decl.
                                                                      Page 93 of 137
               Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 94 of 137




         fi.




                                                                        ACL-8-R-<X376




                              SECTION F - DEUrVEMES OR PERFORMANCE




                                                  F-l




Confidential                                                               GEO-State 00270741


                                                                     Ex. 1 to Martin Decl.
                                                                          Page 94 of 137
            Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 95 of 137




                                                                                             ACL-8-R-0076


            SECTION F - DELIVERIES OR PERFORMANCE

            F - l DELIVERY

               Period of Perfonnance




               and commence operations wnhin tiiat 240 days.

               F-2 NOTICE TO T H E GOVERNMENT OF D E L A Y S
               IB the event the Contraaor encounters difficulty in meeting performance requiremen^ or ^ e n he




   (   .'       law or under this contracL

                F-3 DELnnERABLES OF W R n T E N D O C U M E N T A T I O N

                                                     SECTION C            DELIVERY/DAYS NO. OF
                a m    DESCRIEDQN                    SUBzSECnON           AFimAWARD     COPES

                AOOl A l l Permits and Licenses                1-E              30 days           2
                     necessary to function as                  11.93
                     qualified security sen-ice
                     company.

                        A l l Permits and Licenses             I1.8.B          30 days
                        necessary to function as
                        qualified medical services
                        company.
                                                               11.14           30 days
                        A l l Permits and Licenses
                        necessary to function as
                        qualified food services
                        company.




                                                                 F-2




Confidential                                                                                           GEO-State


                                                                                               Ex. 1 to Martin Decl.
                                                                                                    Page 95 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 96 of 137




                                                                                         ACL-8-R-0076

                                                  SECTION C          DELIVERY/DAYS         NO, OF
               ELIN DESCRIPTIOH                   SUB-SECTION        AFTER AWARD           COPCES



               A002 Any and all required               I-E                60 days
                    commissions, permits, or
                    licenses for each unifonned        I1.2.K
                    employee.

               A003 Any and all bonds, insurance,      II.8.G              30 days
                    fees, costs required to
                    provide services specified.

               A004 Final Construction Drawings        U.S.C & 8.G        180 days                  2

               A005 Quality Assurance Plan.            ILl.B              45 days                   2

               A006 Quality Assurance audiL            II.I.B             Monthly                   2


               A007 Organizational Chart.              I1.1.D             45 days                   2

               A008 Critical employee resume.          1I.3.D              45 days/                 2
                                                       II.3.E             as required

               A009 Operational Manual                 Il.l.G             45 days                   2

                AOlO All documents, certifications     1I.1.E             Prior to EOD              1
                     pertaining to each employee's     11.4
                     compliance with terms and
                     conditions of employment.

                AO 11 Personne 1 duty roster.          1I.3.A             Daily (24 hr. in      1
                                                                          advance of respective
                                                                          workday)-no later
                                                                          than 12 noon.

                A012 Report of employees                II.3A             Daily (at completion 1
                     acmally on duly with               1L6-L             of Shift #3)
                     post assignments.




                                                         F-3




Confidential                                                                                 GEO-State 00270743


                                                                                     Ex. 1 to Martin Decl.
                                                                                          Page 96 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 97 of 137




                                                                                         ACL-8-R-0076

                                                   SECTION C        DELP/ERY/DAYS         NO. OF
                                                   sim-sEcriON      AFTER AWARD           COPIES
           ELIN DESCRIPTION

                                                        11.2.            45 days               2
           AOI3 Standards of conduct and
                conesponding disciplinary
                actions.

                                                        11.2.B,6         Immediately
               A014 Report of employee(s) in
                    violation of or attempt to
                    violate standards of conduct

                                                         II.2.B.7        Prior to EOD
               A015 Copy of each employee's
                    certification of reading
                    standards of conduct.

                                                         11.4.E          60 days prior
               A017 Completed employee
                                                                         to EOD
                    suitability forms.

                                                         I1.4.F.1         10 days &om
               AOI 8 Additional information
                                                                          request
                     relative to verification of
                     employee's prior employment.

                                                         II.2.F           Immediately
               A019 Notice of withdrawn
                    applications/change in statas.

                                                         n.4.D.5          5 days following        1
               A020 Drug testing
                                                                          applicant's submission
                                                                          of personnel suitability
                                                                          package/as required

                                                          0.4.D.5         Prior to waiver being 1
               A021 Drug testing results
                                                                          granted for employee
                                                                          to commence work

                                                          1I.4.E3          30 days
                A022 Copy of completed Form 1-9
                                                                           Prior to EOD

                                                          II.4.E           30 days
                A023 Certificadon that employee
                                                                           Prior to EOD
                     complies with all health
                     requirements.

                                                     SECTION C       DELIVERY/DAYS            NO. OF




                                                            F-4




Confidential                                                                                       GEO-State 00270744


                                                                                          Ex. 1 to Martin Decl.
                                                                                               Page 97 of 137
               Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 98 of 137




                                                                                                     ACL-8-R-0076

                                                            SECTION           AFTF.R AWARD             COPIES
                FJ TN DESCRIPTION                    SUB-

                                                             I1.2.D.          Immediately                  1
                A024 Notification of change in
                     employee's heaith stams.

                                                             11.2.G           Immediately
                 A025 Employee resignation/
                      terminationy transfer/
                      suspension/personnel action.

                                                             I1.5.H/I/J/K     30 days/annually
                 A026 Training plan/methods

                                                             I1.3.F           Daily (at compietion         1
                 A027 Employment Report (to
                                                             I1.16.C          of Shift #3)
                      include by employee:
                      name, work classification,
                      hours worked, as weD as
                      total hours worked by
                      supervisory & non-supervisory
                      employees.

                                                              IL3.A.           Upon request
                  A028 Speciai/odier reports,
                       orders, or instructions                I1.6E
                       relating to or in support
                       of required work.

                                                              I1.10.F.1        immediately
                  A029 Verbal notification of
                       escape or attempted escape.            1I.16.D

                                                              1I.10.F.1        45 days/revised
                  A030 Written policy & procedures
                                                                               annually
                       handling escapes/attempted
                       escapes.

                                                               II.IO.F         Within 24 hours of
                   A031 Written report of remedial
                                                                               escape or attempt
                        action

                   A032 Written policy & procedures            II.1C/G/.J/K    45 days
                        which requires reporting of            11.6
                        incidents relating to security,
                        safety, heailh, welfare.
                                                               11.6-M           Immediately/prior
                   A033 Physical force incident
                                                                                to end of shift
                        report; verbal/written.




                                                                 F-5




Confidential                                                                                              GEO-State 00270745


                                                                                                 Ex. 1 to Martin Decl.
                                                                                                      Page 98 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 99 of 137




                                                                                        ACL-8-R-0076

                                                   SECTION C         DELIVERY;T)AYS           NO. OF
               ELIN DESCRIPTION                    SDB-SECTION       AFTER .AWARD             COPIES



               A034 Written policy & procedures          ILl.B/C           45 days
                    relating lo record & report
                    management.

               A035 Written Policy & Procedures          n.8.G/H/0/S/T/U   45 days
                    relating to In-house, On-premises,
                    Medical Care (Infirmary)

               A036 Injury report                        II.8.B/J          Within 2 days of
                                                                           occurrence

               A037 Written Policy & Procedures          1I.8.E/L          45 days
                    relating to use of other Medical
                    facilities & transportation for
                    needed care.

               A038 Written Policy & Procedures for      1I.8.Q            45 days
                    Proper Management of
                    Pharmaceuricals

               A039 A l l records required for           ILl.G             At completion/
                    operation and perfonnance                              termination of
                    of work under this contract.                           contract

               A040 Written Policy & Procedures for      ILl.L             45 days
                    operation and performance            n.l4.D
                    of Food Services

               A041 A l l logs and records               11.16             At completion/
                    pertainmg to this contracL                             termination of
                                                                           contract

               A042 Written rules of detainee            1I.13.F            Revised annuaUy
                    conduct




                                                           F-6




Confidential                                                                                     GEO-State 00270746


                                                                                        Ex. 1 to Martin Decl.
                                                                                             Page 99 of 137
          Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 100 of 137




                                                                                                 ACL-8-R-0076

                                                   SECTION C             DELIVERY/DAYS              NO. OF
                                                   SUB^ECTIQN            AFTER AWARD                COPIES
               ELIN DESCRIPTION


                                                           1L16.D/E              hnmediately
               A043 Written report of all alleged
                    or actual incidents off
                    personal abuse of detainees
                    by: corporal punishment,
                    injury, disease, damage to
                    personal property, harassment,
                    or other misconduct.

                                                           Ii.l6.D                Immediately
               A044 Written report of any
                    invesrigation of contract
                    employee.

                A045 Documentation certifying               II.2.K-l.a            Prior to EOD
                     lhat each contract employee
                     has been issued approved
                     uniforms and equipmenl.


                F-4 MONETARY ADJUSTMENTS FOR INADEQUATE PERFORMANCE

                       Failures to perform any manning requirements or any other services which are cumntly
                       or which m f y become required under this contract or failure to sattsfactonly accomphsh
                       any contractual seivices, where those failures occur through the^^^^^^'f^^^l 'L
                       other fault of the Contractor or his employees, shall constitute contractual deficiencies
                       which are subject to and for which reducuons of payment will be made by tbe
                       Govemment for each deficiency according to the schedule set f^^b below.
                       Notwithstanding any monetary adjusmients made for deficiencies, the Conimcio^s
                       oblieations for performance under this contract shall not be constmed as havmg been
                               in any way. Either the Contractor or his representative shaU be advised m wnlmg
                       by he G o v e L e n t when monetary adjustments will be made by identifying the namre
                        place and times wben deficiencies were found. The f < > » ° - ^          d ficien^^^^^^^^
                        in determining monetary adjustments of payments due to the Contractor if deficiencies m
                        performance occur;

                               The deficiencies itemized in the following schedules are separated into categories.
                         •     hi the first category of each schedule, deductions will be taken as listed. In tiie
                               second category, deductions will be taken based upon percentages of the
                               productive hourly rales as given in The Schedule, Supplies/Services and



                                                               F-7



Confidential                                                                                          GEO-State 00270747


                                                                                             Ex. 1 to Martin Decl.
                                                                                                 Page 100 of 137
          Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 101 of 137




                                                                                        ACL-8-R-0076

                    Prices/Costs of any resulting contract. Deductions wil! not be made from both
                    category i and category 2 for the same deficiency.

                    In calculating deductions, deficiencies that occurred during only part of an hour
                    shall be considered to have occurred for that entire hour. Deductions will be
                    made in whole hourly amounts only and will not be prorated by portions of hours.
                    Deduction will be made for each post or employee, as appropnate, that is found to
                    be deficiem. Deductions w i l l apply to both normally scheduled and temporary
                    additional services.

                    The total deductions taken for any contract employee, post, or position during any
                    one-hour period shall not exceed the maximum unit rate ofthe category used.
                    Other deficiencies resulting from noncompliance with contract requirements
                    which are not itemized in these schedules cause deductions to be taken under
                    category 2, item 3 and shall not exceed the limit stated.

                         SCHEDULE. OF DEFICIENCIES: Seatritv Detendon Officers

               b.   Category 1: Maximum Unit Rate Shall be the Man-Day Rate Proposed by the
                    Contractor in the Schedule, Supplies/Services and Prices/Costs.

                     1       Failures to man posts, post abandonments, omissions of required contact
                             reliefs, exceeding restriction on tours of duty by more than 4 hours, posts
                             which are unprotected after removals made pursuant to determination of
                             unfitoess according to Section C, I I REQUIREMENTS, CHAPTER 2-
                             PERSONNEL, Paragraph B. Standards of Employee Condua.

                     2        Posts manned by contract employees who have not been granted required
                              security clearances or who have been disqualified for duty in wntmg for
                              reasons of suitability, or who commit die offenses listed in Section C, U
                              REQUIREMENTS, CHAPTER 2- PERSONNEL, Paragraph E. Removal
                              from Duty.

               c.    Category 2:     Maximum Unit Rate: Man Day Rate (M/D.R.)

                     1. Posts manned by contract employees found to be:                     RATES

                              *a. untrained                                         100% of M/D.R.

                              *b. unqualified according to prerequisites            100% of M/D.R.
                              for education, experience, health in
                              accordance with Section C, H. REQUIRMENTS,




                                                      F-8




Confidential                                                                                      GEO-State 00270748


                                                                                          Ex. 1 to Martin Decl.
                                                                                              Page 101 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 102 of 137




                                                                                              ACL8-R-0076

                                  CHAPTER 2-PERSONNEL, paragraphs D/E/J

                                  *When these conditions are found the COTR wil! direct the Contractor to
                                  immediately provide a replacement contract employee.

                        2-        Failure to perform a specific duty listed in this    100% of M/D.R.
                                  contract or in die Post Orders, each mstance.

                        3.        Other deficiencies of the same scope and namre       100% of M/D.R.
                                  of those listed above.

                        4.        Escapes where it has clearly been determmed by
                                  investigation by the Contracting Officer tiiat Uie
                                  Condactor employee's perfonnance involved
                                  acquiescence, negligence, misconduct, lack of diligence,
                                  good judgement, and/or good common sense.

                        5.        Failure of the Contractor to fully comply with
                                  the detainee{s) departure as pre-scheduled.

                   d    The hourly rates for die contract employees as hsted in The Schedule,
                        Supplies/Services and Prices/Costs will be used for detennination in adjusting for
                        nonperformance according to dbis paragraph, F 4 , MONETARY
                        ADJUSTMENTS FOR INADEQUATE PERFORMANCE.

                                   SCHEDULE OF DEHCIENCTES: Supervisory Personnel

                    e    Category 1:       Maximum Unit Rate Shall be the Man Day Rate Proposed by the
                                           Contractor in the Schedule, Supplies/Services and Prices/Costs.

                         1.        Failures to man on-site positions, abandonments of positions, omissions of
                                   required contact reliefs, exceeding restriction on tours of duty by more
                                   than 4 houn, positioas which are uncovered after removals made pursuant
                                   to determinations of unfimess according to Section C, 11
                                   REQUIREMENTS, CHAFTER 2- PERSONNEL, B. Standards of
                                   Employee Conduct, supervisors who are sleeping or intoxicated.

                             2.     Supervisory personnel who have not been granted required security
                                    clearances or who have been disqualified for duty in writing for reasons of
                                    suitability, or who commit die offenses listed in Section C, II
                                    REQUIREMENTS, CHAPTER 2- PERSONNEL, Paragraph E. Removal
                                    from Duty, while on duty.



                                                             F-9




Confidential                                                                                       GEO-State 00270749


                                                                                           Ex. 1 to Martin Decl.
                                                                                               Page 102 of 137
          Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 103 of 137




                                                                                                ACL-8-R-(X)76



                           Category 2:     Maximum Unit Rate: Man Day Rate (M/D.R.)

                           1       Supervision provided by employees found to be:                  ^^^^ry
                                   a.      Untrained                                     ^^^^'"'r^^Sc
                                   b.      UnqualiSed according to prerequisites         100% of M/D.R.
                                           for education, experience, health in
                                           accordance with Section C, Subsection I I
                                           REQUIREMEhTTS, Chapter 1 (D&J),
                                           Chapter 3, and Chapter 5.

                            2.     Failure to provide supervision                         100% of M/D.R.

                            3.     Other deficiencies of the same scope and nature        100% of M/D.R.
                                   of those listed above

                            4.      Failure of the Contractor to notify INS of a
                                    change in status of an individual applying for
                                    employment under this contract.

                            The hourly rates for the contract employees as listed in The Schedule,
                            Supplies/Services and Prices/Costs will be used for determination in adjusting for
                            nonperformance according to this paragraph, F.4. Monetary Adjustments for
                            hiadequate Performance.


               F.5   T A S K O R D E R S W I L L NOT B E ISSUED U N T I L S E C U R I T Y C L E A R A N C E S
                     H A V E B E E N C O M P L E T E D F O R INDIVIDUALS T O W O R K UNDER T f f l S
                     CONTRACT.

               F.6   EVALUATION O F PERFORMANCE FOR CONTRACTOR PERFORMANCE
                     REPORTS

                     Past performance information is relevant information regardmg a contractor's actions and
                     conduct on previously awarded contracts. It includes such diings as a contractor s abihty
                     to conform to contract requirements and specifications, adherence to contract schedules,
                     quality performance, cost control, reasonable and cooperative behavior, and commihnent
                     to customer satisfaction.

                     For active contracts valued in excess of $1 Million, Federal agencies are required to
                     prepare contractor peiformance evaluations (report cards). Report cards are completed
                     and forwarded to the contractor for review within thirty (30) calendar days from die time




                                                              F-10




Confidential                                                                                                GEO-State 00270750


                                                                                                 Ex. 1 to Martin Decl.
                                                                                                     Page 103 of 137
          Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 104 of 137




                                                                                            ACL-8-R-0076

                 the work under the contract is completed for each contract year, hiterim evaluations by
                 the contracting officer may be completed as necessary. The contractor has thirty (30)
                 days to reply with comments, rebutting statements, or additionat information that will be
                 made part of the official record. Performance evaiuation reports will be available to
                 Govemment contracting personnel for their use in making responsibility determmations
                  and source selection purposes on fumre contract actions.
                                         t
                                                  End of Section F .




                                                          F-11




Confidential                                                                                      GEO-State 00270751


                                                                                         Ex. 1 to Martin Decl.
                                                                                             Page 104 of 137
          Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 105 of 137




                                                                ACL-8-R-0076




    (




                                          F-12




Confidential                                                           GEO-State 00270752


                                                                Ex. 1 to Martin Decl.
                                                                    Page 105 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 106 of 137




                                                                     ACL-8-R-0076




      )


                       SECTION G - CONTRACT ADMINISTRATION DATA




                                               G-1




Confidential                                                           GEO-State 00270753


                                                                 Ex. 1 to Martin Decl.
                                                                     Page 106 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 107 of 137




                                                                                                 ACL-8-R-0076

           SECTION G - CONTRACT ADMLNISTRATION DATA

           G-1 CONTRACT ADMINISTRATION

           1.        Contracting Officer:

                     Alan J. Barclay
                     Immigration and Naturalization Service
                     Administrative Center, ACLCAP
                     P.O. Box 30080 - Room 5020
                     Laguna Niguel. CA 92607-0080

                     Telephone:

           2.        Contract Administraton

                     H. John Wolfslau IV, Contract Specialist
                     Immigration and Namralization Service
                     Administradve Center, ACLCAP
                     P.O. Box 30080 - Room 5020
                     Laguna Niguel, CA 92607-0080

                     Telephone:

           Written communications shall make reference to the contract number and shall be mailed to the
           applicable address above.

           G-2 CONTRACTING OFFICER'S T E C H N I C A L REPRESENTATTVE (COTR)

          A- The Contracting Officer's Techidcal Representative (COTR) below is designated to coordinate the
          technical aspects of this contract and inspect items/servi<as fumished hereunder; however, he shall not
          be audiorized to change any terms and conditions of the resultant contract, including price,

          B. The COTR is authorized to certify (but not to reject or deny) invoices for payment in accordance
          with item G.3 The authority to reject or deny performance and associated invoice payment is expressly
          reserved for the Contracting Officer.

           C, Tbe COTR forthis contract is:

                     George Morones, Asst District Director, Detention and Deportation
                     U . S. Immigration and Namralization Service
                     Seattie Distiict Oflace
                     815 Aiiport Way South
                     Seattie, WA 98134
                                                            G-2




Confidential                                                                                           GEO-State 00270754


                                                                                              Ex. 1 to Martin Decl.
                                                                                                  Page 107 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 108 of 137




       )
                                                                                                      ACL-8-R-0076


                         The Alternate C O T R for this contract is:

                         Blake H. Brown
                         U. S. hnraigration and Naturalization Service
                         Seattle District OfiSce
                         815 Ahport Way South
                         Seanie, W A 98134


               G-3 SUBMISSION OF VOUCHERS OR INVOICES FOR P A Y M E N T OF COSTS

               A l l uivoices^ouchei. and supporting statements/certificates shall show tiie correct number and shaU be
               submitted by tiie contractor to die following:

                           Original Invoice

                           U. S. Department of Justice
                           hnmigration and Namralization Service
                           Administrative Center, CROFIN
                           P.O. Box
                           Dallas, TX

                           Duplicate Invoice fPlease mark as "Duplicate")

                            Contracting Officer's Technical Representative
                            Contraa Administrator

                                                       END OF SECTION G.




                                                                    G-3




Confidential                                                                                              GEO-State 00270755


                                                                                                 Ex. 1 to Martin Decl.
                                                                                                     Page 108 of 137
          Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 109 of 137




                                                                  ACL-8-R-0076




                                          G-4




Confidential                                                          GEO-State 00270756


                                                                Ex. 1 to Martin Decl.
                                                                    Page 109 of 137
          Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 110 of 137




                                                                    ACL-8-R-0076




    ^                 S E C n O N H - SPECIAL CONTRACT REQUIREMENTS




                                             H-1




Confidential                                                          GEO-State 00270757


                                                                Ex. 1 to Martin Decl.
                                                                    Page 110 of 137
          Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 111 of 137




                                                                                                        ACL-8-R-O076

               SECTION H - SPECIAL CONTRACT REQUIREMENTS

               H-1 CONTRACT TYPE

               This is an Indefinite Deiivery/Indefinite Quantity (ID/IQ) contracL

               H-2 EMPLOYMENT OF UNAUTHORIZED ALIENS

               Subject to existing laws, regulations. Executive Orders and other provisions of this contract, aliens
               unauthorized to be employed in the United States shaU not be employed by the Contractor, or his
               subcontraaors, to work on, under or with this contracL The Contractor shall ensure that tiiis
               provision is expressly incorporated into any and all subcontracts or subordinate agreements issued
               in support of this contracL

               H-3 MODIFICATION AUTHORITY

               The Contractor shall not accept any modification of the terms, conditions, and/or provisions of this
               contract issued by any person otiier tiian the Contracting Officer.

    (          H-4 INCORPORATION OF S E C n O N K BY REFERENCE

           This contract incorporates Section K Representations, Certificadons and Other Statements of
           Offerors or Quoters by reference witii the same force and effect as if they were included in full text.

           H-5 P R I O N G O F MODIFICATIONS

           The Contractor, m cotmection with any proposal he makes for a contract modification, shall fumish
           a price breakdown, itemized as required by tiie Contracting Officer. Unless oUierwise directed, the
           breakdown shall be in sufficient detail to peraait an analysis of all material, labor, equipment,
           subcontract, and overhead costs, as well as profit, and shall cover all work involved in the
           modification, whether such work was deleted, added, or changed. Any amount claimed for
           subcontracts sball be supported by a similar price breakckiwn. Base line values and percentages
           used to prepare the proposal shall be as agreed upon by the Condactor and Contracting Officer. In
           addition, i f die proposal includes a time extension, a justiBcation therefore, will also be furnished.
           The proposal, with all supporting documentation, shall be fumished by tbe date specified by die
           Contracting Officer.

           H-6 ORDERING A C T I V I T Y

           Supplies or services to be fumished under this contract shall be ordered by issuance of task orders
           issued by the Contracting Officer, U.S. hnmigration and Namralization Service, Administrative
           Center. Laguna Niguel, P.O, Box 30080, Laguna Niguel, CA 92607-0080.


                                                              H-2




Confidential                                                                                                 GEO-State 00270758


                                                                                                    Ex. 1 to Martin Decl.
                                                                                                        Page 111 of 137
          Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 112 of 137




                                                                       ACL-8-R-0076


               H-7 PRICE REDUCTION




               custo^m generfly.. For purposes o,   P ™ ™ ^ ^ ^ ^         Ss,<,„=^




                accordingly.




                mmmmmm
                H-8 SUBCONTRACTING R E S T R I C T I O N




                bz^:^^                        ^ ^ ^ ^ ^ ^ ^ ^ — — -
                 shown in Qause G . l .
                 H.9 CONTRACTOR MANAGEMENT RESPONSIBILITY




                                                         H-3




Confidential                                                               GEO-State 00270759


                                                                    Ex. 1 to Martin Decl.
                                                                        Page 112 of 137
          Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 113 of 137




                                                                                                    ACL-8-R-0076

          H-10 PERSONNEL REQUIREMENTS (HIRING)

          The Contractor shali not hire any employee with the specific purpose of providing interim
          employment for the employee until employmem by the Govemment can be effected.

          H - U ORGANIZATIONAL CONFLICTS OF INTEREST - GENERAL

          A. The Contractor wanants that, to the best of his knowledge and belief, and except as othenvise
          set forth in this contract, he does not have any organizadonal conflict of mterest as defined m
          paragraph B below.

          B. The term "organizational conflict of interest" means a situation where a Contractor has interests,
          eidier due to its other activities or its relationships with oUier organizations, which place it in a
          position diat may be unsatisfartory or unfavorable (i) fmm die Govenunent's standpoint in being
          able to secure impartial, technically sound, objective assistance and advice firom die Contractor, or
          in securing the advantages of adequate competition in its procurement; or (ii) from industry's
          standpoint in tiiat unfah c»mpetitive advantages may accme to the Contractor in question.

           C. The Contraaor agrees that, if afier award he discovers an organizational conflia of interest widi
           respea to tiiis contract, he shall make an unmediate and full disclosure in writing to the Contracting
           Officer which shall include a description of the action which the Contraaor has taken or proposes to
           take to avoid, eliminate or neutraHze thc conflia. The Govemment may, however, tenninate the
           contract for the convenience of tiie Govemment i f it would be in die best interests of tiie
           Government

           D. ta die event diat the Contractor was aware of organizational conflict of interest prior to tiie
           award of tiiis conttaa and intentionally did not disclose tiie conflia to die Contraaing Officer, die
           Government may terminate the contract at no cost to die Govemment.

           H.L2 ENDEMlNinCATION

           A . Responsibility for Govemment Property

                   1. The Contractor assumes full responsiMity for and shall mdemnify tiie Government
                   against any and aU losses or damage of whatsoever kind and nature to any and all
                   Government property, including any equipment, supplies, accessories, or parts fiimished,
                   while in his custody and care for storage, repahs, or service to be performed under the terms
                   of diis contract, resulting in whole or in part from the negligent acts or onussions of the
                   Contraaor. any subcontraaor, or any employee, agent or representative of die Contractor or
                   subcontractor.

                   2. I f due to the fault, negligent acts (whether of commission or omission) and/or dishonesty
                   of the Contractor or its employees, any Govenrment-owned or controlled property is lost or

                                                            H-4




Confidential                                                                                               GEO-State 00270760


                                                                                                 Ex. 1 to Martin Decl.
                                                                                                     Page 113 of 137
          Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 114 of 137




                                                                                                      ACL-8-R-0076

                      damaged as a resuU of the Contractor's performance of this contract, the Contractor shaU be
                      responsible to the Govemment for such loss or damage, and the Government, at its optior,
                      may in lieu of payment thereof, require the Contractor to replace at his own expense, all
                      property lost or damaged.

               B. Hold Harmless and Indemnificadon Agreement

               The Contractor shall save and hold harmless and indemnify the Govemment against any and all
               liability claims, and cost of whatsoever kind and nature for injury to or death of any peison or
               persons and for loss or damage to any Contractor property or property owned by a third party
               occuiTing in connection with or in any way incidem to or arising out of the occupancy, use. service,
               operadon, or performance of work under the terais of dus contract, resulting m whole or m part
               from tiie acts or omissions of the Contractor, any subcontractor, or any employee, agent, or
               representative of the Contractor or subcontractor.

               C Govemment's Right of Recovery

               Nodiing in die above paragraphs shall be considered to preclude tiie Govemment fiom receiving tiie
               benefits of any insurance tiie Conttactor may carry which provides for die indemnification of any
               loss or desttuction of, or damages to property in die custody and care of die Conttactor where such
               loss, desttuction or damage is to Govemment property. The Contractor shall do notiung to
               prejudice die Govemmem's right to recover against durd parties for any loss, destmction of; or
               damage to Govemment property, and upon die request of die Contracting Officer shaU, at die
               Govermnent's expense, fiimish to the Govemment all reasonable assistance and oioperabon
               (includmg assistance m die prosecution of suit and the execution of instmments of assignment m
                favor of tiie Government) in obtaining recovery.

                D. Government Liabihty

                The Government shall not be liable for any injury to the Conttactofs personnel or damage to the
                Conttaciofs property unless such injmy or damage is due to neghgence on the P^rt of the
                Govemment and is recoverable under die Federal Torts Claims Act, or pursuant to other Federal
                stanitory authority.

                 H-13 INSURANCE
                 A. The Contractor shall carry and maintain during die entire period of performance under diis
                 contract adequate insurance as follows:

                         1. Workman's Compensation and Employee's Uability hisurance: minimum                   per
                         incident



                                                                H-5




Confidential                                                                                             GEO-State 00270761


                                                                                                Ex. 1 to Martin Decl.
                                                                                                    Page 114 of 137
          Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 115 of 137




                                                                                                       ACL-8-R-0076

                      2.   Comprehensive General liability:       minimum of                for bodily injury per
                      occurrence,

                      3. Automobile General Liability Insurance minimum                  per person;            per
                      accident; property damage

                              B. Prior to commencement of v/ork hereunder, evidence of insurance and bonds i f
                              required, shall be furnished in a foim sarisfactoiy to the Contraaing Officer, shown
                              in Item G.l herein. In addition, the Contractor shall fumish evidence of a
                              aammitment by the insurance carrier to nodfy the Contracting Officer in writing of
                              any material change, expiration, or canceOation of any of the insurance pohacs or
                              bonds required hereunder not less tiian tiurty (30) days before such change,
                              expiration or cancellation is effective.

               H-14 REQUIRED SECIJimTf INVESTIGATION

               A. Suitabihty Requirements

               hi aa»rdance with (Executive Order 10450, DOJ Order 2610.2) each contraaor employee shall be
               subjea to a Suitability Check compieted by die Office of Personnel Management for secunty
               puiposes before they are eligible to work under this contracL This shall also mclude all officers of
               the finn who visit die work sites. Employees on whom Suitabihty Checks have not been completed
               may not be pemiirted to work. When rehired, fornier employees may also have theu smtability
               again ascertamed. ft is die option of INS to repeat Suitability Check on any contraa employee
               should die need be indicated. The Suitabihty Check shall consist of hmited personal background
               inqmries pertahung fo verification of names, physical description, marital stams, present and fonner
               residences, education received, employment history, arrest records i f any. memberships m soaal
               organizations, identification of relatives, personal references, fingerprint classifications, and odier
               information related to die preceding areas for each employee, fa addition to the SmtabUity Checks,
               employees shall be subjea to poHce record checks to be made at die time of employmenL Except as
               prohibited by law all results shall be transmitted to die Condacting Officer's Technical
               Representadve (COTR) unmediately. Suitability fonns wiU be supplied by die COTR to die
               Contraaor and will be completed by each contraa employee. The following fonns, after being
               ojmpleted, shall be fimiished to die COTR no less dian 21 days before tbe starting date of die
               Contraa or, for replacement employees, before entering on duty.

                       a. Statement of Personal History. SF-85P. "Questionnaire for Public Tmst Positions" and
                       SF-85P-S, "Supplemental Questionnaire for Selected Positions."

                       b. Three (3) FBI Fingerprint Cards. FD-258.

                       c. Form 1-9 or Birtii Certificate.


                                                                H-6




Confidential                                                                                                  GEO-State 00270762


                                                                                                    Ex. 1 to Martin Decl.
                                                                                                        Page 115 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 116 of 137




                                                                                                           ACL-8-R-0076

                      d. Foreign Relative Form

               For tibose employees cleared through this process while employed by one contractor who is
               subsequendy replaced by anodier contractor, the new contractor is not required to submit another set
               of these forms on employees retained, unless specilBcally requested lo do so by the COTR.

               The COTR shall provide Fre-Employment Suitabihty Checks (Form G-736) for diree (3) references
               from Block 13 of tiie SF-85P and for all supervisors for tiie last five (5) years from block 11 of die
               SF-85P. The COTR will fiist attempt to make contact via telephone for each individual being
               vouchered. The COTR shall include all information on tbt form and shall sign die form widi the
               date and time, and die statement "Taken Telephonicaiiy by                     ". The duty titie of that
               mdividual shall be included with his/her name and be signed at the bottom of block 14 on Form G-
               736- I f rontaci cannot be made via the telephone the Form G-736 may be mailed with a return
               envelope and a request that tiie person being queried contact the COTR by telephone to expedite
               completion ofthe form by telephone, if possible.

               When all forms have been submitted to the COTR (SF-85P, SF-85P-S, SF-258,1-9, and the Foreign
               Relative Form), Uie entire package shall be submitted lo the INS Personnel Suitabihty Office for
               review. Upon receiving compieted packages on prospective applicants, credit checks will be
               initiated on each. If botii die credit and fingerprint checks are clear, Personnel Suitabihty wil! notify
               die COTR dial the person is eligible to enter on duty and forward the security clearance package to
               die Office of Personnel Management (OPM) for mvestigation. The granting of a clearance to any
               such employee, however, shah not be considered an assurance lhat fiill clearance will follow. The
               granting of a full clearancs shall in no way prevent, preclude or bar the withdrawal or termination of
               any such elegance by INS, at any time during the term of die contract. The Contractor shall provide
               to the COTR, prior lo beginning performance, an initial hst of all principals, staff members and
               employees having access to INS work areas. On the 1st and 15th of each month thereafter the
               contractor shall provide die foUovrang information:

                               (i)     A current hst of all principals, staff members, and employees having access
                               to any faciUty covered under the contract.

                                (ii)  A list showing die names of all new applicants being considered for
                                employment.

                                (ill)   A list of employees who terminated during the preceding week.

                Each list shall identify the personnel by last name, first name, middle initial, social security number,
                date starting work and duties performed during employment.

                The Govemment reserves the rij^t and prerogative to require die contractor to teiminate die
                services and/or restrict access to the facility of any conlractor employee who may be an offender or
                whose personal habits, criminal history or inclinations are in conflict with die DOJ Standards of
                Conduct (28 CFR 45.731.1 dirough 45.731.26), or who may othenvise be a security risk.
                                                                   H-7




Confidential                                                                                                GEO-State 00270763


                                                                                                   Ex. 1 to Martin Decl.
                                                                                                       Page 116 of 137
          Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 117 of 137




                                                                                                  ACL-8-R-0O76

          The contractor is specifically prohibited from hiring active duty mditary personnel and civ.bans
          employed by the Govemment to perfomi work under this contract. All P^^""';^J^"^
          citi^eii or lawful pemianent residents, possess a high school diploma or equivalent (GED), have no
          criminal record, and be in good physical condition.

           B. Removal from Duty

           If the Contracting Officer or his designee receives disqualifying infomiation on a contractor
           employee as a result of a Suitability Check, he shall direct that the Contraaor not aUow employee to
           perform any work on the temis of the contraa. Tbe Contractor must comply ^ ^ ' ' ^ ^ ^ ^ ^ ^
           dLctions. When any employee is removed from duty under these arcumstances,
           shall revoke his identification aedentials as necessary and properly aimplete any required
           dispositions. Contraaor employees may be disqualified for duty if any of the foUowrng are
           developed as facts pursuant to a Suitabihty Check:

                          (i) Conviaion of a felony, a crime of violence, or a serious misdemeanor witiiin the
                           last five (5) years.

                           (ii) Possessing a record of arrests for continuing offenses.

                           (iii) Falsification of information entered on suitabihty forms.



                                                       End of Section H .




                                                             H-8




Confidential                                                                                             GEO-State 00270764


                                                                                               Ex. 1 to Martin Decl.
                                                                                                   Page 117 of 137
          Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 118 of 137




                                                                        Aa^-R-0076




                              SECTION I - CONTRACT GLAUSES




                                              hi


Confidential                                                           GEO-State 00270765


                                                                Ex. 1 to Martin Decl.
                                                                    Page 118 of 137
          Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 119 of 137




                                                                                                        ACL-8-R-0076


               SECTION I - CONTRACT CLAUSES

               I-l    S22S1-2       CLAUSES INCORPORATED BY REFERENCE (FEB 1998)

               This contraa incorporates one or more clauses by reference, with the same force and effect
               as if they were given in full text. Upon request, the Contracting Officer wiil make their full
               text available. Also, the full text of a clause may be accessed electronically at this/these
               address(es):

                ww:amet.gov/far

                                                    (End of provision)

               1-2     52:202-1       DEFENITIONS (OCT 1995)

               1-3      52.203-3      G R A T U m E S (APR 1984)

               1-4      52-203-5      COVENANT AGAINST CONTINGENT FEES (APR 1984)

               1-5      S2J203-6      RESTRICTIONS ON SUBCONTRACT SALES TO T H E
                                      GOVERNMENT (JUL 1995)

               1-6      52J03-7       A N T I - K I C K B A C K PROCEDURES (JUL 1995)

               1-7      52-203-«      CANCELLATION, RESCISSION, AND RECOVERY OF
                                      FUNDS FOR I L L E G A L OR IMPROPER A C n V T T Y
                                      (JAN 1997)

               1-8      52JJ03-10      PRICE OR FEE ADJUSTMENT                     FOR     ILLEGAL        OR
                                       IMPROPER A C n V T I Y (JAN 1997)

               1-9      52J203-t2     L I M I T A T I O N ON PAYMENTS T O INFLUENCE CERTAIN
                                      FEDERAL TRANSACTIONS (JTUN1997)

               MO       51204-1       APPROVAL OF CONTRACT (DEC 1989)

               This contract is subject to die written approval of the Headquarters Procurement Policy
               Office and shall not be binding undl so approved.

               Ml       52^04-2        SECURITY REQUIREMENTS (AUG 1996)

               1-12     52204-4        PRINTING/COPYING DOUBLE-SmED                      ON     RECYCLED
                                       PAPER (JUN 1996)




                                                             1-2



Confidential                                                                                             GEO-State 00270766


                                                                                                Ex. 1 to Martin Decl.
                                                                                                    Page 119 of 137
          Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 120 of 137




                                                                                                       ACL^8-R-0O76


               Tn      S2JL09-6       PROTECTING T H E GOVERNMENT S INTEREST WHEN
               M3      52J109-6                        W r n i CONTRACTORS
                                       SUSPENDED, OR PROPOSED FOR DEBARMENT (JUL
                                       1995)

               M4       52215-2        AUDIT AND RECORDS-NEGOTIATION                     (AUG 1996)

               M5       52215-8        ORDER OF PRECEDENCE-UNIFORM CONTRACT
                                       FORMAT (OCT 1997)

               1-16     52215-21       REQUIREMENTS FOR COST OR PRICING DATA OR
               1-16     52215 21       ^ ^ Q ^ T i o N O T H E R T H A N COST ORPRICING DATA-
                                       MODIFICATIONS. (OCT 1997)

               1-17     52216-18       ORDERING (OCT 1995)

               (a) Any supplies and seivices to be fumished under this contraa shall be ordered by
               issuance of deUvery orders or task ordeis by the individuals or activities designated m Ae
               Schedule. Such orders may be issued throughout the life of the attract, not lo exceed (1)
               one year,

                (h) All delivery orders or task orders are subjea to die terms and condidons of diis o^ntract
                hi die evem of a>nfha between a delivery order or task order and this a>ntmct, the a>ntraa
                shall control.

                (c) If mailed, a delivery order or task order is oinsidered "issued" when the Government
                deposits the order in die mail. Ordeis may be issued orally, by facsimile, or by eleoron.c
                commerce methods only if audiorized m die Schedule.
                                                       (End of Clause)

                1-18      52216-19       ORDER LIMITATIONS (OCT 1995)

                Minvmm       Order.The Govenunent shall guarantee the equivalent of a minimum of
                                  (   ) Detainees per day, over the hfe of the contraa (for dus purpose,
                 each Govermnent Fiscal Year is ojnsidered a separate agreement). The remaining days m
                 the Govemment Fiscal Year (of the Base Year the amtraa is awarded) are guaranteed al
                       •*      (     ) Detainees per day of award durough September iU,

                 *«m,e contractor is to establish die minimum allowable guarantee to nm die
                 (minimain) baseluie for &eir partioilar ciraunstances in die proposal]

                 (b) Maximum Order. The Cotitraaor is not obligated to honor-

                             (1) Any order for an excess of the total population requirement iht facility is
                    rpqiiired tn accommodate a maximuin nf 500 detainees.




                                                               1-3



Confidential                                                                                          GEO-State 00270767


                                                                                             Ex. 1 to Martin Decl.
                                                                                                 Page 120 of 137
          Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 121 of 137




                                                                                                        ACL-8-R-0O76


               (c) I f this is a requirements contract (i.e., includes Ihe Requirements clause at subsection
                   52.216-21 ofthe Federal Acquisition Regulation (FAR), the Government is not required
                   to order a part of any one requirement from the Contractor i f lhat requirement exceeds
                   the maximum-order limitations in paragraph (b) of this section.

               (d) Notwithstanding paragraphs (b) and (c) of this section, the Contractor shall honor any
               order exceeding the maximum order limitations in paragraph (b), if and only if, the fadlity is
               capable of meeting the requirement in accordance with ACA Standards. The order must be
               retumed within five working days, with wrinen notice of the Contractor's intent not to house
               the numbers of detainees exceeding the maximum amount identified under item (bXl)
               above and thereasonsfor the rejection.

               1-19   52216-22        INDEFINITE QUANTITY.             (OCT 1995>

               (d) The contract shall govern the Contractor's and Government's rights and obligations with
               respect to that order to the same extent as i f the order were completed during the contraa's
               effective period; provided, that die Contractor shall not be required to make any deliveries
               under this contract after one year after contract award for the Base Year, and one vear
               following ihe award of each respective Option Period, not to exceed an all inclusive total of
               five years.

               1-20   52217-8         OPTION T O EXTEND SERVICES. (AUG 1989)

               1-21   52217-9         O P n O N T O EXTEND T H E T E R M OF T H E CONTRACT.
                                      (MAR 1989)

               (c) The total duration of this contract, including the exercise of any options under this
               clause, shall not exceed five years.

               1-22   52219-8         U T I L I Z A T I O N OF S M A L L BUSINESS CONCERNS
                                      (JUN 1997)

               1-23   52219-9         S M A L L BUSINESS SUBCONTRACTING PLAN -
                                      A L T E R N A T E H (XAN1999)

               1-24   52222-3         CONVICT LABOR (AUG 1996)

               1-25   52222-26        EQUAL OPPORTUNITY (FEB 1999)

               1-26   52222-35        A I T I R M A T I V E ACTION FOR DISABLED VETERANS A N D
                                      VETERANS OF T H E V I E T N A M ERA (APR 1998)

               1-27   52222-36        A F F I R M A T I V E ACTION FOR WORKERS W H H
                                      DISABIUTIES (JUN 1998)

               1-28   52222-37        EMPLOYMENT REPORTS ON DISABLED VETERANS
                                      AND VETERANS OF T H E V I E T N A M ERA (JAN 1999)


                                                            1-4



Confidentiai                                                                                               GEO-State 00270768


                                                                                                 Ex. 1 to Martin Decl.
                                                                                                     Page 121 of 137
           Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 122 of 137




                                                                                                      ACL-8-R-0076




                1-29      5222241     SERVICE CONTRACT A C T OF 1965, AS AJVlENDED
                                      (MAY 1989)

                1-30      52-22242    STATEMENT OF EQUIVALENT RATES FOR FEDERAL
                                      HIRES (MAY 1989)

                In compliance with the Service Contract Act of 1965, as amended, and the regulations of the
                Secretiv of Labor (29 CFR part 4), this clause identifies the classes of service employees
                expected to be employed under the contract and states the wages and frmge benefits payable
                to each i f they were employed by the contracting agency subject to the provisions of 5
                U.SC. 5341 or 5332.

                 T H I S STATEMENT IS FOR INFORMATION ONLY - I T I S NOT A W A G E
                 DETERMINATION
                                                                     Monetary wage - Fringe benefits:
                 Employee class:

                                                 GS 4712 2/2                  $7.74         SZ90
                 Accounting Clerk
                                                 GS 4622 4/2                  $9.57         $3.59
                 Secretary
                                                 WG 5215 6/2                 $11.94         $4.48
                 Cook
                                                 WG 5219 2/2                  $7.74         $2.90
                 Food Service Worker
                                                 WG 4754 4/2                   $9.57        $3i9
                 Stock Qerk
                                                 WG 6179 8/2                 $14.67         $5.51
                 General Maint Worker
                                                 WG 5244 2/2                   S7.74        $2-90
                 Janitor
                                                 WG 5242 1/2                   $6.95        $2.61
                 Maid/Houseman
                                                 WG7658 3/2                    $8J3         $3.20
                 Machine Washer
                                                 GS 5233 4/2                   $9.57        $359
                 Medical/Dental Unit Worker
                                                 WG 5252 7/2                 $13.26         $4.97
                 Barber
                                                 WG 5253 7/2                 $13.26         $4.97
                  Beautician
                                                 GS 5144 4/2                   $9J7         $3-59
                  Guard
                                                 GS 51336/1                   $1037         $3-70
                  Detention/Correction Officer
                                                 GS 29 7/2                    $13.26        $4.97
                  Registered Nurse
                                                 WG 3502 2/2                   $7.74         $2.90
                  Laborer, Grounds Mamt

                  1-31     5222243      FAIR LABOR STANDARDS ACT AND SERVICE
                                        CONTRACT A C T - PRICE ADJUSTMENT (MULTIPLE
                                        YEAR AND O P n O N CONTRACTS) (MAY 1989)

                  1-32      52223-2      CLEAN A I R AND W A T E R (APR 1984)

                                         HAZARDOUS M A T E R I A L roENTIFICATION, AND
                  1-33      52223-3
                                         M A T E R I A L SAFETY DATA (JAN 1997)

                   1-34     52223-6      DRUG-FREE WORKPLACE UAN 1997)




                                                               1-5



Confidential                                                                                         GEO-State 00270769


                                                                                           Ex. 1 to Martin Decl.
                                                                                               Page 122 of 137
          Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 123 of 137




                                                                                             ACL-8-R-0076


               1-35    52223-10    WASTE REDUCTION PROGRAM (OCT 1997)

               1-36    52223-12    REFRIGERATION EQUIPMENT AND ADR
                                   CONDITIONERS. (MAY 1995)

               1-37    52224-1     PRFVACY ACT NOTIFICATION (APR 1984)

               1-38    52224-2     PRIVACY A C T (APR 1984)

               1-39    52225-11    RESTRICTIONS ON CERTAIN FOREIGN PURCHASES
                                   (OCT 1996)

               140     52227-1     A U T H O R I Z A T I O N AND CONSENT (JUL 1995)

               141     52227-2     NOTICE A N D ASSISTANCE REGARDING PATENT AND
                                   COPYRIGHT E^FRINGEMENT (AUG 1996)

               142     52229-3     FEDERAL, STATE, AND L O C A L TAXES (JAN 1991)

               143     52229-5     TAXES - CONTRACTS PERFORMED I N U.S. POSSESSIONS
                                   OR PUERTO RICO (APR 1984)

               1-44    52J232-1    PAYMENTS (APR 1984)

               145     52-232-8    DISCOUNTS FOR PROMPT PAYMENT ( M A Y 1997)

               146     52232-11    EXTRAS (APR 1984)

               147     52232-17    INTEREST (JUN 1996)

               1-48    52:232-18   A V A I I A B H J T Y OF FUNDS (APR 1984)

               149     52232-19    A V A H A B B L I T Y OF FUNDS FOR T H E N E X T FISCAL
                                   YEAR. (APR 1984)

               1-50    52232-23    ASSIGNMENT OF CLAIMS (JAN 1986)

               1-51    52232-25    PROMPT PAYMENT (JUN 1997)

               1-52    52232-33    M A N D A T O R Y INFORMATION FOR ELECTRONIC FUNDS
                                   TRANSFER PAYMENT METHODS (AUG 1996)

               1-53    52.233-1    DISPUTES (DEC 1998)

                1-54    52.233-3   PROTEST AFTER A W A R D (AUG 1996)




                                                       1-6



Confidential                                                                                  GEO-State 00270770


                                                                                      Ex. 1 to Martin Decl.
                                                                                          Page 123 of 137
          Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 124 of 137




                                                                                                  ACL-8-R-O076


               1-55    52037-3      C O m T N U I T Y OF SERVICES (JAN 1991)

               1-56    52237-7      INDEMNIFICATION AND M E D I C A L U A B B L r T Y
                                    INSURANCE (JAN 1997)

                       The Contractor shaU maintain during die term of diis contract liabiUty insurance
               issued by a responsible insurance carrier of not less dian die foUowing amount(s) per
               specialty per occurrence:

               1-57    52242-13      BANKRUFTCY (JUL 1995)



               1-58    52243-1       CHANGES - FDCED-PRICE - (AUG 1987), A L T E R N A T E I
                                     (APR 1984)

                1-59   52245-2       GOVERNMENT PROPERTY (FEXED-PRICE CONTRACTS)
                                     (DEC 1989)

                1-60    52246-25     U M T T A T I O N OF U A B U J T Y - SERVICES (FEB 1997)

                1-61    52248-1       V A L U E ENGINEERING (MAR 1989)

                1-62    52249-2       TERMINATION   FOR    CONVENIENCE                     OF     THE
                                      GOVERNMENT (FDCED-PRICE) (SEP 1996)

                1-63    52249-8       DEFAULT (FIXED-PRICE SUPPLY AND SERVICE)
                                      (APR 1984)

                                                         End of Secdon L




                                                            1 -J


Confidential                                                                                      GEO-State 00270771


                                                                                         Ex. 1 to Martin Decl.
                                                                                             Page 124 of 137
          Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 125 of 137




                                                                     ACL-8-R-0O75




   (




                                          1-8



Confidential                                                          GEO-State 00270772


                                                                Ex. 1 to Martin Decl.
                                                                    Page 125 of 137
          Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 126 of 137




                              1.31




                                            SECTION J

                                       ATTACHMENT NO. 1

                  STANDARDS FOR ADULT L O C A L D E T E N T I O N F A C I L I T I E S

                                     MARCH 1991, 155 PAGES




Confidential                                                                      GEO-State 00270773


                                                                          Ex. 1 to Martin Decl.
                                                                              Page 126 of 137
          Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 127 of 137




Confidential                                                           GEO-State 00270774


                                                                Ex. 1 to Martin Decl.
                                                                    Page 127 of 137
          Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 128 of 137




                                                                      ACl^8-R-0076




                    SECTION K - REPRESENTATIONS, CERTIFICATIONS ANB
                                O T H E R STATEMENTS O F OFFERORS




                                             K-1




Confidential                                                          GEO-State 00270775


                                                                Ex. 1 to Martin Decl.
                                                                    Page 128 of 137
          Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 129 of 137




                                                                                                        ACL-8-R'0076


          SECTION K - REPRESENTATIONS, CERTIFICATIONS AND OTHER STATEMENTS
                      OF OFFERORS


          K-1     52.203-2         CERTIFICATE OF INT)EPEfrt>ENT PRICE DETERMINATION
                                   (APR 1985)

          (a) The offeror certifies that -

                  (1) The prices in this offer have been arrived at independently, without, for the purpose of
                  restricting competition, any consultation, communication, or agreement with any other
                  offeror or competitor relating to (i) those prices, (ii) tiie intention to submit an offer, or (iii)
                  the methods or factors used to calculate the prices offered;

                  (2) The prices in tiiis offer have not been and will not be knowingly disclosed by the offeror,
                  directly or indirectiy, to any other offeror or competitor before bid openmg (in tiie case of a
                  sealed bid solicitation) or contract award (in the case of a negotiated solicitation) unless
                  otherwise required by law; and

                  (3) No attempt has been made or will be made by the offeror to induce any other concem to
                  submit or not to submit an offer for the purpose of restricting competition.

          (b) Each signamre on the offer is considered to be a certification by the signatory that the signatory -

                  (1) Is the person in the offeror's organization responsible for determining the prices being
                  offered in this bid or proposal, and that the signatory has not participated and will not
                  participate m any action contrary to subparagraphs (a)(1) through (a)(3) above; or

                 (2) (i) Has been authorized, in writing, to act as agent for the following principals in
                 certifying that those principals have not participated, and wil! not participate in any action
                 contrary     to    subparagraphs        (aXl)      through       (aX3)     above
                                                                                     (insert fiiU name of person(s)
                 in the offeror's organization responsible for determining the prices offered in this bid or
                 proposal, and the titie of his or her position in tiie offeror's organization);

                    (ii) As an authorized agent, does certify that the principals named in subdivision 0 X 2 X 0
                 above have not participated, and will not participate, in any action contrary to subparagraphs
                 (aXl) through (aX3) above; and

                    (iii) As an agent, has not personally participated, and will not participate, in any acrion
                 contrary to subparagraphs (a)(1) Uirough (aX3) above.

          (c) If the offeror deletes or modifies subparagraph (a)(2) above, die offeror must furnish widi its
          offer a signed statement setting forth in detail the circumstances of die disclosure.

                                                      (End of Provision)



                                                              K-2



Confidential                                                                                                    GEO-State 00270776


                                                                                                      Ex. 1 to Martin Decl.
                                                                                                          Page 129 of 137
          Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 130 of 137




                                                                                                             ACl^8-R-0076


               Tr7    ^limil            O E R X m C A T I O N AND D I S C L O S U R E R E G . A R D W G ^ ^ ^
               K-2    52203-11          ^ ^ ^ j J ^ ^ ^ c E C E R T A L N FEDERAL T T ^ ^
                                        (APR 1991)

               K-3     52204-3          T A X P A Y E R I D E N T m C A T I O N (OCT 1998)


               (a) Definitions.



                of which the offeror is a member.




                 reqmremenls of 26 " S - C l ^ ^ ^ ' - ^ ' f ; ™   ^      r „„i„me„ls described in Federal Acrprrsition
                 S ^ U ^ I ^ M ^ T f ^ e r S                           e.^ o^e.r .o « s b .he ir^orrrrarion . a , resu,, in
                 a 31 percent reduction of payments otherwise dne under Ihe contract.

                 <c) m     ™      ma, be used by tbe Government to ..t^c, and r e ^ „ ™ - V                              ^
                 LLing ou, of the offeror's relationshrp wrth the 0 7 ™ " = " ^ ^ " , ^ ^ ™             TO        provided



                  (d) Taxpayer Identification Nmnber (TIN).

                       TIN:                             -•

                       TIN has been appUed for..

                         TIN is not required because:




                            States;
                                  Offeror is an agency or instmmentaJity of a foreign govemment;

                          Offeror is an agency or instmmentality of the Federal Govemment;




                                                                        K-3




Confidential                                                                                                    GEO-State 00270777


                                                                                                      Ex. 1 to Martin Decl.
                                                                                                          Page 130 of 137
          Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 131 of 137




                                                                                             ACL-8-R-0076


          (e) Type of Organization.

                Sole proprietorship

                Partnership

                Corporate entity (not tax-exempt);

                Corporate entity (tax-exempt);

                Govemment entity (FederaJ, State, or local);

                Foreign Government;

                Intemational organization per 26 CFR 1.6049-4

                Other                                   .-

          (f) Common Parent.

              Offeror is not owned or controlled by a common parent as defined in paragraph (a) of this
          provision.

                Name and TIN of common parent:

          Name

          TIN

                                                     (End of provision)

          K-4      52204-5        W O M E N - O W N E D BUSINESS (OCT 1995)

          (a) Representation. The offeror represents that it time [ ] is, [ ] is not a women-owned busmess
          concem.

          (b) Definition. "Women-owned business concern," as used in this provision, means a concem
          which is at least 51 percent owned by one or more women; or in the case of any publicly ownoed
          business, at least 51 percent of Uie stock of wliich is owned by one or more women; and whose
          management and daily business operations are controlled by one or more women.

                                                     (End of provision)




                                                             K-4



Confidential                                                                                       GEO-State


                                                                                           Ex. 1 to Martin Decl.
                                                                                               Page 131 of 137
          Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 132 of 137



                                                                                                              ACL-8-R-0076




               K-S     52204-6        D A T A U N I V E R S A L NUMBERING SYSTEM (DUNS) NUMBER
                                       (APR1998)

                       (a) The offeror shall enter, in the block with its name and ^^dress on the cover page o^^^^^
                           offer the annotation "DUNS" followed by die DUNS number tbat identdies the offeror's
                           name and address exactly as stated in the offer. Tbe DUNS number is a mne-digit
                           number assigned by Dun and Bradstrect Information Services.
                       (b) I f the offeroTdoes not have a DUNS number, it should contact Dun and Bradstree
                           directly to obtain one. A DUNS number w i l l be provided mimediately by telephone at
                           no chige to die offeror. For iitfomiation on obtaimng a DUNS                     .^^^^^^
                            located widiin the United States, should call Dun and Bradstreet at 1-800-333-0505. Tbe
                            offeror should be prepared to provide die followmg information:

                                 (1) Company name.
                                 (2) Company address.
                                 (3) Cbmpany telephone number.
                                 (4) Une of business.
                                 (5) Chief execudve officer/key manager.
                                  (6) Date die company started.
                                  (7) Number of people employed by the company.
                                  (8) Company affiliation.

                        (c) Offerors located outside the United States may obtain the location and phone number of
                            tte local Dun and Bradstreet Infomiation Services office fiom the bitemet home page at
                            hHp-/;www.dnb.com/. If an offeror is unable to locate a local service center, it may send
                            an e-mail to Dun and Bradstreet at glohalinfoOmail.dnb.com.

                                                             (End of provision)

                 K 6     52209-5         CERTIFICATION REGARDING DEBARMENT, S U S P ^ S I O N ,
                 K-6     52209 5         ^ ^ J j ^ g g o DEBARMENT, AND OTHER RESPONSIBlLITy

                                          MATTERS (MAR 1996)

                 (a)(1) The Offeror certifies, to die best of its knowledge and belief, diat -

                       (i) The Offeror and^'or any of its Principals -
                          (A) Are              are not     presently debarred, suspended, proposed for debanneni, or declared
                          i n e l i g i b l ^ r the award of contracts by any Federal agency;

                          m Have        have not _ ^ within a 3-year period preceding this offer, been convicted of or
                          S dviiFdXt
                              a                renl^ed against them for: commission of fraud or a         --"f
                                                                                                             offense m
                          connection w i ^ obtaining, attempting to obtain, or perfomung a public (Fede a^, state or
                          S         ract or subconTract; violation of Federal or state anutmst statutes reiaUng to the




                                                                         K-5




Confidential                                                                                                   GEO-State 00270779


                                                                                                     Ex. 1 to Martin Decl.
                                                                                                         Page 132 of 137
          Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 133 of 137




                                                                                                      ACL-8-R-0076


                  submission of offers; or commission of embezzlement, theft, forgery, bribery, faJsification
                  or destmction of records, maldng false statements, or receiving stolen property; and

                  ( Q Are    are not     presently indicted for, or otherwise criminally or civilly charged by
                  a governmental entity with, commission of any of the offenses enumerated in subdivision
                  (aXlX')OB) of this provision.

             (ii) Tbe Offeror has      has not    , within a 3-year period preceding this offer, had one or snore
           contracts terminated for default by any Federal agency.

           (2) "Principals," for the puiposes of this certification, means officers; directors; owners; partners;
           and, persons having primary management or supervisory responsibilities within a business entity
           (e.g., general manager; plant manager; head of a subsidiary, division, or business segment, and
           similar positions).

           This certification concerns a matter within the jurisdiction of an agency of the United States and the
           maldng o f a false, fictitious, or fraudulent certificadon may render the maker subject to prosecution
           under secdon 1001, title 18, United Stales Code.

             (b) The Offeror shall provide immediate written notice to the Contracdng Officer if, at any time
           prior to contract award, the Offeror leams that its certification was erroneous when submitted or has
           become enoneous by reason of changed circumstances.

             (c) A certification lhat any of the items in paragraph (a) of this provision exists wiil not necessarily
           result in widiholding of an award under tiiis solicitation. However, the certification will be
           considered in connecfion with a deterrauiation ofthe Offeror's responsibility. Failure ofthe Offeror
           to fumish a certification or provide such additional information as requested by the Contracting
           Officer may render the Offeror nonresponsible.
             (d) Nothing contained in die foregoing shall be constmed to require establishment of a system of
           records in order to render, m good faidi, die certification required by paragraph (a) of this provision.
           The knowledge and information of an Offeror is not required to exceed that which is nonnally
           possessed by a pmdent person in the ordmary course of business dealings.

            (e) The certification in paragraph (a) of this provision is a material representation of fact upon
          which rehance was placed when making award. If it is later determined that the Offeror knowingly
          rendered an erroneous certification, in addition to other remedies available to the Government, the
          Contracting Officer may teiminate the condact resulting fiom this solicitation for default.

                                                      (End of provision)

          K-7    52215-6 P I A C E O F P E R F O R M A N C E . (OCT1997)

                  (a) The offeror or respondent, in the performance of any conduct resulting from this
                  solicitation,    intends,      does not intend {check applicable blodc] to use one or more
                  plants 0 facihties located at a different address from the address of tiie offeror or respondent
                  as indicated in this proposal or response to request for information.



                                                              K-6



Confidential                                                                                                 GEO-State


                                                                                                   Ex. 1 to Martin Decl.
                                                                                                       Page 133 of 137
          Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 134 of 137




                                                                                                               ACL-8-R-0O76


                     (b) If the offeror or respondent checks "intends" in paragraph (a) of this provision,
                     insert in the following spaces the required information:

                     P I A C E OF PERFORMANCE                               N A M E A N D ADDRESS OF OWNER
                     (STREET ADDRESS, CITY,                                 A N D OPERATOR OF THE PLANT
                     STATE, COUNTY, ZIP CODE)                               OR F A d L f T Y IF OTHER THAN
                                                                            OFFEROR OR RESPONDENT




                                                          (Endof provision)

               K-S   52219-1           S M A L L BUSINESS PROGRAM REPRESENTATIONS (OCT 1998)

               (aXl)The slandard industrial classification (SIC) code for this acquisition is 7381.

                 (2) The small business size standard is $9.0 milhon.

                  (3) The small business size standard for a concem which submits an offer in its own name other
               than on a constmction or service contract, but which proposes to fiimish a product which il did nol
               itself manufacture, is 500 employees.

               (b) Representations.   (1) The offeror represents and certifies as part of its offer lhat it [ ) is. [ ] is not
               a small business concem.

                  (2) (Complete only if offeror represented itself as a small business concem in block (b)(1) of this
                provision.) The offeror represents as part of its offer that it [ ] is, [ ] is not a small disadvantaged
                business concern.

                  f3) (Complete only if offeror represenled itself as a small business concem in block (bXl) of this
                provision.) Tbe o f f e L represents as part of its offer that it [ ] is. ( ] is not a women-owned small
                business concem.

                (c) Definitions.

                "Joint Venture " for purposes of a small disadvantaged business (SDB) set-aside or price evaluation
                preference (as prescribed at 13 CFR 124.321), is a concem that is owned and controlled by one or
                more socii and economically disadvanlaged individuals enlenng mto a joint venture agreement
                wilh one or more business concems and is considered to be affiliated for size purposes wrth such
                olher concem(s). Tbe combined amiual receipts or employees of the concems entering >« o the joint
                venmre must meet the applicable size standard conesponding to the SIC code d^ignated for Ae
                c ^ n L l . The majority of the venture's eamings must accme directly to the socially and
                ^nomically disadvanLged individuals in the SDB concem(s) in the jomt venmre. Ibe percentage



                                                                     K-7




Confidential                                                                                                     GEO-State 00270781


                                                                                                      Ex. 1 to Martin Decl.
                                                                                                          Page 134 of 137
          Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 135 of 137




                                                                                                       ACL-8-R-0076


          ofthe ownership involvement in a joint venture by disadvantaged individuals must be at least 51
          percent.

          " Small business concem," as used in this provision, means a concem. including its affiliates that is
          independently owned and operated, not dominant in the field of operation in which U is btdchng on
          Govemment contracts, and qualified as a small business under the cntena in 1^ CFR Part 121 and
          the size standard in paragraph (a) of this provision.

          "Small disadvantaged business concern," as used in this provision, means a small business concem
           that

           (1) is at least 51 percent unconditionally owned by one or more individuals who are both socially
           and economically disadvantaged, or a publicly owned business having at least 51 Pef^"' ^ f its
           stock unconditionally owned by one or more socially and economically disadvantaged mdividna^s,
           and (2) has its management and daily business controlled by one or more such individuals. This
           terni also means a small business concem that is at least 51 percent unconditionally ovrned by an
           economically disadvantaged hidian tribe or Native Hawaiian Organization, or a publicly owned
           business having at least 51 percent of its stock unconditionally owned by one or more of these
           entities, which has its management and daily business controlled by members of an economically
           disadvantaged hidian tribe or Native Hawaiian Organization, and which meets the requirements of
           13 CFR Part 124.

           "Women-owned small business concem," as used in this provision, means a small business
           concem—

           (1) Which is at least 51 percent ovroed by one or more women or, in the case of any publicly owned
           business, at least 51 percent of the stock of which is owned by one or more women; and

           (2) Whose management and daily business operations are controlled by one or more women.

           (d) Notice. (1) If tiiis solicitation is for supplies and has been set aside, in whole or in part, for sraaU
           busmess concems, dien the clause in this solicitation prtividing notice of die set-aside contams
           restiictions on die source of die end items to be fumished.
           (2) Under 15 U.S.C. 645(d), any person who misrepresents a finn's stams as a small or smaU
           disadvantaged business concem in order to obtain a contract to be awarded under the preference
           programs established pursuant to sections 8(a), 8(d), 9, or 15 of Oie Small Business Act or any other
           provision o f Federal law that specifically references section 8(d) for a defimtion of program
           eUgibiUty, shall-

                      (i) Be punished by imposition of fine, imprisonment, or both;

                     (ii) Be subject to administrative remedies, including suspension and debannent; and

                     (iii) Be ineligible for participation in programs conducted under Uie authority of the Act.
                                                         (End of provision)




                                                               K-8



Confidential                                                                                                   GEO-State 00270782


                                                                                                    Ex. 1 to Martin Decl.
                                                                                                        Page 135 of 137
          Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 136 of 137




                                                                                                                ACI^8-R-0076


               K-9      52222-21       P R O H I B m O N OF SEGREGATED FACILITIES (FEB 1999)

               K-10     52222-22       PREVIOUS CO^^^RAC^S AND COMPLIANCE REPORTS
                                       (FEB 1999)

               The offeror represents that -

               (a) It    has,    has not participated in a previous contraa or subcontraa subject either to the
                   Equal Opportunity clause of this solicitation;

               (b) It     has,      has not, filed all required comphance reports; and

               (c) Representations indicating submission of required comphance reports, signed by proposed
                   subcontraaors, will be obtained before subcontract awards.

                                                           (End of provision)

                K-11     52222-25       A F F I R M A T I V E ACTION C O M P L I A N C E (APR 19S4)

                The offeror represents fliat (a) it   has developed and has on file, . has not developed and does
                not have on file, at each establishment, affirmative action pio^ams required by die mles and
                regulations of die Secretary of Labor (41 CFR 60-1 and 60-2), or (b) it      has not previously had
                contracts subjea lo the written affinnative action programs requirement of the mles and regulations
                of the Seaetary of Labor.

                                                            (End of provision)

                 K-12    52223-1         CLEAN A I R AND WATER CERTIFICATION (APR 1984)

                 The Offeror certifies that -

                 (a) Any facility to be used in Uie perfotmance of Uiis proposed contraa is          , is not     hsted on
                 the Environmental Protection Agency (EPA) List of Violating Facilities;

                 (b) The Offeror will immediately notify Uie Contractmg Officer, before award, of the receipt of any
                 communication from die Administrator, or a designee, of the EPA, indicatmg that any facihty that
                 lhe Offeror proposes to use for the performance of tiie condact is under consideration to be listed on
                 lhe EPA list of Violating Facilities; and

                  (c) The Offeror will include a certification substantially die same as this certification, including Uiis
                  paragraph (c), in every nonexempt subcontract.

                                                             (End of provision)




                                                                    K-9




Confidential                                                                                                    GEO-State 00270783


                                                                                                    Ex. 1 to Martin Decl.
                                                                                                        Page 136 of 137
          Case 3:17-cv-05806-RJB Document 246-1 Filed 07/02/19 Page 137 of 137




                                                                                                ACL-8-R-0076


         K-13   CERTIFICATION OF TOXIC C H E M I C A L RELEASE REPORTING (OCT 1996)

         (a) Submission of this certification is a prerequisite for making or entering into this contract
             imposed by Executive Order 12969, August 1995.
         0>) By signing this offer, the offeror certifies lhat-                    . ,      ^           r
                (1) A T the owner or operator of facilities that wii! be used m the performance of this
                    contract that are subject to the filing and reporting requirements descnbed m section 313
                    of the Emergency Planning and Community Right-to-Know Act of 1986 (EJCRA)
                    (42U S C 11023) and section 6607 of the Pollution Prevention Act of 1990 (PPA) (42
                    U S C 13106) die offeror will file and continue to file for such facilities for the life of
                    the contract the Toxic aemical Release hiventory Form (Form R ) as descnbed m
                    sections 313(a) and (g) of EPCRA and section 6607 of PPA; or
                (2) None of its owned or operated facilities to be used in the perfomiance of this contract is
                    subject to the Fomi R filing and reporting requirements because each such facihty is
                    exempt for at least one of the following reasons [Check each block lhat is applicable-!
                         [ 1 (i) The facility does not manufarture, process, or otherwise use any toxic
                         chemicals listed under section 313(c) of EPCRA, 42 U.S. C 11023(c);
                         f ] (ii) The facihty does not have 10 or more full-time employees as specified in
                         section 313(bXlXA) of EPCRA, 42 U.S.C. 11023(b)(lXA);
                         f 1 (iii) The facihty does nol meet the reporting thresholds of toxic chemicals
                         estabhshed under section 313(f) of EPCRA, 42 U.S.C 11023 (f) (including the
                         alternate tiuesholds at 40 CFR 372.27, provided an appropnate certification fonn
                         has been filed witii EPA);
                         [ 1 (iv) The facility does not fall within Standard hidustrial Classification Code
                         (SIC) designations 20 tiirough 39 as set forth in section 19.102 of the Federal
                         Acquisition Regulation; or                                                       . .
                         [ ] (v) The faciUty is not located within any State of die United States, the Distnct
                         of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the
                         Unites States Virgin islands, the Northem Mariana Islands, or any territory or
                         possession over which die United Slates has jurisdiction.

                                                   (End of provision)

                                                   End of Section K




                                                          K-10



Confidential                                                                                             GEO-State 00270784


                                                                                               Ex. 1 to Martin Decl.
                                                                                                   Page 137 of 137
